 



Exhibit 10.2
 
[CANADIAN CREDIT AGREEMENT]
[EXECUTION]
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of February 9, 2007
among
QUICKSILVER RESOURCES CANADA INC.,
as Borrower,
THE LENDERS PARTY HERETO,
BNP PARIBAS and
BANK OF AMERICA, N.A.,
as Co-Global Syndication Agents,
FORTIS CAPITAL CORP.,
THE BANK OF NOVA SCOTIA and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Co-Global Documentation Agents,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Administrative Agent,
and
JPMORGAN CHASE BANK, N.A.,
as Global Administrative Agent
 
J.P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
as Co-Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page No.   ARTICLE I
DEFINITIONS

Section 1.1 Defined Terms
    2  
Section 1.2 Classification of Loans and Borrowings
    28  
Section 1.3 Terms Generally
    28  
Section 1.4 Designation of Material Subsidiaries
    29  
Section 1.5 U.S. Credit Agreement Definitions
    29  
 
        ARTICLE II
THE CREDITS

Section 2.1 Global Commitments and Commitments
    29  
Section 2.2 Loans and Borrowings
    32  
Section 2.3 Requests for Borrowings
    32  
Section 2.4 Letters of Credit
    33  
Section 2.5 Funding of Borrowings
    38  
Section 2.6 Interest Elections
    39  
Section 2.7 Global Borrowing Base
    40  
Section 2.8 Termination and Reduction of Global Commitments and Commitments;
Extension of Maturity Date
    45  
Section 2.9 Repayment of Loans; Evidence of Indebtedness
    47  
Section 2.10 Prepayment of Loans
    48  
Section 2.11 Fees
    51  
Section 2.12 Interest
    52  
Section 2.13 Alternate Rate of Interest
    53  
Section 2.14 Illegality
    54  
Section 2.15 Increased Costs
    54  
Section 2.16 Break Funding Payments
    56  
Section 2.17 Taxes
    57  
Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    58  
Section 2.19 Mitigation Obligations; Replacement of Lenders
    60  
Section 2.20 Currency Conversion and Currency Indemnity
    61  
Section 2.21 Bankers’ Acceptances
    62  
 
        ARTICLE III
REPRESENTATIONS AND WARRANTIES

Section 3.1 Existence and Power
    67  
Section 3.2 Loan Party and Governmental Authorization; Contravention
    67  
Section 3.3 Binding Effect
    68  
Section 3.4 Financial Information
    68  
Section 3.5 Ownership of Properties Generally
    68  
Section 3.6 Mineral Interests
    68  
Section 3.7 Licenses, Permits, Etc
    69  
Section 3.8 Compliance with Law
    69  
Section 3.9 Full Disclosure
    69  

i 



--------------------------------------------------------------------------------



 



              Page No.  
Section 3.10 Organizational Structure; Nature of Business
    70  
Section 3.11 Fiscal Year
    70  
Section 3.12 No Default
    70  
Section 3.13 Use of Proceeds and Letters of Credit
    70  
Section 3.14 Location of Business and Offices
    70  
Section 3.15 Subsidiaries
    71  
Section 3.16 Priority; Security Matters
    71  
Section 3.17 Status as Senior Indebtedness
    71  
Section 3.18 Pension Plans
    71  
Section 3.19 Representations and Warranties in U.S. Credit Agreement
    71  
 
        ARTICLE IV
CONDITIONS

Section 4.1 Initial Loan
    72  
Section 4.2 Each Credit Event
    75  
 
        ARTICLE V
AFFIRMATIVE COVENANTS

Section 5.1 Information
    76  
Section 5.2 Business of Borrower and Subsidiaries
    77  
Section 5.3 Maintenance of Existence; Oil and Gas Properties
    77  
Section 5.4 Title Data; Title to Oil and Gas Properties
    77  
Section 5.5 Right of Inspection
    78  
Section 5.6 Compliance with Laws and Documents
    78  
Section 5.7 Operation of Properties and Equipment
    78  
Section 5.8 Performance of Obligations
    79  
Section 5.9 Additional Subsidiaries
    79  
Section 5.10 Further Assurances
    79  
Section 5.11 Pension Plans
    81  
Section 5.12 Pledges of Equity Interests in non-Loan Parties
    81  
Section 5.13 Covenants in U.S. Credit Agreement
    82  
 
        ARTICLE VI
[RESERVED]

 
        ARTICLE VII
NEGATIVE COVENANTS

Section 7.1 Incurrence of Debt
    82  
Section 7.2 Negative Pledge
    84  
Section 7.3 Amendments to Organizational Documents
    84  
Section 7.4 Use of Proceeds
    84  
Section 7.5 Transactions with Affiliates
    84  
Section 7.6 Fiscal Year
    85  
Section 7.7 Change in Business
    85  
 
        ARTICLE VIII
EVENTS OF DEFAULT

Section 8.1 Listing of Events of Default
    85  
Section 8.2 Action if Bankruptcy
    87  

ii 



--------------------------------------------------------------------------------



 



              Page No.  
Section 8.3 Action if Other Event of Default
    87  
 
        ARTICLE IX
AGENTS
  ARTICLE X
MISCELLANEOUS

Section 10.1 Notices
    90  
Section 10.2 Waivers; Amendments
    93  
Section 10.3 Expenses; Indemnity; Damage Waiver
    94  
Section 10.4 Successors and Assigns
    96  
Section 10.5 Survival
    99  
Section 10.6 Counterparts; Effectiveness
    100  
Section 10.7 Severability
    100  
Section 10.8 Right of Setoff
    100  
Section 10.9 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
    100  
Section 10.10 WAIVER OF JURY TRIAL
    101  
Section 10.11 Headings
    102  
Section 10.12 Confidentiality
    102  
Section 10.13 Interest Rate Limitation
    103  
Section 10.14 [Reserved]
    104  
Section 10.15 Collateral Matters; Hedging Agreements
    104  
Section 10.16 Arrangers; Co-Global Documentation Agents; Co-Global Syndication
Agents; Other Agents
    105  
Section 10.17 Intercreditor Agreement; Security Documents; Designation
    105  
Section 10.18 [Reserved]
    105  
Section 10.19 Status as Senior Indebtedness
    105  
Section 10.20 NO ORAL AGREEMENTS
    105  

iii 



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

 
EXHIBITS:
 
Exhibit A Form of Note
Exhibit B-1 Form of Legal Opinion of General Counsel of Parent
Exhibit B-2 Form of Legal Opinion of McCarthy Tétrault LLP, Canadian counsel to
Borrower
Exhibit B-3 Form of Legal Opinion of Jones Day, Texas counsel to Borrower
Exhibit B-4 Form of Legal Opinion of Loomis, Ewert, Parsley, Davis & Gotting,
Michigan local counsel to Borrower
Exhibit B-5 Form of Legal Opinion of Marian McGrath Pearcy, Indiana local
counsel to Borrower
Exhibit C [Reserved]
Exhibit D Form of Assignment and Acceptance
Exhibit E-1 Form of Borrowing Request
Exhibit E-2 Form of Interest Election Request
Exhibit F Form of Parent Pledge Agreement and Irrevocable Proxy
Exhibit G Form of Parent Guaranty
Exhibit H Form of Debenture
Exhibit I [Reserved]
Exhibit J Form of Additional Lender Certificate
Exhibit K [Reserved]
Exhibit L Power of Attorney Terms - Bankers’ Acceptances
Exhibit M Form of Bankers’ Acceptance Request
Exhibit N Calculation of Net Proceeds of Bankers’ Acceptances
 
SCHEDULES:
 
Schedule 2.1  Global Commitments and Commitments

iv 



--------------------------------------------------------------------------------



 



LIST OF DEFINED TERMS

              Page No.  
Accepting Lender
    2  
Additional Lender Certificate
    30  
Administrative Questionnaire
    2  
Advance Payment
    2  
Affiliate
    2  
Agents
    2  
Agreed Currency
    61  
Agreement
    3  
Allocated Canadian Borrowing Base
    42  
Allocated U.S. Borrowing Base
    42  
Applicable Lending Office
    3  
Applicable Margin
    3  
Applicable Percentage
    3  
Approved Fund
    3  
Arrangers
    4  
Assignment and Acceptance
    4  
Authorized Officer
    4  
Availability Period
    4  
BA Acceptance Date
    4  
BA Exposure
    4  
BA Loan
    64  
BA Maturity Date
    4  
BA Net Proceeds
    4  
Bankers’ Acceptance Liability
    4  
Bankers’ Acceptance Rate
    5  
Bankers’ Acceptance Request
    5  
Bankers’ Acceptances
    5  
Bankruptcy and Insolvency Act (Canada)
    5  
Borrower
    1  
Borrowing
    5  
Borrowing Base Allocation Notice
    42  
Borrowing Base Properties
    5  
Borrowing Request
    5  
Business Day
    5  
C$
    6  
Calgary
    6  
Canada
    6  
Canadian Administrative Agent
    6  
Canadian Dollars
    6  
Canadian Flex Portion
    6  
Canadian Lien Searches
    6  
Canadian Prime
    6  
Canadian Prime Rate
    6  
Capital Lease Obligations
    6  

v 



--------------------------------------------------------------------------------



 



              Page No.  
CDOR Rate
    6  
CERCLA
    7  
Certificate of Mortgaged Properties
    74  
Change in Law
    7  
Change of Control
    7  
Chicago
    7  
Closing Date
    7  
Co-Global Documentation Agents
    7  
Co-Global Syndication Agents
    7  
Collateral
    7  
Combined Commitments
    8  
Combined Credit Agreements
    8  
Combined Credit Exposure
    8  
Combined Lenders
    8  
Combined Loan Documents
    8  
Combined Loans
    8  
Combined Obligations
    8  
Commitment
    8  
Commitment Fee
    51  
Contractual Obligation
    8  
control
    2  
Control
    8  
Controlled
    8  
controlled by
    2  
Controlling
    8  
Credit Exposure
    8  
Criminal Code (Canada)
    9  
Currency
    9  
DBNA
    66  
Debenture
    9  
Debt Issuance Reduction Amount
    9  
Default
    9  
Default Rate
    52  
Deficiency Notification Date
    44  
Designation
    9  
Discretionary Borrowing Base Reallocation
    42  
disposal
    10  
Dollar
    27  
Environmental Laws
    9  
Environmental Liability
    10  
Equity Interests
    10  
Equivalent Amount
    10  
Eurodollar
    10  
Eurodollar Rate
    10  
Event of Default
    85  
Exchange Act
    11  

vi 



--------------------------------------------------------------------------------



 



              Page No.  
Excluded Taxes
    11  
Existing Convertible Debentures
    11  
Existing Convertible Note Indenture
    11  
Existing Credit Agreement
    1  
Existing Lenders
    1  
Existing Letter of Credit
    38  
Existing Loan Documents
    1  
Existing Loan Indebtedness
    1  
Existing Subordinate Debt
    11  
Existing Subordinate Note Documents
    12  
Existing Subordinate Note Indenture
    12  
Existing Subordinate Notes
    12  
Falcon Seaboard Settlement Agreement
    12  
Fee Letter
    12  
Financing Transactions
    12  
Fiscal Year
    12  
Flex Lender
    12  
Flex Percentage
    12  
Flex Portion
    12  
Floor Rate
    6  
Foreign Lender
    12  
Foreign Subsidiary
    13  
GAAP
    13  
Global Administrative Agent
    13  
Global Borrowing Base
    13  
Global Borrowing Base Deficiency
    13  
Global Borrowing Base Designation Notice
    41  
Global Borrowing Base Utilization
    13  
Global Commitment
    13  
Global Commitment Increase
    29  
Global Effective Date
    13  
Governmental Approval
    13  
Governmental Authority
    14  
Governmental Rule
    14  
Guarantee
    14  
Guaranteed
    14  
Guaranties
    14  
Guarantor
    14  
Guaranty
    14  
Hazardous Material
    14  
Hedge Transaction
    15  
Hedge Transactions
    15  
Hedging Agreements
    15  
Hedging Obligations
    15  
Highest Lawful Rate
    103  
Hydrocarbons
    15  

vii 



--------------------------------------------------------------------------------



 



              Page No.  
Immaterial Title Deficiencies
    69  
Income Tax Act (Canada)
    15  
Indebtedness
    15  
Indemnified Taxes
    16  
Indemnitee
    95  
Intercreditor Agreement
    16  
Interest Election Request
    16  
Interest Payment Date
    16  
Interest Period
    16  
Investment
    17  
Issuing Bank
    17  
Judgment Currency
    62  
LC Disbursement
    17  
LC Exposure
    17  
Lender Affiliate
    17  
Lender Parties
    17  
Lenders
    18  
Letter of Credit
    18  
Lien
    18  
Loan Documents
    18  
Loan Parties
    18  
Loans
    18  
Majority Lenders
    18  
Material Adverse Effect
    18  
Material Agreement
    19  
Material Subsidiary
    19  
Material Subsidiary Guaranty
    19  
Maturity Date
    19  
Mineral Interests
    19  
Minimum Threshold Amount
    42  
Monthly Date
    19  
Mortgage
    19  
Mortgaged Property
    19  
Net Cash Proceeds
    19  
Non-Consenting Lender
    19, 61  
Non-Recourse Debt
    19  
Non-Schedule I Lender
    19  
Note
    20  
Obligations
    20  
oil
    10  
Oil and Gas Hedge Transaction
    20  
Oil and Gas Properties
    20  
OPA
    20  
Organic Documents
    20  
Other Currency
    62  
Other Taxes
    20  

viii 



--------------------------------------------------------------------------------



 



              Page No.  
parent
    26  
Parent
    20  
Parent Guaranty
    20  
Parent’s Global Effectiveness Notice
    20  
Participant
    98  
Pension Plan
    21  
Permitted Encumbrances
    21  
Permitted Investments
    23  
Permitted Senior Notes Debt
    23  
Permitted Senior Notes Documents
    23  
Person
    23  
Pledge Agreement
    24  
Pledge Agreements
    24  
Pledging Subsidiary
    24  
PPSA
    24  
Principal Amount
    24  
Principal Office
    24  
Pro Rata Lender
    24  
Production Payments
    24  
Property
    24  
Property Description
    68  
Proved Mineral Interests
    24  
Proved Producing Mineral Interests
    25  
QRC Class C Shares
    25  
rate of exchange
    62  
RCRA
    10  
Recognized Value
    25  
Redetermination Date
    25  
Register
    98  
Related Parties
    25  
release
    10  
Required Lenders
    25  
Required Reserve Value
    25  
Reserve Report
    25  
Schedule I Lender
    25  
Schedule I Reference Lenders
    25  
Scheduled Redetermination
    25  
Security Agreement
    25  
Security Documents
    25  
SFAS 133
    26  
Solvent
    26  
Stamping Fee
    26  
Subsidiary
    26  
Supermajority Lenders
    26  
Taxes
    26  
Toronto
    26  

ix 



--------------------------------------------------------------------------------



 



              Page No.  
Type
    26  
U.S.
    27  
U.S. Commitment
    27  
U.S. Credit Agreement
    27  
U.S. Dollars
    27  
U.S. Flex Portion
    27  
U.S. Lenders
    27  
U.S. Loan Documents
    27  
U.S. Material Subsidiary
    27  
U.S. Material Subsidiary Guaranties
    27  
U.S. Material Subsidiary Guaranty
    27  
U.S. Obligations
    27  
U.S. Only Lender
    28  
U.S. Prime
    28  
U.S. Prime Rate
    28  
U.S. Required Lenders
    28  
U.S. Required Reserve Value
    28  
U.S. Security Documents
    28  
U.S. Supermajority Lenders
    28  
U.S.$
    27  
UCC
    27  
under common control with
    2  
United States
    27  
Unutilized Commitment
    27  
Upfront Fee
    51  

x 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 9, 2007,
is among QUICKSILVER RESOURCES CANADA INC., an Alberta, Canada corporation,
successor by name change to MGV Energy Inc. (the “Borrower”), the LENDERS party
hereto, BNP PARIBAS and BANK OF AMERICA, N.A., as Co-Global Syndication Agents,
FORTIS CAPITAL CORP., THE BANK OF NOVA SCOTIA and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Co-Global Documentation Agents, JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH (successor by merger to Bank One, NA, Canada Branch), as Canadian
Administrative Agent, and JPMORGAN CHASE BANK, N.A. (successor by merger to Bank
One, NA), as Global Administrative Agent.
     WHEREAS, the Borrower, the Global Administrative Agent, the Canadian
Administrative Agent and the financial institutions named and defined therein as
Lenders (the “Existing Lenders”) and Agents are parties to that certain Credit
Agreement dated as of July 28, 2004 (as amended or supplemented prior to the
date hereof, the “Existing Credit Agreement”), pursuant to which the Existing
Lenders provided certain loans and extensions of credit to the Borrower (all
Indebtedness (as hereinafter defined) arising pursuant to the Existing Credit
Agreement is herein called the “Existing Loan Indebtedness”); and
     WHEREAS, the parties hereto desire to amend and restate the Existing Credit
Agreement in the form of this Agreement and to appoint JPMorgan Chase Bank, N.A.
as Global Administrative Agent hereunder and JPMorgan Chase Bank, N.A., Toronto
Branch as Canadian Administrative Agent hereunder, and the Borrower desires to
obtain Borrowings (as herein defined) to renew and restate the Existing Loan
Indebtedness and for other purposes permitted hereunder; and
     WHEREAS, after giving effect to the amendment and restatement of the
Existing Credit Agreement pursuant to the terms hereof, the Commitment of each
Lender hereunder will be as set forth on Schedule 2.1;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and subject to the satisfaction (or
waiver in accordance with Section 10.2) of each condition precedent contained in
Section 4.1 hereof, the satisfaction of which shall be evidenced by the
notification delivered by the Global Administrative Agent to the Borrower,
Parent, the Canadian Administrative Agent and the Combined Lenders of the Global
Effective Date, the parties hereto agree that the Existing Credit Agreement is
hereby amended, renewed, extended and restated in its entirety on (and subject
to) the terms and conditions set forth herein. It is the intention of the
parties hereto that this Agreement supersedes and replaces the Existing Credit
Agreement in its entirety; provided, that, (a) such amendment and restatement
shall operate to renew, amend, modify and extend certain of the rights and
obligations of the Borrower under the Existing Credit Agreement and as provided
herein, but shall not act as a novation thereof, and (b) the Liens (as
hereinafter defined) securing the Obligations under and as defined in the
Existing Credit Agreement and the liabilities and obligations of the Borrower
and its Subsidiaries under the Existing Credit Agreement and the Loan Documents
(as therein defined and referred to herein as the “Existing Loan Documents”)
shall not be extinguished but shall be

1



--------------------------------------------------------------------------------



 



carried forward and shall secure such obligations and liabilities as amended,
renewed, extended and restated hereby. The parties hereto ratify and confirm
each of the Existing Loan Documents entered into prior to the Closing Date (but
excluding the Existing Credit Agreement) and agree that such Existing Loan
Documents continue to be legal, valid, binding and enforceable in accordance
with their terms (except to the extent amended, restated and superseded in their
entirety in connection with the transactions contemplated hereby), however, for
all matters arising prior to the Global Effective Date (including the accrual
and payment of interest and fees, and matters relating to indemnification and
compliance with financial covenants), the terms of the Existing Credit Agreement
(as unmodified by this Agreement) shall control and are hereby ratified and
confirmed. The Borrower represents and warrants that, as of the Closing Date and
the Global Effective Date, there are no claims or offsets against, or defenses
or counterclaims to, the obligations of the Loan Parties (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement or any of the
other Existing Loan Documents.
     The parties hereto further agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “Accepting Lender” means any Lender which has accepted a Bankers’
Acceptance issued by the Borrower under this Agreement.
     “Additional Lender Certificate” is defined in Section 2.1(b).
     “Administrative Questionnaire” means an Administrative Questionnaire to be
delivered by the Lenders to the Canadian Administrative Agent, in a form
supplied by the Canadian Administrative Agent.
     “Advance Payment” means any payment to be applied toward payment of the
purchase price of Hydrocarbons produced or to be produced from any Borrowing
Base Properties and which payment is, or is to be, paid in advance of actual
delivery of such production to or for the account of the purchaser regardless of
such production.
     “Affiliate” of any Person means any Person directly or indirectly
controlled by, controlling or under common control with such first Person. For
purposes of this definition, any Person which owns directly or indirectly 10% or
more of the securities having ordinary voting power for the election of
directors or other governing body of a corporation or 10% or more of the
partnership or other ownership interests of any other Person (other than as a
limited partner of such other Person) will be deemed to “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
such corporation or other Person.
     “Agents” means each of the Global Administrative Agent, the Co-Global
Syndication Agents, the Co-Global Documentation Agents, and the Canadian
Administrative Agent.
     “Agreed Currency” is defined in Section 2.20(a).

2



--------------------------------------------------------------------------------



 



     “Agreement” means this Amended and Restated Credit Agreement, as it may be
amended, supplemented, restated or otherwise modified and in effect from time to
time.
     “Allocated Canadian Borrowing Base” is defined in Section 2.7(d)(ii).
     “Allocated U.S. Borrowing Base” is defined in Section 2.7(d)(i).
     “Applicable Lending Office” means, for each Lender and for each Type of
Loan, such office of such Lender (or of an Affiliate of such Lender) as such
Lender may from time to time specify in writing to the Global Administrative
Agent, the Canadian Administrative Agent and the Borrower as the office by which
its Loans of such Type are to be made and/or issued and maintained.
     “Applicable Margin” means, for any day and with respect to any Eurodollar
Loans, any Canadian Prime Loans, any U.S. Prime Loans, any Bankers’ Acceptances
or any Commitment Fees payable hereunder, as the case may be, the applicable
percentage rate per annum set forth below under the caption “Eurodollar Loans”,
“U.S. Prime Loans”, “Canadian Prime Loans”, “Bankers’ Acceptances Stamping Fee”
or “Commitment Fees”, as the case may be, based on the Global Borrowing Base
Utilization on such date.

                                                      U.S.                      
  Prime   Canadian   Bankers’     Global   Eurodollar   Loans (in   Prime  
Acceptances   Commitment Borrowing Base   Loans (in basis   basis   Loans (in  
Stamping Fee   Fees (in basis Utilization:   points)   points)   basis points)  
(in basis points)   points)
Less than 50%
    100.0       0.0       0.0       100.0       25.0  
50% or greater and less than 75%
    125.0       0.0       0.0       125.0       30.0  
75% or greater and less than 90%
    150.0       0.0       0.0       150.0       35.0  
90% or greater
    175.0       0.0       0.0       175.0       37.5  

For purposes of the foregoing, any change in the Applicable Margin will occur
automatically without prior notice upon any change in the Global Borrowing Base
Utilization. Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently set forth in the Register,
giving effect to any assignments made in accordance with Section 10.4 or any
increases or decreases in Commitments made in accordance with this Agreement.
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the

3



--------------------------------------------------------------------------------



 



ordinary course of its business and that is administered or managed by (a) a
Lender, (b) a Lender Affiliate or (c) a Person or an Affiliate of a Person that
administers or manages a Lender.
     “Arrangers” means J.P. Morgan Securities Inc. and Banc of America
Securities LLC, in their capacity as co-lead arrangers and joint bookrunners.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4), and accepted by the Global Administrative Agent and
the Canadian Administrative Agent, in substantially the form of Exhibit D or any
other form approved by the Global Administrative Agent and the Canadian
Administrative Agent.
     “Authorized Officer” means, with respect to the Borrower, its Vice
President-Finance, Vice President-Treasurer, Assistant Treasurer or any other
officer specified as such to the Canadian Administrative Agent in writing by any
of the aforementioned officers of such Person or by resolution from the board of
directors or similar governing body of such Person, or, with respect to the
Parent, its Chief Executive Officer, its President, its Chief Financial Officer,
its Vice President-Treasurer, its Assistant Treasurer, its Vice
President-General Counsel, its Vice President-Controller or any other officer
specified as such to the Global Administrative Agent in writing by any of the
aforementioned officers of the Parent or by resolution from the board of
directors or similar governing body of the Parent.
     “Availability Period” means the period from and including the Global
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of all of the Global Commitments and Commitments.
     “BA Acceptance Date” means any date, which must be a Business Day, on which
a Bankers’ Acceptance is or is to be issued.
     “BA Exposure” means, with respect to any Accepting Lender, the Principal
Amount of Bankers’ Acceptances and BA Loans to be paid by the Borrower to the
Canadian Administrative Agent at the Principal Office for which such Borrower
has not reimbursed such Accepting Lender.
     “BA Loan” is defined in Section 2.21(g) hereof.
     “BA Maturity Date” means the date on which a Bankers’ Acceptance is
payable.
     “BA Net Proceeds” means, in respect of any Bankers’ Acceptance required to
be purchased by a Lender pursuant hereto, an amount determined as of the
applicable BA Acceptance Date in accordance with the formula set forth in
Exhibit N less the Stamping Fees applicable to each Bankers’ Acceptance.
     “Bankers’ Acceptance Liability” means, with respect to any Bankers’
Acceptance, the obligation of the Borrower to pay to the Canadian Administrative
Agent at the Principal Office the Principal Amount of any Bankers’ Acceptances
for which such Borrower has not reimbursed the Accepting Lender.

4



--------------------------------------------------------------------------------



 



     “Bankers’ Acceptance Rate” means, on any day:
     (a) with respect to Bankers’ Acceptances issued by a Schedule I Lender, the
CDOR Rate on such day; and
     (b) with respect to Bankers’ Acceptances issued by a Non-Schedule I Lender,
the CDOR Rate on such day plus 0.10%.
     “Bankers’ Acceptance Request” means a Bankers’ Acceptance Request executed
and delivered by the Borrower, in substantially the form of Exhibit M or any
other form approved by the Global Administrative Agent and the Canadian
Administrative Agent, and containing the information set forth in Exhibit M.
     “Bankers’ Acceptances” means bankers’ acceptances denominated in Canadian
Dollars in the form of either a depository bill, as defined in the Depository
Bills and Notes Act (Canada), or a blank non-interest bearing bill of exchange,
as defined in the Bills of Exchange Act (Canada), in either case issued by the
Borrower and accepted by a Lender (and, if applicable, purchased by a Lender) at
the request of such Borrower, such depository bill or bill of exchange to be
substantially in the standard form of, or otherwise acceptable to, such Lender
and issued for value pursuant to this Agreement.
     “Bankruptcy and Insolvency Act (Canada)” means the Bankruptcy and
Insolvency Act (Canada), as amended from time to time and any similar statute of
Canada or any province thereof.
     “Borrower” has the meaning given to such term in the preamble.
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, BA Loans or Bankers’
Acceptances, as to which a single Interest Period is in effect.
     “Borrowing Base Allocation Notice” is defined in Section 2.7(d)(iii).
     “Borrowing Base Properties” means those Oil and Gas Properties owned by the
Parent or any of its Subsidiaries, or in which the Parent or any of its
Subsidiaries has an economic interest, that are evaluated for purposes of the
then current Global Borrowing Base.
     “Borrowing Request” means a written or telephonic request by an Authorized
Officer of the Borrower for a Borrowing in accordance with Section 2.3, which if
written shall be in substantially the form of Exhibit E-1 or any other form
approved by the Canadian Administrative Agent and the Global Administrative
Agent.
     “Business Day” means any day that is not a Saturday, Sunday or a United
States federal holiday or any other day on which (i) the Chicago office of the
Global Administrative Agent is closed or (ii) the Toronto office of the Canadian
Administrative Agent is closed or the Montreal, Quebec, Canada office of any
Lender is closed; provided that (a) when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollar deposits in the London interbank market, (b) when
used in

5



--------------------------------------------------------------------------------



 



connection with a Canadian Prime Loan, BA Loan or Banker’s Acceptance, the term
“Business Day” shall also exclude any day on which commercial banks in Calgary
and Toronto are authorized or required by law to remain closed, and (c) when
used in connection with a U.S. Prime Loan, the term “Business Day” shall also
exclude any day on which commercial banks in Calgary, Toronto and Chicago are
authorized or required by law to remain closed.
     “Calgary” means Calgary, Alberta, Canada.
     “Canada” means the country of Canada, including all of its provinces and
territories.
     “Canadian Administrative Agent” means JPMorgan Chase Bank, N.A., Toronto
Branch (successor by merger to Bank One, NA, Canada Branch), in its capacity as
Canadian administrative agent for the lenders party to this Agreement, and any
successor thereto.
     “Canadian Dollars” or “C$” refers to lawful money of Canada.
     “Canadian Flex Portion” means that unallocated portion of the Commitments
remaining after making the allocations described in Section 2.1(c)(ii) and
(iii).
     “Canadian Lien Searches” means central and local current searches (for
certainty, excluding real property searches) for Liens from each province in
which any Borrowing Base Property or any material Collateral owned by the
Borrower or any Material Subsidiary of the Borrower is located, and such other
jurisdictions as the Global Administrative Agent may reasonably request,
covering each Loan Party.
     “Canadian Prime”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined in reference to the Canadian Prime Rate.
     “Canadian Prime Rate” means the variable rate of interest quoted by the
Canadian Administrative Agent from time to time as the reference rate of
interest which it employs to determine the interest rate it will charge for
demand loans in Canadian Dollars to its customers in Canada and which it
designates as its prime rate, provided that if such rate of interest is less
than the then applicable rate quoted by the Canadian Administrative Agent for
its one month Bankers’ Acceptances plus 100 basis points per annum (the “Floor
Rate”), then the Canadian Prime Rate shall equal the Floor Rate.
     “Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
     “Casualty Event” shall have the meaning set forth in the U.S. Credit
Agreement.
     “CDOR Rate” means, for any day, as established by the Canadian
Administrative Agent, for Bankers’ Acceptances which have a term to maturity for
which quotes are available as

6



--------------------------------------------------------------------------------



 



hereinafter contemplated, the per annum rate of interest which is the rate
determined as being the arithmetic average of the rates per annum (calculated on
the basis of a year of 365 days) applicable to Canadian Dollar bankers’
acceptances having identical issue and comparable maturity dates as the Bankers’
Acceptances proposed to be issued by the Borrower displayed and identified as
such on the display referred to as the “CDOR Page” (or any display substituted
therefore) of Reuters Monitor Money Rates Service for Schedule I Lenders at
approximately 10:00 a.m. (Toronto time) on such date, or if such date is not a
Business Day, then on the immediately preceding Business Day; provided, however,
that if no such rate appears on the CDOR Page as contemplated, then the CDOR
Rate on any date shall be calculated as the arithmetic average of the discount
rate quoted by each Schedule I Reference Lender (determined by the Canadian
Administrative Agent as of 10:00 a.m., Toronto time, on such day) at which each
Schedule I Reference Lender is offering, at such time on such day, or, if such
date is not a Business Day, then on the immediately preceding Business Day, for
the purchase of bankers’ acceptances in a comparable amount and with comparable
maturity dates to the Bankers’ Acceptances proposed to be issued by the Borrower
on such day.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601, et. seq., as amended from time to time.
     “Certificate of Mortgaged Properties” is defined in Section 4.1(m).
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or any Issuing Bank
(or, for purposes of Section 2.15(b), by any Applicable Lending Office of such
Lender or any Issuing Bank or by such Lender’s or any Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.
     “Change of Control” means, except as permitted by Section 7.4 or
Section 7.5(a) of the U.S. Credit Agreement, the Parent shall cease to own,
directly or indirectly, 100% of the issued and outstanding Equity Interests of
the Borrower.
     “Chicago” means Chicago, Illinois.
     “Closing Date” means the date of this Agreement.
     “Co-Global Documentation Agents” means Fortis Capital Corp., The Bank of
Nova Scotia and Deutsche Bank Trust Company Americas, in their capacity as
co-global documentation agents for the Lenders hereunder, and their respective
successors.
     “Co-Global Syndication Agents” means BNP Paribas and Bank of America, N.A.,
in their capacity as co-global syndication agents for the Lenders hereunder, and
their respective successors.
     “Collateral” means any and all “Collateral” and “Mortgaged Property”, as
defined in the Security Documents and the U.S. Security Documents.

7



--------------------------------------------------------------------------------



 



     “Combined Commitments” means the aggregate of (a) the Commitments of the
Lenders hereunder and (b) the U.S. Commitments. The initial aggregate principal
amount of the Combined Commitments is U.S.$1,200,000,000.
     “Combined Credit Agreements” means this Agreement and the U.S. Credit
Agreement.
     “Combined Credit Exposure” means, at the time of determination, the sum of
(a) the Equivalent Amount in U.S. Dollars of the aggregate Credit Exposure of
the Lenders hereunder, and (b) the aggregate “Credit Exposure” (as defined in
the U.S. Credit Agreement) of the U.S. Lenders.
     “Combined Lenders” means the Lenders hereunder and the U.S. Lenders.
     “Combined Loan Documents” means the Loan Documents and the U.S. Loan
Documents.
     “Combined Loans” means the loans made by the Combined Lenders to the
Borrower and the Parent pursuant to the Combined Loan Documents.
     “Combined Obligations” means the aggregate of the Obligations and the U.S.
Obligations (without duplication of any Hedging Obligations).
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Loans, to acquire participations in Letters of Credit hereunder,
and to accept Bankers’ Acceptances or make BA Loans hereunder, expressed as an
amount representing the maximum aggregate amount of such Lender’s Credit
Exposure hereunder, as such commitment may be (a) adjusted from time to time
pursuant to Section 2.1(c), (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.4, and (c) terminated
pursuant to Section 8.2 or 8.3; provided, however, that the Commitment of any
Lender shall at no time be greater than its Global Commitment. The initial
amount of each Lender’s Commitment is set forth on Schedule 2.1, or in the
Register following any Assignment and Acceptance to which such Lender is a
party. The initial aggregate principal amount of the Commitments of the Lenders
is U.S.$423,529,411.78.
     “Commitment Fee” is defined in Section 2.11(a).
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, contract, instrument or
other undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, but not
solely by being an officer or director of that Person. “Controlling” and
“Controlled” have meanings correlative thereto.
     “Credit Exposure” means, with respect to any Lender at any time, without
duplication, the Equivalent Amount in U.S. Dollars of the sum of (a) the
outstanding principal amount of such Lender’s Loans, plus (b) its LC Exposure,
plus (c) its BA Exposure at such time.

8



--------------------------------------------------------------------------------



 



     “Criminal Code (Canada)” means the Criminal Code R.S.C. 1985, c. C-46, as
amended from time to time.
     “Currency” means, with respect to any Loan or Letter of Credit or Bankers’
Acceptance, whether such Loan or Letter of Credit or Bankers’ Acceptance is
denominated in Canadian Dollars or U.S. Dollars.
     “DBNA” is defined in Section 2.21(j).
     “Debenture” means a demand debenture substantially in the form of Exhibit H
attached hereto (or in such other form as the Global Administrative Agent may
approve), executed and delivered by the Borrower and any Material Subsidiary
pursuant to the Loan Documents, as amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms of this Agreement and
the other Loan Documents. The term “Debenture” shall include (a) each
supplemental debenture or amendment after execution and delivery of such
supplemental debenture or amendment, (b) each and every Debenture executed and
delivered by the Borrower and each of the Material Subsidiaries hereunder, and
(c) each and every “Debenture” (as defined in the Existing Credit Agreement)
executed and delivered by the Borrower and each of the Material Subsidiaries
under the Existing Credit Agreement, as amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms of the
Existing Credit Agreement and the terms of this Agreement and the other Loan
Documents, other than any such Debenture that has previously been released in
writing by the Global Administrative Agent or by the “Global Administrative
Agent” or the “Canadian Administrative Agent,” each as defined in the Existing
Credit Agreement.
     “Debt Issuance Reduction Amount” means, in connection with the issuance of
any Permitted Senior Notes Debt and any reduction of the Global Borrowing Base
and U.S. Borrowing Base in connection therewith in accordance with
Section 2.7(h), an amount equal to U.S. $0.30 per U.S. Dollar on the gross
aggregate principal amount of such Permitted Senior Notes Debt issued and
incurred by the Parent. For avoidance of doubt, and as an example only, subject
to the provisions of Section 2.7(h), in the event the Parent incurs Permitted
Senior Notes Debt in accordance with this Agreement in an amount equal to U.S.
$300,000,000, the “Debt Issuance Reduction Amount” will be equal to U.S.
$90,000,000.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Deficiency Notification Date” is defined in Section 2.7(f).
     “Designation” means the designation of a Lender as a Flex Lender, a Pro
Rata Lender, or a U.S. Only Lender; provided that no Lender may have more than
one Designation at any time.
     “Discretionary Borrowing Base Reallocation” is defined in
Section 2.7(d)(iv).
     “Environmental Laws” means any and all applicable Governmental Rules
pertaining to health (with respect to exposure to Hazardous Materials) or the
environment in effect in any and all jurisdictions in which the Borrower or any
Subsidiary is conducting or at any time has conducted business, or where any
Property of the Borrower or any Subsidiary is located,

9



--------------------------------------------------------------------------------



 



including, without limitation, OPA, the Clean Air Act, as amended, CERCLA, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
the Environmental Protection and Enhancement Act, R.S.A. 2000, c. E-12, as
amended, the Canadian Environmental Protection Act, 1999. S.C. 1999. c. 33, as
amended, and other environmental conservation or protection laws. The term “oil”
shall have the meaning specified in OPA, the term “release” (or “threatened
release”) shall have the meaning specified in CERCLA, and the term “disposal”
(or “disposed”) shall have the meaning specified in RCRA; provided, however,
that (i) in the event either OPA, CERCLA or RCRA is amended so as to broaden the
meaning of any term defined thereby, such broader meaning shall apply subsequent
to the effective date of such amendment and (ii) to the extent the laws of the
state, province or territory in which any Property of the Borrower or any
Subsidiary is located establish a meaning for “oil”, “release”, or “disposal”
which is broader than that specified in either OPA, CERCLA or RCRA, such broader
meaning shall apply.
     “Environmental Liability” shall have the meaning set forth in the U.S.
Credit Agreement.
     “Equity Interests” means, with respect to any Person, shares of the capital
stock, partnership interests, membership interests in a limited liability
company, beneficial interests in a trust or other equity interests in such
Person or any warrants, options or other rights to acquire any of the foregoing.
     “Equivalent Amount” means, as at any date, the amount of Canadian Dollars
into which an amount of U.S. Dollars may be converted, or the amount of U.S.
Dollars into which an amount of Canadian Dollars may be converted, in either
case at the rate of exchange for U.S. Dollars and Canadian Dollars as published
in The Wall Street Journal for such day or, if there is no such rate of exchange
so published for such day, at The Bank of Canada mid point noon spot rate of
exchange for such date in Toronto at approximately 12:00 noon, Toronto time on
such date.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are denominated in
U.S. Dollars and is bearing interest at a rate determined by reference to the
Eurodollar Rate.
     “Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the applicable British Bankers’ Association LIBOR rate for
deposits in U.S. Dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such British Bankers’ Association LIBOR
rate is available to the Global Administrative Agent, the applicable Eurodollar
Rate for the relevant Interest Period shall instead be the rate determined by
the Global Administrative Agent to be the rate at which JPMorgan Chase Bank,
N.A., or one of its Affiliate banks offers to place deposits in U.S. Dollars
with first-class banks in the London interbank market at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, in the

10



--------------------------------------------------------------------------------



 



approximate amount of the Canadian Administrative Agent’s relevant Eurodollar
loan and having a maturity equal to such Interest Period.
     “Event of Default” has the meaning assigned to such term in Section 8.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
     “Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the federal, or any provincial, government of
Canada (but which, for greater certainty, shall not include any tax assessed
pursuant to Part XIII of the Income Tax Act (Canada)), or by the jurisdiction
under the laws of which such recipient is or was organized or in which its
principal office is or was located or, in the case of any Lender, in which its
Applicable Lending Office is or was located, and (b) any branch profits taxes
imposed by the federal, or any provincial, government of Canada or any similar
tax imposed by any other jurisdiction in which the recipient is or was located.
     “Existing Convertible Debentures” means, collectively, each of Parent’s
1.875% Convertible Subordinated Debentures due 2024, as amended, restated,
renewed, extended, supplemented, increased, replaced or otherwise modified from
time to time to the extent permitted under the Combined Credit Agreements and
under the Existing Convertible Note Indenture.
     “Existing Convertible Note Indenture” means that certain Indenture dated as
of November 1, 2004, between the Parent and JPMorgan Chase Bank, N.A., as the
same may be modified, amended, renewed, supplemented, extended, restated,
increased or replaced from time to time to the extent permitted under the
Combined Credit Agreements and under the Existing Convertible Note Indenture.
     “Existing Credit Agreement” has the meaning given to such term in the
recitals.
     “Existing Lenders” has the meaning given to such term in the recitals.
     “Existing Letter of Credit” is defined in Section 2.4(j).
     “Existing Loan Documents” has the meaning given to such term in the
recitals.
     “Existing Loan Indebtedness” has the meaning given to such term in the
recitals.
     “Existing Subordinate Debt” means all unsecured Indebtedness of the Parent
and its Subsidiaries outstanding from time to time under the Existing
Subordinate Note Documents (including Guarantees thereof by Subsidiaries),
including all renewals, refinancings, replacements, and extensions thereof to
the extent permitted under the Combined Credit Agreements and made in accordance
with the terms of the Combined Loan Documents (including Section 7.14 of the
U.S. Credit Agreement).

11



--------------------------------------------------------------------------------



 



     “Existing Subordinate Note Documents” means the Existing Subordinate Notes,
the Existing Subordinate Note Indenture, the Existing Convertible Debentures,
the Existing Convertible Note Indenture, and all promissory notes, guarantees
and other documents, instruments and agreements executed and delivered pursuant
to the Existing Subordinate Note Indenture or the Existing Convertible Note
Indenture evidencing, guaranteeing or otherwise pertaining to the Existing
Subordinate Debt.
     “Existing Subordinate Note Indenture” means that certain Indenture dated as
of December 22, 2005, between the Parent and JPMorgan Chase Bank, N.A., as
Trustee, as supplemented by that certain (a) First Supplemental Indenture, dated
as of March 16, 2006, among the Parent, the subsidiary guarantors party thereto
and JPMorgan Chase Bank, N.A., as Trustee, (b) Second Supplemental Indenture,
dated as of July 31, 2006, among the Parent, the subsidiary guarantors party
thereto and JPMorgan Chase Bank, N.A., as Trustee, and (c) Third Supplemental
Indenture, dated as of September 26, 2006, among the Parent, the subsidiary
guarantors party thereto and JPMorgan Chase Bank, N.A., as Trustee, and as the
same may be modified, amended, renewed, supplemented, restated, increased or
replaced from time to time to the extent permitted under the Combined Credit
Agreements and under the Existing Subordinate Note Indenture.
     “Existing Subordinate Notes” means, collectively, each of Parent’s 7?%
Senior Subordinated Notes due 2016, as amended, restated, renewed, extended,
supplemented, increased, replaced or otherwise modified from time to time to the
extent permitted under the Combined Credit Agreements and under the Existing
Subordinate Note Indenture.
     “Falcon Seaboard Settlement Agreement” shall have the meaning set forth in
the U.S. Credit Agreement.
     “Fee Letter” shall have the meaning set forth in the U.S. Credit Agreement.
     “Financing Transactions” means the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is to be a party, the
borrowing of the Loans, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.
     “Fiscal Year” means a twelve (12) month period ending December 31.
     “Flex Lender” means any Lender identified as a “Flex Lender” on Schedule
2.1, as such Schedule 2.1 is replaced or amended from time to time pursuant to
the terms hereof.
     “Flex Percentage” means, with respect to each Flex Lender (and its
Affiliate, if any, that is a U.S. Lender), a percentage determined by dividing
the Global Commitment associated with such Flex Lender (and such Affiliate, if
any) by the aggregate Global Commitments associated with all Flex Lenders (and
their Affiliates, if any, that are U.S. Lenders).
     “Flex Portion” means that unallocated portion of the Combined Commitments
remaining after making the allocations described in Section 2.1(c)(ii) and
(iii).
     “Foreign Lender” means any Lender that is not either (a) a resident in
Canada for purposes of the Income Tax Act (Canada) or (b) an authorized foreign
bank as defined in

12



--------------------------------------------------------------------------------



 



subsection 248(1) of the Income Tax Act (Canada), that will receive all amounts
paid or credited to such Lender under this Agreement in respect of its “Canadian
banking business” for the purposes of paragraph 212(13.3)(a) of the Income Tax
Act (Canada). For purposes of this definition, Canada and each province thereof
shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than Canada or any province or territory thereof.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time.
     “Global Administrative Agent” means JPMorgan Chase Bank, N.A. (successor by
merger to Bank One, NA), in its capacity as global administrative agent for the
Combined Lenders, and its successors.
     “Global Borrowing Base” means the “Global Borrowing Base” as determined
from time to time pursuant to Section 2.7.
     “Global Borrowing Base Deficiency” means, at the time of determination, the
amount by which (a) the Combined Credit Exposure exceeds (b) the then current
Global Borrowing Base.
     “Global Borrowing Base Designation Notice” is defined in Section 2.7(b).
     “Global Borrowing Base Utilization” means, at the time of determination, an
amount (expressed as a percentage) equal to the quotient of (a) the Combined
Credit Exposure divided by (b) the Global Borrowing Base.
     “Global Commitment” means, with respect to each Lender (and its Affiliate,
if any, that is a U.S. Lender), the amount set forth on Schedule 2.1 as the
“Global Commitment” for such Lender (and such Affiliate, if any) or in the
Register following any Assignment and Acceptance to which such Lender (and such
Affiliate, if any) is a party, as such Global Commitment may be (a) reduced from
time to time pursuant to Section 2.8, (b) increased from time to time pursuant
to Section 2.1(b), (c) reallocated from time to time pursuant to Section 2.1(c),
(d) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.4, and (e) terminated pursuant to Section 8.2 or
8.3. The initial aggregate principal amount of the Global Commitments of the
Lenders (and their respective Affiliates who are U.S. Lenders) is
U.S.$1,200,000,000.
     “Global Commitment Increase” is defined in Section 2.1(b).
     “Global Effective Date” means the date on which the conditions specified in
Section 4.1 of each Combined Credit Agreement are satisfied (or waived in
accordance with Section 10.2 of each Combined Credit Agreement).
     “Governmental Approval” means (a) any authorization, consent, approval,
license, ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, claim, order,

13



--------------------------------------------------------------------------------



 



judgment or decree of, or with, (b) any required notice to, (c) any declaration
of or with, or (d) any registration by or with, any Governmental Authority.
     “Governmental Authority” means the government of the United States of
America, Canada, any other nation or any political subdivision thereof, whether
state, provincial, territorial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
     “Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive or other governmental restriction or binding form of
decision of or determination by, or binding interpretation or administration of
any of the foregoing by, any Governmental Authority, whether now or hereafter in
effect.
     “Guarantee” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions, by “comfort letter” or other similar undertaking of support or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness or other obligation of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
provided, that the term “Guarantee” shall not include (x) endorsements of
instruments for collection or deposit in the ordinary course of business or
(y) indemnities given in connection with asset sales or otherwise provided in
the ordinary course of business. The terms “Guarantee” and “Guaranteed” used as
a verb shall have a correlative meaning.
     “Guarantor” means collectively (i) the Parent, (ii) each Material
Subsidiary and (iii) each U.S. Material Subsidiary that now or hereafter
executes and delivers a U.S. Material Subsidiary Guaranty, including each
Material Subsidiary and U.S. Material Subsidiary that is required to execute a
Guaranty pursuant to Section 5.9.
     “Guaranty” means collectively (i) the Parent Guaranty, (ii) each Material
Subsidiary Guaranty, and (iii) each U.S. Material Subsidiary Guaranty. The term
“Guaranties” shall include each and every Guaranty executed and delivered by the
Parent, each Material Subsidiary and each U.S. Material Subsidiary.
     “Hazardous Material” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law, and any petroleum, petroleum
products or petroleum distillates and associated oil or natural gas exploration,
production and development wastes that are not exempted or excluded from being

14



--------------------------------------------------------------------------------



 



defined as “hazardous substances”, “hazardous materials”, “hazardous wastes” and
“toxic substances” under such Environmental Laws.
     “Hedge Transaction” means any financial derivative transaction, including
any commodity, interest rate, currency or other derivative, swap, option,
collar, futures contract or other contract pursuant to which a Person hedges
risks related to commodity prices, interest rates, currency exchange rates,
securities prices or financial market conditions. “Hedge Transactions” expressly
includes Oil and Gas Hedge Transactions.
     “Hedging Agreements” means, collectively, any agreement, instrument,
arrangement or schedule or supplement thereto evidencing any Hedge Transaction.
     “Hedging Obligations” means, with respect to any Person, all liabilities
(including but not limited to obligations and liabilities of such Person arising
in connection with or as a result of early or premature termination of a Hedging
Agreement or Hedge Transaction, whether or not occurring as a result of a
default thereunder) of such Person under a Hedging Agreement or Hedge
Transaction.
     “Highest Lawful Rate” is defined in Section 10.13(ii).
     “Hydrocarbons” means, collectively, oil, gas, casinghead gas, drip
gasolines, natural gasoline, condensate, distillate, and all other liquid and
gaseous hydrocarbons produced or to be produced in conjunction therewith, and
all products, by-products and all other substances refined, separated, settled
or derived therefrom or the processing thereof, and all other minerals and
substances, including, but not limited to, liquified petroleum gas, natural gas,
kerosene, sulphur, lignite, coal, uranium, thorium, iron, geothermal steam,
water, carbon dioxide, helium, and any and all other minerals, ores, or
substances of value, and the products and proceeds therefrom, including, without
limitation, all gas resulting from the in-situ combustion of coal or lignite.
     “Immaterial Title Deficiencies” has the meaning assigned to such term in
Section 3.6.
     “Income Tax Act (Canada)” means the Income Tax Act (Canada), as amended
from time to time.
     “Indebtedness” means, for any Person, (without duplication): (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all other indebtedness (including Capital Lease Obligations, other than oil
and gas leases entered into in the ordinary course of business) of such Person
on which interest charges are customarily paid or accrued, (d) all Guarantees by
such Person, (e) the unfunded or unreimbursed portion of all letters of credit,
banker’s acceptances, surety or other bonds or instruments issued for the
account of such Person, (f) any amount owed by such Person representing the
deferred purchase price of property or services (other than accounts payable
incurred in the ordinary course of business and which have not been outstanding
for more than ninety (90) days past the applicable due date, or if outstanding
beyond such date, such account payable is being contested in good faith and such
Person has established appropriate reserves, if any, as required in conformity
with GAAP), (g) all obligations of such Person secured by a Lien on any property
or asset owned or held by that Person regardless of

15



--------------------------------------------------------------------------------



 



whether the indebtedness secured thereby shall have been assumed by that Person,
(h) all obligations under operating leases (i) which require such Person or its
Affiliate to make payments over the term of such lease, including payments at
termination, based on the purchase price or appraisal value of the Property
subject to such lease plus a marginal interest rate, and (ii) that are used
primarily as a financing vehicle for such Property, (i) obligations to deliver
goods or services, including, without limitation, Hydrocarbons and the forward
sale of Hydrocarbons, in consideration of Advance Payments, (j) the undischarged
balance of any Production Payment created by such Person or for the creation of
which such Person directly or indirectly received payment, to the extent such
Production Payment would be reflected as indebtedness on a consolidated balance
sheet of such Person, (k) net liabilities of such Person under all Hedging
Obligations determined in accordance with GAAP, and (l) all liability of such
Person as a general partner of a partnership for obligations of such partnership
of the nature described in clauses (a) through (k) preceding.
     “Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
     “Indemnitee” is defined in Section 10.3(b).
     “Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement dated as of even date herewith by and among the Global
Administrative Agent on behalf of the “Combined Lenders”, the “Combined Issuing
Banks”, the “Accepting Lenders”, the “Lender Hedge Counterparties” and the other
“Agents” as defined therein, and the Canadian Administrative Agent on behalf of
the “Canadian Lenders”, the “Canadian Issuing Banks”, the “Accepting Lenders”,
the “Canadian Lender Hedge Counterparties” and the other “Canadian Agents” as
defined therein, as amended, supplemented, restated or otherwise modified from
time to time in accordance with the Combined Loan Documents.
     “Interest Election Request” means a written or telephonic request by an
Authorized Officer of the Borrower to convert or continue a Borrowing in
accordance with Section 2.6, which if written shall be in substantially the form
of Exhibit E-2 or any other form approved by the Global Administrative Agent and
the Canadian Administrative Agent.
     “Interest Payment Date” means (a) with respect to any Canadian Prime Loan
or U.S. Prime Loan, the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three (3) months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three (3) months’ duration after the first day of such Interest
Period, and (c) with respect to any BA Loan, the maturity date of the Bankers’
Acceptances issued concurrently with the advance of such BA Loan.
     “Interest Period” means (i) with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day, or, with the consent of the Global Administrative Agent and
the Canadian Administrative Agent, such other day, in the calendar month that is
one, two, three or six months or, if available to all Lenders, nine or twelve
months thereafter, as the Borrower may elect and (ii) with respect to any BA
Loan, each period commencing on the date such BA Loan is made or converted from
another

16



--------------------------------------------------------------------------------



 



Type of Loan or the last day of the next preceding Interest Period for such BA
Loan and ending on the date which is an integral multiple of 30 days thereafter
and is not less than 30 days or more than 180 days thereafter, as the Borrower
may select as provided in Section 2.6; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period, (c) no Interest
Period may end later than the last day of the Availability Period, and (d) the
Interest Period for a BA Loan shall end on the BA Maturity Date of the Bankers’
Acceptances issued concurrently therewith. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
     “Investment” shall have the meaning set forth in the U.S. Credit Agreement.
     “Issuing Bank” means (i) the Canadian Administrative Agent and (ii) any
other Lender agreed to among the Borrower and the Global Administrative Agent to
issue Letters of Credit. An Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.
     “Judgment Currency” is defined in Section 2.20(b).
     “LC Disbursement” means a payment made by any Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the Equivalent Amount in U.S. Dollars of
the sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit
at such time plus (b) the aggregate amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrower at such time. The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
aggregate LC Exposure at such time.
     “Lender Affiliate” means, with respect to any Lender, (a) an Affiliate of
such Lender or (b) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and with respect to any Lender that is a fund which invests in bank loans
and similar extensions of credit, any other fund that invests in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.
     “Lender Parties” means the Agents, the Lenders, the Issuing Banks and each
Affiliate of a then current Lender that is party to a Hedge Agreement with the
Borrower (or with any Loan

17



--------------------------------------------------------------------------------



 



Party that is organized in Canada or any province or territory thereof, and each
of their respective successors, transferees and assigns).
     “Lenders” means the Persons listed on Schedule 2.1 under the heading
“Canadian Lenders” and any other Person that shall have become a party to this
Agreement pursuant to an Additional Lender Certificate or an Assignment and
Acceptance, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
     “Lien” means (a) any lien, charge or security interest arising from a
mortgage, encumbrance, pledge, security agreement, conditional sale or trust
receipt or a lease, consignment, bailment or margin account for security
purposes, (b) Production Payments and the like which constitute Indebtedness,
payable out of Oil and Gas Properties or (c) reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting title to Property.
For the purposes of this Agreement, Borrower and its Subsidiaries shall be
deemed to own subject to a Lien any asset which is acquired or held subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
     “Loan Documents” means (a) this Agreement, the Notes, the Security
Documents, the Fee Letter, the Intercreditor Agreement, the Hedging Agreements
between the Borrower or any of its Subsidiaries and any Lender or any Affiliate
of a then current Lender, any Borrowing Request, any Interest Election Request,
any Additional Lender Certificate, and any Assignment and Acceptance, and
(b) each other agreement, document or instrument delivered by the Borrower or
any other Person in connection with this Agreement, as such may be amended from
time to time.
     “Loan Parties” means the Parent, the Borrower, the Guarantors and any
Material Subsidiary or any U.S. Material Subsidiary that executes a Combined
Loan Document, for so long as such Combined Loan Document is in effect.
     “Loans” means the loans (including, without limitation, the Canadian Prime
Loans, the Eurodollar Loans, the U.S. Prime Loans and the BA Loans) made by the
Lenders to the Borrower pursuant to this Agreement and the acceptance and
purchase by the Lenders of Bankers’ Acceptances pursuant hereto.
     “Majority Lenders” shall have the meaning set forth in the U.S. Credit
Agreement.
     “Material Adverse Effect” means a material and adverse effect on (a) the
financial condition, business operations, properties or assets of the Borrower
and its Subsidiaries, taken as a whole, (b) (i) the validity and enforceability
of this Agreement, the Notes, the Security Documents or any other material
Combined Loan Documents, or (ii) the perfection or priority of any material Lien
purported to be created thereby, or (c) the right or ability of the Loan Parties
to fully, completely and timely pay and perform their obligations under the
Combined Loan Documents.

18



--------------------------------------------------------------------------------



 



     “Material Agreement” means any material written or oral agreement or
contract to which a Person is a party, by which such Person is bound, or to
which any material assets of such Person are subject, which is not cancelable by
such Person upon notice of thirty (30) days or less without liability for
further payment other than nominal penalty.
     “Material Subsidiary” means (a) any Subsidiary of the Borrower that is
domiciled in Canada and listed on Exhibit L to the U.S. Credit Agreement under
the heading “Material Subsidiaries,” and (b) any Subsidiary of the Borrower that
(i) is designated by the Borrower in writing to the Global Administrative Agent
as a Material Subsidiary, (ii) owns Mortgaged Properties or (iii) is a direct or
indirect parent of any Material Subsidiary.
     “Material Subsidiary Guaranty” means, collectively, any Guaranty executed
by any Person that becomes a Material Subsidiary and executes a Material
Subsidiary Guaranty pursuant to Section 5.9 hereof, each in favor of the Global
Administrative Agent and in form and substance acceptable to the Global
Administrative Agent, as amended, supplemented, restated or otherwise modified
from time to time in accordance with the terms of this Agreement and the other
Loan Documents. The term “Material Subsidiary Guaranty” shall include each and
every Material Subsidiary Guaranty executed and delivered by a Material
Subsidiary.
     “Maturity Date” means February 9, 2012, as such date may be extended
pursuant to Section 2.8(e).
     “Mineral Interests” means all rights, estates, titles, and interests in and
to oil and gas leases and any oil and gas interests, royalty and overriding
royalty interests, production payments, net profits interests, oil and gas fee
interests, and other rights therein, including, without limitation, any
reversionary or carried interests relating to the foregoing, together with
rights, titles, and interests created by or arising under the terms of any
unitization, communization, and pooling agreements or arrangements, and all
properties, rights and interests covered thereby, whether arising by contract,
by order, or by operation of Governmental Rules, which now or hereafter include
all or any part of the foregoing.
     “Minimum Threshold Amount” is defined in Section 2.7(d)(iii).
     “Monthly Date” means the fifteenth day of each calendar month.
     “Mortgage” shall have the meaning set forth in the U.S. Credit Agreement.
     “Mortgaged Property” means any Oil and Gas Property with respect to which a
Lien is granted pursuant to a Mortgage delivered pursuant to the U.S. Credit
Agreement or a Debenture.
     “Net Cash Proceeds” shall have the meaning set forth in the U.S. Credit
Agreement.
     “Non-Consenting Lender” is defined in Section 2.19(c).
     “Non-Recourse Debt” shall have the meaning set forth in the U.S. Credit
Agreement.
     “Non-Schedule I Lender” means a Lender which is a Canadian chartered bank
that is listed on Schedule II or Schedule III to the Bank Act (Canada), as
amended from time to time.

19



--------------------------------------------------------------------------------



 



     “Note” means any promissory note delivered pursuant to Section 2.9(e).
     “Obligations” means (without duplication), at any time, the sum of (a) the
Credit Exposure of the Lenders under the Loan Documents plus (b) all accrued and
unpaid interest and fees owing to the Lenders under the Loan Documents plus
(c) all Hedging Obligations in connection with all Hedging Agreements between
the Borrower or any of its Subsidiaries and any Lender or any Affiliate of a
Lender plus (d) all other obligations (monetary or otherwise) of the Borrower or
any Subsidiary to any Lender or any Agent, whether or not contingent, arising
(whether now or hereafter) under or in connection with any of the Loan
Documents.
     “Oil and Gas Hedge Transaction” means a Hedge Transaction pursuant to which
any Person hedges the price to be received by it for future production of
Hydrocarbons.
     “Oil and Gas Properties” shall have the meaning set forth in the U.S.
Credit Agreement.
     “OPA” shall have the meaning set forth in the U.S. Credit Agreement.
     “Organic Documents” means, relative to any Person, its articles of
organization, association, formation or incorporation (or comparable document),
its by-laws, memorandum of association or operating agreement and all
partnership agreements, limited liability company or operating agreements and
similar arrangements applicable to ownership of its Equity Interests.
     “Other Currency” is defined in Section 2.20(a).
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, other than
Excluded Taxes and Indemnified Taxes.
     “Parent” means Quicksilver Resources Inc., a Delaware corporation.
     “Parent Guaranty” means a Guaranty dated as of the Global Effective Date,
executed and delivered by the Parent pursuant to Section 4.1(a) hereof in favor
of the Global Administrative Agent and substantially in the form of Exhibit G
attached hereto, as amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms of this Agreement and the other Loan
Documents.
     “Parent’s Global Effectiveness Notice” means a notice and certificate of
the Parent properly executed by an Authorized Officer of the Parent addressed to
the Combined Lenders and delivered to the Global Administrative Agent whereby
the Parent certifies its satisfaction (except to the extent previously waived in
accordance with the Combined Loan Documents) of all the conditions precedent to
the effectiveness under Section 4.1 of each Combined Credit Agreement to be
satisfied solely by the Parent or any Loan Party or any “Loan Party” as defined
in the U.S. Credit Agreement.
     “Participant” is defined in Section 10.4(e).

20



--------------------------------------------------------------------------------



 



     “Pension Plan” means any retirement or pension benefit plan that is
established by a Person for the benefit of its employees, that requires such
Person to make periodic payments or contributions.
     “Permitted Encumbrances” means, with respect to any asset:
     (a) Liens securing the Combined Obligations;
     (b) minor defects in title which do not secure the payment of money and
otherwise have no material adverse effect on the value or the operation of the
subject property, and for the purposes of this Agreement, a minor defect in
title shall include, but not be limited to, easements, rights-of-way,
servitudes, permits, zoning restrictions, surface leases and other similar
rights in respect of surface operations, and easements for pipelines, streets,
alleys, highways, telephone lines, power lines, railways and other easements and
rights-of-way, on, over or in respect of any of the properties of any Loan Party
and Immaterial Title Deficiencies;
     (c) inchoate statutory or operators’ Liens securing obligations for labor,
services, materials and supplies arising in the ordinary course of business
which are not delinquent (except to the extent permitted by Section 5.7 of the
U.S. Credit Agreement);
     (d) mechanic’s, materialmen’s, warehouseman’s, journeyman’s, vendor’s,
landlord’s and carrier’s Liens and other similar Liens arising by operation of
law in the ordinary course of business which are not delinquent (except to the
extent permitted by Section 5.7 of the U.S. Credit Agreement);
     (e) Liens for Taxes, assessments, fees and other charges of any
Governmental Authority not yet due or not yet delinquent, or, if delinquent,
that are being contested in good faith in the normal course of business by
appropriate action, as permitted by Section 5.7 of the U.S. Credit Agreement;
     (f) lease burdens payable to third parties which are deducted in the
calculation of discounted present value in the Reserve Report including, without
limitation, any royalty, overriding royalty, net profits interest, production
payment, carried interest or reversionary working interest in existence as of
the Closing Date or as a result of or in accordance with the Loan Party’s
acquisition of the property burdened thereby;
     (g) Liens securing Non-Recourse Debt permitted by Section 7.1;
     (h) Liens created by and arising out of the Falcon Seaboard Settlement
Agreement;
     (i) pledges or deposits in connection with workers’ compensation,
unemployment compensation and/or other social security legislation, and deposits
in the ordinary course of business securing liabilities to insurance carriers
under insurance or self-insurance arrangements;
     (j) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
similar obligations incurred in the ordinary course of business;

21



--------------------------------------------------------------------------------



 



     (k) judgment Liens in respect of judgments that do not constitute an Event
of Default under Section 8.1(i) of either Combined Credit Agreement;
     (l) any Lien existing on any Property or asset prior to the acquisition
thereof by the Parent or any Subsidiary of Parent or existing on any Property or
asset of any Person that becomes a Subsidiary of Parent after the date hereof
prior to the time such Person becomes a Subsidiary of Parent; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary of Parent, as applicable,
(ii) such Lien shall not apply to any other Property or assets of the Parent or
any Subsidiary of Parent and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary of Parent, as applicable, and extensions, renewals and replacements
of such obligations that are not in excess of the outstanding principal amount
of such obligations as of such acquisition date or date such Person becomes a
Subsidiary of Parent (provided, that such obligations and such extensions,
renewals, and replacements thereof so secured by such Lien, together with the
Indebtedness secured by Liens described in clause (o) below, shall at no time
exceed U.S.$20,000,000 in the aggregate);
     (m) any interest or title of a lessor under any lease entered into by the
Parent or any Subsidiary of Parent in the ordinary course of business and in
accordance with the Combined Loan Documents and covering only the assets so
leased;
     (n) Liens in existence on the date hereof listed on Schedule 7.3 to the
U.S. Credit Agreement securing Indebtedness permitted by Section 7.1(e),
provided that no such Lien is spread to cover any additional property after the
Closing Date and that the amount of the Indebtedness secured thereby is not
increased;
     (o) Liens on fixed or capital assets acquired, constructed or improved by
Parent or any of its Subsidiaries; provided that (i) such Liens secure
Indebtedness permitted by Section 7.1(l) hereof and of the U.S. Credit
Agreement, (ii) such Liens and the Indebtedness secured thereby are incurred
prior to or within 90 days after such acquisition, construction or improvement,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets, (iv) such
Liens shall not apply to any other property or assets of Parent or any of such
Subsidiaries, and (iv) the Indebtedness secured by such Liens, together with the
obligations and extensions, renewals and replacements of such obligations
described in clause (l) above, shall at no time exceed U.S.$20,000,000 in the
aggregate;
     (p) Liens perfected by the filing of UCC financing statements, PPSA
financing statements or other applicable filings regarding any Permitted
Encumbrance;
     (q) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution;
     (r) contractual Liens that arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and

22



--------------------------------------------------------------------------------



 



natural gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;
provided, that any such Lien referred to in this clause (r) does not materially
impair (i) the use of the Property covered by such Lien for the purposes for
which such Property is held by any Loan Party, or (ii) the value of such
Property subject thereto;
     (s) any Lien or encumbrance permitted by the Debentures or the Mortgages;
or
     (t) Liens not otherwise included in this definition so long as neither
(i) the aggregate outstanding principal amount of the obligations of all of the
Loan Parties secured thereby nor (ii) the aggregate fair market value
(determined as of the date such Lien is incurred) of the assets subject thereto
exceeds (as to the Parent and all Subsidiaries of Parent) U.S.$40,000,000 at any
one time.
     “Permitted Investments” shall have the meaning set forth in the U.S. Credit
Agreement.
     “Permitted Senior Notes Debt” means any unsecured Indebtedness (in addition
to, and not including, Existing Subordinate Debt) of the Parent, and any
Guarantees thereof by Subsidiaries, incurred or assumed after the date of this
Agreement and resulting from one or more issuances of Parent’s senior unsecured
subordinate notes in an aggregate outstanding principal balance at any time of
not greater than $300,000,000, including all renewals, refinancings,
replacements, and extensions thereof to the extent permitted hereunder and made
in accordance with the terms of the Combined Loan Documents (including
Section 7.14 of the U.S. Credit Agreement), provided, that all such Indebtedness
(i) has a maturity date at least six (6) months after the Maturity Date,
(ii) except to the extent any such prepayments are made in accordance with
subsection (y) to the proviso in Section 7.14 of the U.S. Credit Agreement, is
not permitted to be prepaid (other than by the conversion of any such
Indebtedness into the capital stock of the Parent) without the written consent
of the Global Administrative Agent and the Majority Lenders, (iii) has a coupon
not in excess of nine percent (9%), (iv) contains covenants not materially more
onerous to Parent and its Subsidiaries than those contained in the Combined Loan
Documents and (v) contains other terms and conditions (including amount,
interest, amortization, covenants and events of default) as are satisfactory to
the Global Administrative Agent and the Majority Lenders.
     “Permitted Senior Notes Documents” means the indentures or other agreements
under which any Permitted Senior Notes Debt is issued or incurred and all other
instruments, agreements and other documents evidencing or governing such
Permitted Senior Notes Debt or providing for any Guarantee or other right in
respect thereof.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

23



--------------------------------------------------------------------------------



 



     “Pledge Agreement” means (i) a Pledge Agreement and Irrevocable Proxy,
dated as of the Global Effective Date delivered by the Parent, substantially in
the form of Exhibit F and (ii) a Pledge Agreement and Irrevocable Proxy, dated
as of the Global Effective Date or otherwise delivered pursuant to the Loan
Documents, substantially in a form acceptable to the Global Administrative
Agent, each as amended, supplemented, restated or otherwise modified from time
to time in accordance with the Loan Documents. The term “Pledge Agreements”
shall include each and every Pledge Agreement executed and delivered pursuant to
the Loan Documents.
     “Pledging Subsidiary” means each existing and future Subsidiary of Borrower
that executes and delivers a Pledge Agreement in accordance with the Loan
Documents pursuant to which such Subsidiary pledges to the Global Administrative
Agent, for the ratable benefit of the Lenders, all of the issued and outstanding
Equity Interests of a Material Subsidiary or other Person owned by such
Subsidiary to secure the Obligations.
     “PPSA” means the Personal Property Security Act (Alberta) or such other
similar legislation in effect in any other province or jurisdiction of Canada,
as the same may be amended from time to time.
     “Principal Amount” means, for (i) a Bankers’ Acceptance, the face amount
thereof, (ii) a BA Loan, the principal amount thereof determined in accordance
with Section 2.21(g) hereof, and (iii) any other Loans, the outstanding
principal amount thereof.
     “Principal Office” means the principal office of the Canadian
Administrative Agent, which on the date of this Agreement is located at BCE
Place, 161 Bay Street, Suite 4240, Toronto, Ontario, Canada, M5J 2S1.
     “Production Payments” means a production payment obligation (whether
volumetric or dollar denominated) of the Borrower or any of its Subsidiaries
which are payable from a specified share of proceeds received from production
from specified Oil and Gas Properties, together with all undertakings and
obligations in connection therewith.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Property Description” is defined in Section 3.6.
     “Pro Rata Lender” means any Lender identified as a “Pro Rata Lender” on
Schedule 2.1, as such Schedule 2.1 is replaced or amended from time to time
pursuant to the terms hereof.
     “Proved Mineral Interests” means, collectively, all Mineral Interests which
constitute “proved reserves”, “proved developed producing reserves,” “proved
developed nonproducing reserves”, and “proved undeveloped reserves,” as such
terms are defined from time to time by the Society of Petroleum Engineers of the
American Institute of Mining Engineers.

24



--------------------------------------------------------------------------------



 



     “Proved Producing Mineral Interests” means all Mineral Interests which
constitute “proved developed producing reserves” as such term is defined from
time to time by the Society of Petroleum Engineers of the American Institute of
Mining Engineers.
     “QRC Class C Shares” means, collectively, the Class C Common Shares of the
Borrower.
     “Recognized Value” means, with respect to Mineral Interests, the discounted
present value of the estimated net cash flow to be realized from the production
of Hydrocarbons from such Mineral Interests as determined by the Global
Administrative Agent for purposes of determining the portion of the Global
Borrowing Base which it attributes to such Mineral Interests in accordance with
Section 2.7 hereof.
     “Redetermination Date” shall have the meaning set forth in the U.S. Credit
Agreement.
     “Register” has the meaning set forth in Section 10.4(c).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means the Combined Lenders holding Combined Commitments
(or Combined Credit Exposure, as applicable) in the aggregate greater than or
equal to 66-2/3% of the aggregate Combined Commitments under the Combined Loan
Documents, or, if the Combined Commitments have been terminated, the aggregate
Combined Credit Exposure under the Combined Loan Documents.
     “Required Reserve Value” means Proved Mineral Interests in respect of the
Borrowing Base Properties that in the aggregate have a Recognized Value of not
less than eighty percent (80%) of the Recognized Value of all Proved Mineral
Interests in respect of the Borrowing Base Properties held by Parent and its
Subsidiaries.
     “Reserve Report” shall have the meaning set forth in the U.S. Credit
Agreement.
     “Scheduled Redetermination” means any redetermination of the Global
Borrowing Base pursuant to Section 2.7(b).
     “Schedule I Lender” means a Lender which is a Canadian chartered bank
listed on Schedule I to the Bank Act (Canada), as amended from time to time.
     “Schedule I Reference Lenders” means The Bank of Nova Scotia, and any other
Person that becomes a Lender hereunder and which is a Canadian chartered bank
that is listed on Schedule I to the Bank Act (Canada), as amended from time to
time.
     “Security Agreement” shall have the meaning set forth in the U.S. Credit
Agreement.
     “Security Documents” means the Pledge Agreements, the Guaranties, the
Debentures, the Mortgages and Assignments of Production delivered pursuant to
the U.S. Credit Agreement,

25



--------------------------------------------------------------------------------



 



the Security Agreements delivered pursuant to the U.S. Credit Agreement and each
other security agreement or other instrument or document executed and delivered
pursuant to the Combined Loan Documents to secure any of the Combined
Obligations.
     “SFAS 133” shall have the meaning set forth in the U.S. Credit Agreement.
     “Solvent” means, with respect to any Person at any time, a condition under
which (a) the fair saleable value of such Person’s assets is, on the date of
determination, greater than the total amount of such Person’s liabilities
(including contingent and unliquidated liabilities) at such time; (b) such
Person is able to pay all of its liabilities as such liabilities mature, (c)
such Person does not intend to, and such Person does not believe it will, incur
debts or liabilities beyond its ability to pay as such debts and liabilities
mature, and (d) such Person is not engaged in a business or transaction, and
such Person is not about to engage in a business or transaction for which such
Person’s property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. For purposes of this definition (i) the amount of a Person’s contingent
or unliquidated liabilities at any time shall be that amount which, in light of
all the facts and circumstances then existing, represents the amount which can
reasonably be expected to become an actual or matured liability, (ii) the “fair
saleable value” of an asset shall be the amount which may be realized within a
reasonable time either through collection or sale of such asset at its regular
market value, and (iii) the “regular market value” of an asset shall be the
amount which a capable and diligent business person could obtain for such asset
from an interested buyer who is willing to purchase such asset under ordinary
selling conditions.
     “Stamping Fee” means, in respect of any Bankers’ Acceptance or BA Loan, the
applicable fee described in the definition of “Applicable Margin “ payable by
the Borrower pursuant to Section 2.21(g).
     “Subsidiary” means, with respect to any Person (the “parent”) at any date
any corporation, limited liability company, partnership (limited or general),
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date.
Unless otherwise indicated herein, each reference to the term “Subsidiary” means
a Subsidiary of the Borrower.
     “Supermajority Lenders” shall have the meaning set forth in the U.S. Credit
Agreement.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Toronto” means Toronto, Ontario, Canada.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Canadian Prime Rate or the
Bankers’ Acceptance Rate or the U.S. Prime Rate.

26



--------------------------------------------------------------------------------



 



     “UCC” shall have the meaning set forth in the U.S. Credit Agreement.
     “United States” or “U.S.” means the United States of America, its fifty
states and the District of Columbia.
     “Unutilized Commitment” means, at the time of determination, the amount by
which (a) the lower of (i) the aggregate amount of the Commitments of all
Lenders at such time and (ii) the amount of the Allocated Canadian Borrowing
Base as then in effect at such time, exceeds (b) the amount of the aggregate
Credit Exposure of the Lenders at such time.
     “Upfront Fee” is defined in Section 2.11(c).
     “U.S. Commitment” means, with respect to each U.S. Lender, the “Commitment”
of such U.S. Lender (as defined in the U.S. Credit Agreement). The initial
aggregate principal amount of the U.S. Commitments of the U.S. Lenders is
U.S.$776,470,588.22.
     “U.S. Credit Agreement” means that certain Amended and Restated Credit
Agreement of even date herewith among the Parent, the U.S. Lenders, the other
agents party thereto, and the Global Administrative Agent, as it may be amended,
supplemented, restated or otherwise modified and in effect from time to time.
     “U.S. Dollars” or “U.S.$” or “Dollar” refers to lawful money of the United
States of America.
     “U.S. Flex Portion” means that unallocated portion of the U.S. Commitments
remaining after making the allocations described in Section 2.1(c)(ii) and
(iii).
     “U.S. Lenders” means the financial institutions from time to time party to
the U.S. Credit Agreement and their respective successors and permitted assigns.
     “U.S. Loan Documents” means the U.S. Credit Agreement and the U.S. Security
Documents, together with all exhibits, schedules and attachments thereto, and
all other agreements, documents, certificates, financing statements and
instruments from time to time executed and delivered pursuant to or in
connection with any of the foregoing.
     “U.S. Material Subsidiary” shall have the meaning of the term “Material
Subsidiary” as defined in the U.S. Credit Agreement.
     “U.S. Material Subsidiary Guaranty” means a Guaranty made pursuant to
Sections 4.1(a) or 5.15 of the U.S. Credit Agreement by a U.S. Material
Subsidiary in favor of the Global Administrative Agent, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms of the Combined Loan Documents. The term “U.S. Material
Subsidiary Guaranties” shall include each and every U.S. Material Subsidiary
Guaranty executed and delivered hereunder.
     “U.S. Obligations” means, at any time, the sum of (a) the aggregate “Credit
Exposure” (as defined in the U.S. Credit Agreement) of the U.S. Lenders under
the U.S. Loan Documents plus (b) all accrued and unpaid interest and fees owing
to the U.S. Lenders under the U.S. Loan

27



--------------------------------------------------------------------------------



 



Documents plus (c) all Hedging Obligations in connection with all Hedging
Agreements between the Parent or any of its Subsidiaries (other than the
Borrower or any Subsidiary of the Borrower) and any U.S. Lender or any Affiliate
of a U.S. Lender plus (d) all other obligations (monetary or otherwise) of the
Parent to any U.S. Lender or the “Agents” (as defined in the U.S. Credit
Agreement) under the U.S. Credit Agreement, whether or not contingent, arising
under or in connection with any of the U.S. Loan Documents.
     “U.S. Only Lender” means any Lender identified as a “U.S. Only Lender” on
Schedule 2.1, as such Schedule 2.1 is replaced or amended from time to time
pursuant to the terms hereof.
     “U.S. Prime”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined in reference to the U.S. Prime Rate.
     “U.S. Prime Rate” means the variable rate of interest quoted by the
Canadian Administrative Agent from time to time as the reference rate of
interest which it employs to determine the interest rate it will charge for
demand loans in U.S. Dollars to its customers in Canada and which it designates
as its prime rate.
     “U.S. Required Lenders” shall have the meaning set forth in the U.S. Credit
Agreement.
     “U.S. Required Reserve Value” shall have the meaning set forth in the U.S.
Credit Agreement.
     “U.S. Security Documents” means the “Security Documents” as defined under
the U.S. Credit Agreement.
     “U.S. Supermajority Lenders” shall have the meaning set forth in the U.S.
Credit Agreement.
     Section 1.2 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or “Eurodollar Borrowing” or “BA Loan” or “BA Borrowing” or
“U.S. Prime Loan” or “U.S. Prime Borrowing” or “Canadian Prime Loan” or
“Canadian Prime Borrowing”).
     Section 1.3 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, increased, renewed, extended, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, increases,
renewals, extensions, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, provided such successors and assigns are permitted by
the Loan

28



--------------------------------------------------------------------------------



 



Documents, (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, and (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement.
     Section 1.4 Designation of Material Subsidiaries. The Borrower shall from
time to time, by notice in writing to the Global Administrative Agent, be
entitled to designate that either (a) a Subsidiary which is not a Material
Subsidiary become a Material Subsidiary (in which event the Borrower will comply
(or cause compliance) with the provisions of Section 5.9 with respect to such
Subsidiary), or (b) a Material Subsidiary which has previously been designated
in writing by the Borrower as a Material Subsidiary (and is not otherwise a
Material Subsidiary pursuant to clauses (b)(ii) or (iii) of the definition
thereof) cease to be a Material Subsidiary; provided, that the Borrower shall
not be entitled to designate that a Material Subsidiary cease to be a Material
Subsidiary if a Default, Event of Default, Global Borrowing Base Deficiency or
U.S. Borrowing Base Deficiency has occurred and is continuing or would result
from or exist immediately after such a designation.
     Section 1.5 U.S. Credit Agreement Definitions. Unless the context otherwise
requires, capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the U.S. Credit Agreement.
ARTICLE II
THE CREDITS
     Section 2.1 Global Commitments and Commitments.
          (a) Subject to the terms and conditions set forth herein, each Lender
agrees to make Loans (including BA Loans made in accordance with Section 2.21)
to the Borrower and each Accepting Lender agrees to accept Bankers’ Acceptances
presented to it by the Borrower pursuant to Section 2.21, in each case from time
to time during the Availability Period in an aggregate principal amount that
will not result in (i) the Credit Exposure of any Lender exceeding the lower of
(A) the Commitment of such Lender then in effect, or (B) such Lender’s
Applicable Percentage of the Allocated Canadian Borrowing Base then in effect,
or (ii) the aggregate amount of the Credit Exposure of all Lenders then in
effect exceeding the lower of (A) the aggregate Commitments of all the Lenders,
or (B) the Allocated Canadian Borrowing Base then in effect. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may repay (but not prepay) Bankers’ Acceptances and may borrow, prepay
and reborrow Loans.
          (b) At any time and from time to time prior to the Maturity Date, the
Borrower may increase the aggregate amount of the Global Commitments of the
Combined Lenders (each such increase, a “Global Commitment Increase”) in an
aggregate amount for all such increases of up to U.S.$250,000,000 so long as
(i) the Global Administrative Agent, the Canadian Administrative Agent, and the
Majority Lenders consent to such requested Global Commitment Increase, which
consent shall not be unreasonably withheld, conditioned or delayed; (ii) the
aggregate Global Commitments calculated after taking into effect the requested
Global Commitment Increase does not exceed U.S.$1,450,000,000; and (iii) each
Combined

29



--------------------------------------------------------------------------------



 




Lender shall have been offered a pro rata share of such requested Global
Commitment Increase, but no Combined Lender shall have its Global Commitment
increased without such Combined Lender’s consent; provided, that, the Borrower
shall have the right to replace any Non-Consenting Lender pursuant to, and in
accordance with, Section 2.19(c). Each Combined Lender shall have the option,
but no Combined Lender shall have any obligation, to increase its Global
Commitment hereunder in connection with any Global Commitment Increase. If the
Borrower desires to effect a Global Commitment Increase, the Borrower and the
financial institution(s) that the Borrower proposes to become a Lender
hereunder, and, if applicable, the existing Lender(s) that the Borrower proposes
to increase its existing Global Commitment shall (subject at all times to the
consent of each such financial institution or each such existing Lender, as
applicable) execute and deliver to the Global Administrative Agent and the
Canadian Administrative Agent a certificate substantially in the form of Exhibit
J hereto (an “Additional Lender Certificate”). Upon receipt of such Additional
Lender Certificate (A) any such additional Lender shall be deemed to be a party
in all respects to this Agreement and the other Loan Documents as of the
effective date set forth in such Additional Lender Certificate and (B) upon the
effective date set forth in such Additional Lender Certificate, any such Lender
party to the Additional Lender Certificate shall purchase a pro rata portion of
the outstanding Loans (and participation interests in the Letters of Credit) of
each of the current Lenders such that the Lenders (including any additional
Lender, if applicable) shall hold their Applicable Percentage of the outstanding
Loans (and participation interests).
          (c) The Global Commitments shall from time to time be reallocated, and
the Commitments shall from time to time be adjusted, by the Global
Administrative Agent in accordance with this Section 2.1(c). Upon each delivery
by Parent of a Borrowing Base Allocation Notice in accordance with
Section 2.8(d)(iii) or (iv) of the U.S. Credit Agreement, or upon an increase of
the Global Commitments pursuant to Section 2.1(b), or upon a reduction of the
Global Commitments by the Borrower pursuant to Section 2.8, the Global
Administrative Agent will reallocate the Global Commitments of the Combined
Lenders between this Agreement and the U.S. Credit Agreement in order to
establish new Commitments under this Agreement and U.S. Commitments under the
U.S. Credit Agreement for the Combined Lenders pursuant to the following
guidelines: (i) the Global Commitments of all Combined Lenders will be
reallocated in such a manner that the ratio of the aggregate Commitments of all
Lenders to the Combined Commitments equals the ratio of the then proposed
Allocated Canadian Borrowing Base (as so designated or determined in accordance
with Section 2.8 of the U.S. Credit Agreement) to the then proposed Global
Borrowing Base (as

30



--------------------------------------------------------------------------------



 



so designated or determined in accordance with Section 2.8 of the U.S. Credit
Agreement); (ii) the Global Commitments of U.S. Only Lenders shall be allocated
such that the U.S. Commitment of each U.S. Only Lender shall be equal to its
Global Commitment; (iii) the Global Commitments of the Pro Rata Lenders (and
their respective Affiliates, if any, that are U.S. Lenders) shall be reallocated
such that (A) if a Pro Rata Lender is both a Lender and a U.S. Lender, (1) the
ratio of such Pro Rata Lender’s Commitment to its Global Commitment is equal to
the ratio of the then proposed Allocated Canadian Borrowing Base (as so
designated or determined in accordance with Section 2.8 of the U.S. Credit
Agreement) to the then proposed Global Borrowing Base (as so designated or
determined in accordance with Section 2.8 of the U.S. Credit Agreement) and
(2) the ratio of such Pro Rata Lender’s U.S. Commitment to its Global Commitment
is equal to the ratio of the then proposed Allocated U.S. Borrowing Base (as so
designated or determined in accordance with Section 2.8 of the U.S. Credit
Agreement) to the then proposed Global Borrowing Base (as so designated or
determined in accordance with Section 2.8 of the U.S. Credit Agreement) and
(B) if a Pro Rata Lender is a Lender and has an Affiliate that is a U.S. Lender,
(1) the ratio of such Pro Rata Lender’s Commitment to the Global Commitment
associated with such Pro Rata Lender and such Affiliate is equal to the ratio of
the then proposed Allocated Canadian Borrowing Base (as so designated or
determined in accordance with Section 2.8 of the U.S. Credit Agreement) to the
then proposed Global Borrowing Base (as so designated or determined in
accordance with Section 2.8 of the U.S. Credit Agreement) and (2) the ratio of
such Affiliate’s U.S. Commitment to the Global Commitment associated with such
Pro Rata Lender and such Affiliate is equal to the ratio of the then proposed
Allocated U.S. Borrowing Base (as so designated or determined in accordance with
Section 2.8 of the U.S. Credit Agreement) to the then proposed Global Borrowing
Base (as so designated or determined in accordance with Section 2.8 of the U.S.
Credit Agreement); (iv) after making the reallocations in clauses (ii) and (iii)
above, the Global Administrative Agent shall determine the Flex Portion of the
Combined Commitments, the U.S. Flex Portion of the Combined Commitments and the
Canadian Flex Portion of the Combined Commitments and shall allocate the Flex
Portion of the Combined Commitments, the U.S. Flex Portion of the Combined
Commitments and the Canadian Flex Portion of the Combined Commitments among the
Flex Lenders such that (A) if a Flex Lender is both a Lender and a U.S. Lender,
such Flex Lender shall be allocated (1) its Flex Percentage of the U.S. Flex
Portion of the Combined Commitments and (2) its Flex Percentage of the Canadian
Flex Portion of the Combined Commitments, and (B) if a Flex Lender is a Lender
and has an Affiliate that is a U.S. Lender, (1) such Flex Lender shall be
allocated its Flex Percentage of the Canadian Flex Portion of the Combined
Commitments and (2) its Affiliate shall be allocated such Affiliate’s Flex
Percentage of the U.S. Flex Portion of the Combined Commitments. The Global
Administrative Agent shall (x) in the case of a reallocation of the Global
Commitments as a result of the delivery of a Borrowing Base Designation Notice,
notify the Parent, the Borrower and the Combined Lenders of the reallocated
Global Commitments and adjusted Combined Commitments at the same time that it
notifies them, pursuant to Section 2.8(d)(iii) or (iv) of the U.S. Credit
Agreement, of the Allocated U.S. Borrowing Base and the Allocated Canadian
Borrowing Base and (y) in the case of a reallocation of the Global Commitments
as a result of an increase or reduction of the Global Commitments, notify the
Borrower and the Combined Lenders of the reallocated Global Commitments and
adjusted Combined Commitments by the date on which such increase or reduction is
to become effective in accordance with the terms of Section 2.1(b) or 2.8. Any
U.S. Only Lender may become a Pro Rata Lender or a Flex Lender, and any Pro Rata
Lender may become a Flex Lender, in each case by giving the Global
Administrative Agent a written notice of its agreement to be designated as such,
which notice shall be effective as of the date of the next reallocation of the
Global Commitments made pursuant to this clause (c). No Combined Lender may have
more than one Designation and no Flex Lender may be designated as a Pro Rata
Lender or a U.S. Only Lender and no Pro Rata Lender may be designated as a U.S.
Only Lender.
          (d) The parties hereto acknowledge that any increase in the Global
Commitments pursuant to Section 2.1(b) of the U.S. Credit Agreement or any
reduction in the Global Commitments pursuant to Section 2.9 of the U.S. Credit
Agreement also constitutes an increase or reduction, as the case may be, of the
Global Commitments pursuant to Section 2.1(b) and 2.8 hereof (which increase or
reduction hereunder shall take place simultaneously with the increase or
reduction, as the case may be, under the U.S. Credit Agreement).

31



--------------------------------------------------------------------------------



 



     Section 2.2 Loans and Borrowings.
          (a) Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Applicable
Percentages. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
          (b) Subject to Section 2.13 and 2.14, each Borrowing shall be
comprised entirely of Canadian Prime Loans, Eurodollar Loans or U.S. Prime Loans
as the Borrower may request in accordance herewith or shall be comprised of
Bankers’ Acceptances and BA Loans made in accordance with Section 2.21. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
          (c) Each Eurodollar Borrowing, Bankers’ Acceptance or BA Loan shall be
in an aggregate amount that is an integral multiple of U.S.$1,000,000 and not
less than U.S.$3,000,000 (including any continuation or conversion of existing
Loans made in connection therewith). At the time that each Canadian Prime
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of C$500,000 and not less than C$500,000 (including any
continuation or conversion of existing Loans made in connection therewith);
provided that a Canadian Prime Borrowing may be in an aggregate amount that is
equal to the Equivalent Amount in Canadian Dollars of the entire Unutilized
Commitment, if less. At the time that each U.S. Prime Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
U.S.$500,000 and not less than U.S.$500,000, as applicable (including any
continuation or conversion of existing Loans made in connection therewith);
provided that a U.S. Prime Borrowing may be in an aggregate amount that is equal
to the entire Unutilized Commitment, if less. Borrowings of more than one Type
may be outstanding at the same time; provided that there shall not at any time
be more than a total of ten (10) Eurodollar Borrowings, BA Loan Borrowings or
Bankers’ Acceptance Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Eurodollar Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
     Section 2.3 Requests for Borrowings. To request a Borrowing, an Authorized
Officer of the Borrower shall notify the Global Administrative Agent and the
Canadian Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 1:00 p.m., Toronto time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of a Canadian
Prime Borrowing, or U.S. Prime Borrowing, by 10:00 a.m., Toronto time, on the
Business Day of the proposed Borrowing or by 1:00 p.m., Toronto time, at least
one (1) Business Day before the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Global Administrative Agent and the
Canadian Administrative Agent of a written Borrowing Request executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit E-1 or
otherwise in a form approved by the Global

32



--------------------------------------------------------------------------------



 



Administrative Agent and the Canadian Administrative Agent. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.2:
          (i) the aggregate amount of the requested Borrowing (which amount will
be in the appropriate Currency as required pursuant to the last sentence of this
Section 2.3);
          (ii) the date of such Borrowing, which shall be a Business Day;
          (iii) whether such Borrowing is to be a Canadian Prime Borrowing, a
U.S. Prime Borrowing or a Eurodollar Borrowing;
          (iv) in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
          (v) either (A) the wire transfer instructions for the account
(together with the account number of such account) of the Borrower maintained
with a Lender to which funds are to be disbursed or (B) if to be disbursed to an
account other than an account maintained with a Lender, the wire transfer
instructions for such account (together with the account number of such
account), each in compliance with Section 2.5.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Canadian Prime Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Canadian Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan (which shall be made in
the appropriate Currency based on the Currency of the Borrowings being
requested) to be made as part of the requested Borrowing. Notwithstanding
anything herein to the contrary, Canadian Prime Loans and BA Loans may only be
denominated in Canadian Dollars and U.S. Prime Loans and Eurodollar Loans may
only be denominated in U.S. Dollars.
     Section 2.4 Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein, an
Authorized Officer of the Borrower may request the issuance of Letters of Credit
for its own account or the account of any Subsidiary (other than a Foreign
Subsidiary), in a form reasonably acceptable to the Global Administrative Agent,
the Canadian Administrative Agent and the relevant Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions; Issuance of Letters of Credit. To request the issuance of a Letter
of Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), an Authorized Officer of

33



--------------------------------------------------------------------------------



 




the Borrower shall, prior to 1:00 p.m., Toronto time, at least three
(3) Business Days prior to the proposed date of issuance or modification, hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the relevant Issuing Bank) to an Issuing
Bank, the Canadian Administrative Agent and the Global Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name of the account party (which shall be the Borrower or a
Subsidiary that is not a Foreign Subsidiary), the name and address of the
beneficiary thereof and such other information (including, if applicable, the
Currency of such Letter of Credit which shall be Canadian Dollars or U.S.
Dollars) as shall be necessary to prepare, amend, renew or extend such Letter of
Credit. If requested by an Issuing Bank, an Authorized Officer of the Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the aggregate LC Exposure shall not exceed
U.S.$50,000,000 and (ii) the total Credit Exposure shall not exceed the lower of
(A) the aggregate Commitments of the Lenders then in effect, or (B) the
Allocated Canadian Borrowing Base then in effect. On the Business Day on which a
Letter of Credit is requested to be issued, unless the Global Administrative
Agent, the Canadian Administrative Agent or the relevant Issuing Bank determines
that any applicable condition precedent required pursuant to this Agreement has
not been satisfied, the relevant Issuing Bank shall issue such Letter of Credit
for the account of the Borrower or the account of the applicable Subsidiary, as
the case may be, by the end of such Business Day.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the date one year after the date of the issuance of
such Letter of Credit or, in the case of any renewal or extension thereof of any
Letter of Credit with an initial one-year tenor, one year after such renewal or
extension, provided such date is not beyond the Maturity Date unless, with
respect to such Letter of Credit that has an expiration date extending beyond
the Maturity Date, the Borrower shall, no later than five (5) days prior to the
Maturity Date, deposit in an account with the Global Administrative Agent (and
in accordance with the procedure and subject to the same terms as described in
clause (i) below), in the name of the Global Administrative Agent and for the
benefit of the Lenders as security for the LC Exposure with respect to such
Letter of Credit, cash collateral in an amount equal to the LC Exposure with
respect to such Letter of Credit so remaining as of the Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the relevant Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Canadian Administrative Agent, for the account of such Issuing Bank in the
Currency in which such Letter of Credit is denominated,

34



--------------------------------------------------------------------------------



 




such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments or Global Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.
          (e) Reimbursement. If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement in the currency in which such Letter of Credit is denominated by
paying to the Canadian Administrative Agent an amount equal to such LC
Disbursement not later than 2:00 p.m., Toronto time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 11:00 a.m., Toronto time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 2:00 p.m., Toronto time, on the Business Day immediately following
the day that the Borrower receives such notice; provided that the Borrower may,
subject to the conditions to Borrowing set forth herein, request in accordance
with Section 2.3 that such payment be financed with a Borrowing (it being
understood that if such payment is to be financed with a Canadian Prime
Borrowing or a U.S. Prime Borrowing, then the Borrower may request and obtain
such Loan on the same Business Day as the proposed Borrowing, notwithstanding
the advance notice requirements of Section 2.3(b), so long as such request is
made by 1:00 p.m., Toronto time) in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Borrowing. If the Borrower fails to make such payment
when due (or request a Canadian Prime Borrowing or U.S. Prime Borrowing therefor
as provided herein), the Canadian Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Canadian
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.5 with respect to Loans
made by such Lender in the appropriate Currency (and Section 2.5 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the Canadian
Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the Canadian
Administrative Agent of any payment from the Borrower pursuant to this paragraph
(or promptly following the Canadian Administrative Agent’s receipt from the
Lenders of proceeds from a requested Borrowing), the Global Administrative Agent
shall distribute such payment to such Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse any Issuing
Bank for any LC Disbursement (other than the funding of Canadian Prime Loans or
U.S. Prime Loans as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and

35



--------------------------------------------------------------------------------



 




irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement or the other Loan Documents, or any term or provision herein or
therein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein proving to be untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Agents, the Lenders or any Issuing
Bank nor any of their Related Parties shall have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Letter of
Credit or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank; provided that none of the foregoing shall be
construed to excuse such Issuing Bank from liability to the Borrower to the
extent of any direct or actual damages (AS OPPOSED TO SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED
BY THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care (REGARDLESS OF WHETHER THE
ISSUING BANK HAS BEEN NEGLIGENT) in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, any Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. An Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Canadian Administrative Agent and the Borrower by telephone (confirmed by
telecopy attaching a copy of each such document) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.
          (h) Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and

36



--------------------------------------------------------------------------------



 




including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to Canadian Prime Loans or U.S. Prime Loans, as applicable; provided
that, if the Borrower fails to reimburse such LC Disbursement within five
(5) days after such reimbursement is due pursuant to paragraph (e) of this
Section, then Section 2.12(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of such Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.
          (i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives written notice from
the Global Administrative Agent, the Canadian Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Canadian
Administrative Agent, in the name of the Canadian Administrative Agent and for
the benefit of the Lenders, an amount in cash (in the applicable Currency) equal
to the aggregate LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in Section 8.1(g)
or (h). The Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.10, and any such cash
collateral so deposited and held by the Canadian Administrative Agent hereunder
shall constitute part of the Global Borrowing Base for purposes of determining
compliance with Section 2.10. Each such deposit shall be held by the Canadian
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Canadian Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Subject to the proviso at the end of this
sentence, other than any interest, if any, earned on the investment of such
deposits, which investments shall be made at the option and reasonable
discretion of the Canadian Administrative Agent (provided that it has received
sufficient protection and indemnities as it reasonably requests in connection
with its investing such cash collateral) and at the Borrower’s risk and expense,
such deposits shall not bear interest; provided, that, the Borrower may direct
the Canadian Administrative Agent to invest amounts credited to such account, at
the Borrower’s risk and expense, in Permitted Investments described in clauses
(a), (b), (e) and (f) of the definition of “Permitted Investments” contained in
the U.S. Credit Agreement. Interest or profits, if any, on such investments
shall accumulate in such account. Moneys in such account shall be applied by the
Canadian Administrative Agent to reimburse the relevant Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the aggregate LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of Lenders holding LC
Exposure in the aggregate greater than 50% of the aggregate LC Exposure at such
time), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) and, if any, all interest and profits
thereon shall be returned to the Borrower within three (3) Business Days after
all Events of Default then in existence have been cured or waived. If the
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.10, such amount (to the extent not applied as aforesaid) shall be
returned to

37



--------------------------------------------------------------------------------



 




the Borrower as and to the extent that, after giving effect to such return, the
Borrower would remain in compliance with Section 2.10 and no Event of Default
shall have occurred and be continuing.
          (j) Existing Letters of Credit. Each Letter of Credit (as defined in
the Existing Credit Agreement) issued for the Borrower’s own account, or the
account of any Subsidiary (as defined in the Existing Credit Agreement), under
and pursuant to the terms of the Existing Credit Agreement and that is
outstanding as of the Closing Date (each an “Existing Letter of Credit”), is
hereby deemed to be a Letter of Credit issued and outstanding under this
Agreement as of the Closing Date, and the issuer thereof is hereby deemed to be
an Issuing Bank hereunder.
     Section 2.5 Funding of Borrowings.
          (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m. (or 3:00 p.m., in the case of a Canadian Prime Borrowing or U.S. Prime
Borrowing requested pursuant to Section 2.4(e)), Toronto time, to the account of
the Canadian Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, which Loan shall be in the appropriate
Currency (based on the relevant Borrowing Request). The Canadian Administrative
Agent will make such Loans available to the Borrower by promptly wiring the
amounts so received, in like funds, to an account of the Borrower in Canada in
accordance with the wiring instructions set forth in the relevant Borrowing
Request; provided that Canadian Prime Loans and/or U.S. Prime Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.4(e)
shall be remitted by the Canadian Administrative Agent to the applicable Issuing
Bank.
          (b) Unless the Canadian Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Canadian Administrative Agent such
Lender’s share of such Borrowing, the Canadian Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the Canadian
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Canadian Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Canadian Administrative Agent, at (i) in the case of such Lender,
the greater of (A) the costs incurred by the Canadian Administrative Agent for
making such Lender’s share of such Borrowing or (B) a rate determined by the
Canadian Administrative Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to Loans made in such Borrowing (provided that any such demand made
to the Borrower shall be made within three (3) Business Days following
disbursement by the Canadian Administrative Agent, or the Canadian
Administrative Agent shall be deemed to have waived the right to make such
demand for immediate reimbursement from the Borrower and such funded amount
shall be, as with respect to the Borrower, deemed to be a

38



--------------------------------------------------------------------------------



 




Loan hereunder). If such Lender pays such amount to the Canadian Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
          (c) Borrowings, conversion or continuations of Loans, and prepayments
of Loans of different Currencies at the same time hereunder shall be deemed to
be separate Borrowings, continuations, conversions and prepayments,
respectively, one for each Currency.
     Section 2.6 Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request (or a Canadian Prime Borrowing if no Type is
specified) and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request (or one month if no
Interest Period is specified). Thereafter, the Borrower may elect from time to
time to convert such Borrowing to a different Type or to continue such Borrowing
and, in the case of a Eurodollar Borrowing, may elect Interest Periods therefor,
all as provided in this Section. The Borrower may, subject to the requirements
of Section 2.2(c), elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
          (b) To make an election pursuant to this Section, an Authorized
Officer of the Borrower shall notify the Global Administrative Agent and the
Canadian Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.3 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Global Administrative Agent and the Canadian Administrative
Agent of a written Interest Election Request executed by an Authorized Officer
of the Borrower, substantially in the form of Exhibit E-2 or otherwise in a form
approved by the Global Administrative Agent and the Canadian Administrative
Agent.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.2:
          (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
          (iii) whether the resulting Borrowing is to be a Canadian Prime
Borrowing or a U.S. Prime Borrowing or a Eurodollar Borrowing; and

39



--------------------------------------------------------------------------------



 



          (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Canadian Administrative Agent shall advise each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request (or delivers an Interest Election Request that is inconsistent with a
telephonic election) with respect to a Eurodollar Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a U.S. Prime Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the Global
Administrative Agent or the Canadian Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless the Obligations have been
accelerated pursuant to Section 8.3, each Eurodollar Borrowing shall be
converted to a U.S. Prime Borrowing at the end of the Interest Period applicable
thereto.
     Section 2.7 Global Borrowing Base.
          (a) Effectiveness. Notwithstanding anything to the contrary in this
Agreement, for so long as any of the Combined Commitments are in effect and/or
any Combined Obligation is outstanding, the Global Borrowing Base shall be
determined in accordance with, and as provided in, Section 2.8 of the U.S.
Credit Agreement.
          (b) Annual Scheduled Determinations of the Global Borrowing Base.
Promptly after January 1st of each calendar year (commencing January 1, 2008),
and in any event prior to April 1st of each calendar year, commencing April 1,
2008, the Parent shall furnish to the Global Administrative Agent and the
Combined Lenders a Reserve Report in form and substance reasonably satisfactory
to the Global Administrative Agent, which Reserve Report shall evaluate as of
December 31st of the immediately preceding calendar year the Proved Mineral
Interests attributable to the Oil and Gas Properties which the Parent wishes to
include in the Global Borrowing Base, and a projection of the rate of production
and net operating income with respect thereto, as of such date, together with
additional data concerning pricing, hedging, operating costs and quantities of
production, and other information and engineering and geological data as the
Global Administrative Agent or any Combined Lender may reasonably request.
Within 30 days after receipt of such report and information, the Global
Administrative Agent shall make an initial determination of the Global Borrowing
Base and shall promptly notify the Combined Lenders and the Parent in writing of
the Global Administrative Agent’s initial determination of the Global Borrowing
Base. The Global Administrative Agent shall make such determination in
accordance with its customary practices and standards for oil and gas

40



--------------------------------------------------------------------------------



 




loans and in the exercise of its sole discretion. Within fifteen (15) days
following their receipt of the proposed amount for the redetermined Global
Borrowing Base, (i) the Supermajority Lenders (and with the agreement of the
Parent, such agreement to be given in its sole discretion) if the proposed
amount is an increase or (ii) the Required Lenders if the proposed amount is a
decrease or maintenance, shall approve or reject the Global Administrative
Agent’s initial determination of the Global Borrowing Base by written notice to
the Global Administrative Agent; provided, however that failure by any Combined
Lender to reject in writing the Global Administrative Agent’s determination of
the Global Borrowing Base within said fifteen (15) day period shall be deemed an
acceptance of such determination by such Combined Lender. If the Supermajority
Lenders (and with the agreement of the Parent, such agreement to be given in its
sole discretion) or the Required Lenders, as applicable, fail to approve any
such determination of the Global Borrowing Base made by the Global
Administrative Agent hereunder, then the Global Administrative Agent shall poll
the Supermajority Lenders or Required Lenders, as appropriate, and the Global
Borrowing Base shall be set at the highest amount on which the Supermajority
Lenders (and with the agreement of the Parent, such agreement to be given in its
sole discretion) if such number would result in an increase in the Global
Borrowing Base, or otherwise, the Required Lenders can agree, it being
understood that a Combined Lender is deemed to have agreed to any and all
amounts that are lower than the amount actually determined by such Combined
Lender to be the appropriate value of the Global Borrowing Base. Upon approval
or deemed approval by the Supermajority Lenders and the Parent or the Required
Lenders, as applicable, of the Global Borrowing Base, the Global Administrative
Agent upon notice thereof shall, by written notice to the Parent and the
Combined Lenders, designate the new Global Borrowing Base available to the
Parent and the Borrower (each such notice in this Section 2.7(b), a “Global
Borrowing Base Designation Notice”). If the Combined Commitments are in effect
and/or any Combined Obligations are outstanding, then upon receipt of such
Global Borrowing Base Designation Notice, the Parent shall designate the
Allocated U.S. Borrowing Base and the Allocated Canadian Borrowing Base to the
Global Administrative Agent in accordance with Section 2.7(d). The Parent shall
be deemed to have agreed to the Global Borrowing Base as set forth in such
Global Borrowing Base Designation Notice unless it informs the Global
Administrative Agent in writing of its objection thereto prior to the date it
designates the Allocated U.S. Borrowing Base and Allocated Canadian Borrowing
Base pursuant to Section 2.7(d) following its receipt of such Global Borrowing
Base Designation Notice.
          (c) Maximum Credit. The Global Borrowing Base shall represent the
maximum amount of credit in the form of loans, letters of credit and bankers’
acceptances (subject to the aggregate Combined Commitments and subject to the
other provisions hereof or of the U.S. Credit Agreement) that the Combined
Lenders will extend to the Borrower or the Parent pursuant to the Combined Loan
Documents at any one time prior to the Maturity Date.
          (d) Allocation of the Global Borrowing Base. For so long as any of the
Combined Commitments are in effect and/or any Combined Obligations are
outstanding, the Global Borrowing Base shall be comprised of the Allocated U.S.
Borrowing Base and the Allocated Canadian Borrowing Base, and allocations
between the Allocated U.S. Borrowing Base and Allocated Canadian Borrowing Base
shall be made in accordance with this Section 2.7(d).

41



--------------------------------------------------------------------------------



 



          (i) The “Allocated U.S. Borrowing Base” means, as of any date, the
amount in U.S. Dollars designated or determined as such from time to time (A) by
the Parent pursuant to a Borrowing Base Allocation Notice delivered in
accordance with Section 2.7(d)(iii) of this Agreement or (B) in accordance with
the other provisions of this Agreement. As of the date of this Agreement, the
initial Allocated U.S. Borrowing Base shall be U.S.$550,000,000.
          (ii) The “Allocated Canadian Borrowing Base” means, as of any date,
the Equivalent Amount in U.S. Dollars designated as such from time to time
(A) by the Parent pursuant to a Borrowing Base Allocation Notice delivered in
accordance with Section 2.7(d)(iii) of this Agreement or (B) in accordance with
the other provisions of this Agreement. On the date of this Agreement, the
initial Allocated Canadian Borrowing Base shall be U.S.$300,000,000.
          (iii) Within ten (10) Business Days of receipt of a Global Borrowing
Base Designation Notice, the Parent shall specify the allocation of the Global
Borrowing Base between the Allocated U.S. Borrowing Base and the Allocated
Canadian Borrowing Base by providing a written notice to the Global
Administrative Agent of such allocation (each such notice herein a “Borrowing
Base Allocation Notice”); provided that (A) the sum of the Allocated U.S.
Borrowing Base and the Allocated Canadian Borrowing Base shall at all times be
equal to the Global Borrowing Base then in effect and (B) at no time shall the
Allocated U.S. Borrowing Base be set at an amount less than U.S.$50,000,000 and
at no time shall the Allocated Canadian Borrowing Base be set at an amount less
than U.S.$50,000,000 (such minimum amount in respect of the Allocated U.S.
Borrowing Base then in effect, the “Minimum Threshold Amount”). In the event
that the Parent fails to provide the Global Administrative Agent with a
Borrowing Base Allocation Notice required to be delivered upon receipt of a
Global Borrowing Base Designation Notice within the period required by this
Section 2.7(d)(iii), the Global Borrowing Base will be allocated in the same
proportion as existed prior to such redetermination. Promptly upon the
allocation of the Global Borrowing Base between the Allocated U.S. Borrowing
Base and the Allocated Canadian Borrowing Base in accordance with the procedures
set forth above, the Global Administrative Agent shall provide a written notice
to the Combined Lenders and the Parent, which written notice shall set forth the
Allocated U.S. Borrowing Base and the Allocated Canadian Borrowing Base to be in
effect. Any designation of the Allocated U.S. Borrowing Base or the Allocated
Canadian Borrowing Base effected pursuant to this Section 2.7(d)(iii) in
connection with a determination or redetermination of the Global Borrowing Base
shall be effective as of the date of the Global Borrowing Base Designation
Notice.
          (iv) So long as no Default or Event of Default shall have occurred and
be continuing, from time to time but in no event more than (A) four (4) times
per Fiscal Year and (B) once every thirty (30) days, upon at least five
(5) Business Days prior written notice to the Global Administrative Agent, the
Parent may reallocate the Global Borrowing Base between the Allocated U.S.
Borrowing Base and the Allocated Canadian Borrowing Base (a “Discretionary
Borrowing Base Reallocation”). Promptly upon the allocation of the Global
Borrowing Base between the Allocated U.S. Borrowing Base and the Allocated
Canadian Borrowing Base in accordance with the procedures set forth in

42



--------------------------------------------------------------------------------



 



this clause (iv), the Global Administrative Agent shall provide a written notice
to the Combined Lenders and the Parent, which written notice shall set forth the
Allocated U.S. Borrowing Base and the Allocated Canadian Borrowing Base to be in
effect. Any designation of the Allocated U.S. Borrowing Base or the Allocated
Canadian Borrowing Base effected pursuant to this Section 2.7(d)(iv) in
connection with a Discretionary Borrowing Base Reallocation, shall (1) be
effective five (5) Business Days following the date the Global Administrative
Agent receives the Borrowing Base Allocation Notice or the date indicated for
such effectiveness in the Borrowing Base Allocation Notice, whichever is later
and (2) be subject to the Minimum Threshold Amount described in clause (iii)
above.
          (e) Discretionary Redetermination of the Global Borrowing Base. Each
of (i) the Parent or (ii) (A) the Global Administrative Agent or (B) the
Required Lenders, shall have the right to request in writing a redetermination
of the Global Borrowing Base, in its or their sole discretion at any time and
from time to time, provided, that clause (i) and clause (ii) may each be the
basis of an unscheduled redetermination not more often than one (1) time during
any calendar year, regardless, in the case of clause (ii), of which Person makes
such request. If any Person shall request a discretionary redetermination of the
Global Borrowing Base pursuant to the provisions of this Section 2.7(e), the
Parent shall, upon receipt of a request therefor from the Global Administrative
Agent, deliver to the Global Administrative Agent, by the date reasonably
requested by the Global Administrative Agent (or, in the event of an unscheduled
redetermination requested by the Parent, by the date mutually agreed upon by the
Parent and the Global Administrative Agent), a Reserve Report dated as of the
date requested in such notice and such updated engineering, production,
operating and other data as the Global Administrative Agent or any other
Combined Lender may reasonably request; provided, that, such Reserve Report may,
in the discretion of the Parent, be (1) a new Reserve Report, (2) the Reserve
Report delivered in connection with the immediately preceding redetermination
(whether scheduled or unscheduled) of the Global Borrowing Base and the U.S.
Borrowing Base, and/or (3) an update of such Reserve Report described in
subclause (2); provided, further that, in connection with any request for an
unscheduled redetermination pursuant to clause (ii) above, the Reserve Report
shall cover additional Oil and Gas Properties of the Parent and its Subsidiaries
as the Required Lenders may reasonably request. The Supermajority Lenders (and
with the agreement of the Parent, such agreement to be given in its sole
discretion) if such number would result in an increase in the Global Borrowing
Base or otherwise, the Required Lenders shall approve and designate the new
Global Borrowing Base in accordance with the procedures and standards described
in Section 2.7(b) and the Parent shall provide a Borrowing Base Allocation
Notice to the Global Administrative Agent in accordance with
Section 2.7(d)(iii); provided that in the event that the Parent fails to provide
such Borrowing Base Allocation Notice, the Global Borrowing Base shall be
allocated between the Allocated U.S. Borrowing Base and Allocated Canadian
Borrowing Base in accordance with Section 2.7(d)(iii).
          (f) General Provisions With Respect to the Global Borrowing Base. The
determination of the Global Borrowing Base shall be made by the Global
Administrative Agent and the Supermajority Lenders or Required Lenders, as
applicable, taking into consideration the estimated value of the Oil and Gas
Properties owned by the Parent and its Subsidiaries as reflected in the most
recent Reserve Report delivered hereunder and any other relevant information
obtained by or delivered to the Global Administrative Agent or any other
Combined

43



--------------------------------------------------------------------------------



 




Lender, all in accordance with the other provisions of this Section 2.7 in
accordance with their customary practices for oil and gas loans as in effect
from time to time. It is understood by the parties hereto that, unless otherwise
approved by the Supermajority Lenders pursuant to, and in accordance with, the
other provisions of this Section 2.7, the Combined Lenders shall have no
commitment or obligation whatsoever to increase the Global Borrowing Base to any
amount in excess of U.S.$850,000,000, and nothing herein contained shall be
construed to be a commitment by the Combined Lenders to so increase the Global
Borrowing Base except to the extent so approved. The Global Borrowing Base (i)
may be redetermined pursuant to Section 2.7(b) (annual) and Section 2.7(e)
(unscheduled), (ii) subject to the rights of the Parent and the applicable
Subsidiaries contained in Section 2.7(g), may be adjusted from time to time to
give effect to the occurrence of Casualty Events under Section 2.7(g), and
(iii) may be reduced by an amount not greater than the applicable Debt Issuance
Reduction Amount pursuant to Section 2.7(h) in connection with the issuance of
any Permitted Senior Notes Debt. In connection with any redetermination,
adjustment or reduction pursuant to any of the foregoing, if the Global
Administrative Agent determines that a Global Borrowing Base Deficiency exists,
the Global Administrative Agent shall give written notice thereof to the Parent
and the Borrower and the date such notice is received shall be the “Deficiency
Notification Date”.
          (g) Casualty Event. In the event that a Casualty Event has occurred
with respect to any Borrowing Base Property, to the extent that the Net Cash
Proceeds received by the Parent or any of its Subsidiaries with respect to such
Casualty Event (together with all other Net Cash Proceeds received during such
calendar year) exceeds 5% of the Global Borrowing Base and have not been applied
or budgeted to be applied by the Parent or any such Subsidiary to repair,
restore or replace the Property affected by such Casualty Event within 180 days
after the receipt thereof, which actions the Parent or such Subsidiary shall
hereby be permitted to take, the Global Administrative Agent, at the request of
the Required Lenders, shall have the right to reduce the Global Borrowing Base,
in its reasonable discretion based on its review of such Casualty Event, by the
value of the Property so affected by such Casualty Event as set forth in the
most recent Reserve Report; provided that, if an Event of Default has occurred
and is continuing, (i) such repair, restoration or replacement may occur only
with the written consent of the Global Administrative Agent, (ii) the Global
Administrative Agent may, at the request of the Required Lenders, reduce the
Global Borrowing Base in the manner set forth above without regard to the
180 day period referenced above and (iii) such Net Cash Proceeds shall be
applied in accordance with Section 2.10 to the extent required thereby. The
Global Administrative Agent shall provide notice to the Borrower, Parent and the
Combined Lenders of the reduction in the Global Borrowing Base, which reduction
shall be effective as of the date of such notice.
          (h) Issuance of Other Indebtedness. In the event of the issuance of
any Permitted Senior Notes Debt permitted pursuant to Section 7.1(o), the Global
Administrative Agent and the Required Lenders shall have the option, on not more
than one occasion in connection with each such issuance, to reduce the Global
Borrowing Base by an amount agreed to by the Required Lenders, which reduction
amount shall not be greater than the applicable Debt Issuance Reduction Amount
calculated with respect to such Permitted Senior Notes Debt then most recently
issued; provided, that, (i) in the event the Required Lenders are unable to
agree upon any such reduction amount provided for in this Section 2.7(h) within
thirty (30) days of the issuance of any such

44



--------------------------------------------------------------------------------



 




Permitted Senior Notes Debt, the Global Borrowing Base shall reduce by an amount
equal to the applicable Debt Issuance Reduction Amount calculated with respect
to such Permitted Senior Notes Debt then most recently issued, and
(ii) notwithstanding the foregoing or anything to the contrary contained in any
Combined Loan Document, if and only to the extent the Parent uses any of the
proceeds of the issuance of any Permitted Senior Notes Debt to contemporaneously
refinance or replace any of the Existing Subordinate Debt and/or any other
Permitted Senior Notes Debt in accordance with the last sentence of Section 7.14
of the U.S. Credit Agreement, then the provisions of this Section 2.7(h) shall
not apply, and the Global Borrowing Base shall not be reduced pursuant to the
provisions of this Section 2.7(h), in each case only to the extent such proceeds
are so used. In connection with any such reduction, the Global Administrative
Agent shall promptly provide written notice to the Parent, the Borrower and the
Combined Lenders of the reduction of the Global Borrowing Base. Upon the
approval of the Required Lenders of such reduction amount, or, alternatively,
upon any reduction by an amount equal to the Debt Issuance Reduction Amount, and
the delivery of written notice thereof to the Parent and the Borrower, the
Global Borrowing Base shall be reduced as of the date such notice is delivered
or such later date as specified in such notice. Notwithstanding anything to the
contrary in the Combined Loan Documents, (A) the language of the proviso of
Section 2.10(b)(i) of this Agreement shall not apply to any Global Borrowing
Base Deficiency resulting from the application of this Section 2.7(h) and
(B) the application of this Section 2.7(h) shall never result in an increase in
the Global Borrowing Base.
     Section 2.8 Termination and Reduction of Global Commitments and
Commitments; Extension of Maturity Date.
          (a) Unless previously terminated, the Global Commitments and the
Commitments shall terminate on the Maturity Date.
          (b) An Authorized Officer of the Parent may at any time terminate, or
from time to time reduce, without premium or penalty, the Global Commitments;
provided that (i) each reduction of the Global Commitments shall be in an amount
that is an integral multiple of U.S.$1,000,000 and not less than U.S.$3,000,000
and (ii) the Parent shall not terminate or reduce the Global Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10 and after giving effect to a reallocation of the Global Commitments
and adjustment of the Commitments pursuant to Section 2.1(c), the aggregate
Credit Exposure of the Lenders would exceed the aggregate Commitments of the
Lenders.
          (c) An Authorized Officer of the Parent shall notify the Global
Administrative Agent of any election to terminate or reduce the Global
Commitments under paragraph (b) of this Section at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any such
notice, the Global Administrative Agent shall advise the Combined Lenders of the
contents thereof and reallocate the Global Commitments and adjust the
Commitments in accordance with Section 2.1(c). Each notice delivered by an
Authorized Officer of the Parent pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Global Commitments delivered by an
Authorized Officer of the Parent may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Parent (by notice to the Global Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied. Except as
provided in the immediately preceding sentence, any termination or reduction of
the Global Commitments shall be permanent

45



--------------------------------------------------------------------------------



 



and may not be reinstated except pursuant to, and in accordance with,
Section 2.1(b). Each reduction of the Global Commitments shall reduce the Global
Commitments of the Combined Lenders on a pro rata basis and result in
adjustments to the Commitments of the Lenders in accordance with Section 2.1(c).
          (d) The Parent and the Borrower will not terminate, or permit to
expire, all of the Global Commitments and Commitments under this Agreement prior
to (i) the expiration or termination of the U.S. Commitments and (ii) the
payment and performance in full of all U.S. Obligations.
          (e) The Borrower may, by notice to the Global Administrative Agent
(which shall promptly deliver a copy to each of the Lenders) given not less than
90 days and not more than 120 days, prior to the Maturity Date at any time in
effect, and, subject to the proviso below, on not more than two occasions,
request that the Lenders extend the Maturity Date for an additional period of
not more than one year as specified in such notice; provided, that, the Borrower
may, in lieu of the foregoing and not in addition thereto, by notice to the
Global Administrative Agent in accordance with the foregoing provisions of this
clause (e), on not more than one occasion, request that the Lenders extend the
Maturity Date for an additional period of not more than two years as specified
in such notice. Each Lender shall, by notice to the Borrower and the Global
Administrative Agent given not later than fifteen (15) days following receipt of
the Borrower’s request, advise the Borrower and the Global Administrative Agent
whether or not it agrees to such extension. The Global Administrative Agent
shall promptly notify the Borrower and the Lenders of the Lenders’ responses.
Any Lender that has not so advised the Borrower and the Global Administrative
Agent by such day shall be deemed to have declined to agree to such extension.
If the Borrower shall have requested, and if each Lender shall have agreed to,
an extension of the Maturity Date, then the Maturity Date shall be extended for
the additional period specified in the Borrower’s request in accordance with the
terms above, and the Global Administrative Agent shall promptly notify the
Borrower and the Lenders of the extension of the Maturity Date, whereupon the
Maturity Date shall be extended, effective as of the Maturity Date in effect
immediately prior to such extension, without the necessity for any further
action; provided that, the Borrower shall (i) execute and deliver, or cause to
be executed and delivered, any and all documents which may be reasonably
required by the Global Administrative Agent in connection with such extension to
evidence such extension and new Maturity Date, and (ii) pay to the Global
Administrative Agent, for the account of each Lender, an extension fee in such
amount as shall be agreed upon by the Borrower and the Global Administrative
Agent based on the then prevailing market rate for similar extensions of
comparable credit facilities. THE DECISION TO AGREE OR WITHHOLD AGREEMENT TO ANY
EXTENSION OF THE MATURITY DATE HEREUNDER SHALL BE AT THE SOLE DISCRETION OF EACH
LENDER. Notwithstanding the foregoing provisions of this paragraph, (A) the
Maturity Date may not be extended to a date later than February 9, 2014 pursuant
to this clause (e), (B) the effectiveness of any such extension shall be subject
to (1) the absence of any Default, Event of Default or Global Borrowing Base
Deficiency as of the date of such extension and request therefor, (2) the
absence of any material and adverse effect on the ability of any Loan Party to
fully, completely and timely pay its obligations under this Agreement as of the
date of such extension and request therefor, (3) the accuracy, in all material
respects, of the representations and warranties of each Loan Party set forth in
the Loan Documents to which it is a party as of the date of such extension and
request therefor (or, if

46



--------------------------------------------------------------------------------



 




stated to have been made expressly as of an earlier date, the accuracy, in all
material respects, as of such date), and (4) a corresponding extension of the
“Maturity Date” (as defined in the U.S. Credit Agreement) in accordance with the
terms of Section 2.9(e) of the U.S. Credit Agreement, (C) the Borrower shall
have the right, pursuant to, and subject to the terms of, Section 2.19(c), to
replace any Non-Consenting Lender that has declined to agree to any requested
extension of the Maturity Date with a Lender or other financial institution that
will agree to such extension of the Maturity Date, (D) the Borrower shall have
the right, at any time prior to the Maturity Date then in effect, to withdraw
its request for an extension under this clause (e) by notice to the Global
Administrative Agent (which shall promptly deliver a notice to each Lender), in
which case the Maturity Date will not be so extended, and (E) the Borrower shall
have the right, at any time prior to the Maturity Date then in effect, to
withdraw its request for an extension of the Maturity Date for an additional
period of two (2) years and, in lieu thereof, request an extension of the
Maturity Date for an additional period of one year, by providing notice to the
Global Administrative Agent (which shall promptly deliver a notice to each
Lender), in which case (1) the Maturity Date will be extended for one year in
the event the Lenders have previously agreed to a two year extension pursuant to
the Borrower’s request and in accordance with this Section 2.8(e), or (2) in the
event any Lender has not previously agreed to a two year extension pursuant to
the Borrower’s request and in accordance with this Section 2.8(e), any such
Lender shall, by notice to the Borrower and the Global Administrative Agent
given not later than fifteen (15) days following receipt of the Borrower’s
request pursuant to this clause (E), advise the Borrower and the Global
Administrative Agent whether or not it agrees to such one year extension (and
the Global Administrative Agent shall promptly notify the Borrower and the
Lenders of the Lenders’ responses), and any Lender that has not so advised the
Borrower and the Global Administrative Agent by such day shall be deemed to have
declined to agree to such one year extension; provided that, and notwithstanding
anything to the contrary contained herein, the Borrower shall not have the right
provided in this clause (E) in the event that its original request for an
extension of two years was not approved by the Lenders pursuant to the terms of
this Section 2.8(e) and the Borrower’s alternative request pursuant to this
clause (E) is made (or would be made) by notice to the Global Administrative
Agent given less than 45 days prior to the Maturity Date.
     Section 2.9 Repayment of Loans; Evidence of Indebtedness.
          (a) The Borrower hereby unconditionally promises to pay to the
Canadian Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan of such Lender on the Maturity Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Obligations of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
          (c) The Canadian Administrative Agent shall maintain accounts in which
it shall record (i) the amount of each Loan made hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Canadian
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

47



--------------------------------------------------------------------------------



 



          (d) The entries made in the accounts maintained pursuant to paragraphs
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Canadian Administrative Agent to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by one
or more promissory notes. In such event, the Borrower shall prepare, execute and
deliver to such Lender promissory notes payable to the order of such Lender (or,
if requested by such Lender, to such Lender and its registered assigns and in
substantially the form of Exhibit A). Thereafter, the Loans evidenced by such
promissory notes and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if any
such promissory note is a registered note, to such payee and its registered
assigns).
     Section 2.10 Prepayment of Loans.
          (a) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, without premium or penalty
except as expressly provided in this Agreement, subject to the requirements of
Section 2.10(d). The Borrower shall not be permitted to prepay any Bankers’
Acceptance or BA Loans at any time.
          (b) Subject to clause (c) below, the Borrower shall be required to
prepay the Loans hereunder and “Loans” under the U.S. Credit Agreement in
accordance with the following, to the extent the U.S. Borrower does not
otherwise make such prepayment in accordance with the U.S. Credit Agreement:
          (i) Upon the occurrence of a Global Borrowing Base Deficiency
resulting from a redetermination or reduction of the Global Borrowing Base
(other than pursuant to Section 2.7(h)), the Borrower will prepay, or cause to
be prepaid, Loans in an aggregate principal amount equal to such deficiency,
together, in each case, with unpaid interest accrued thereon to the date of such
prepayment and, if after prepaying all of such Loans (other than Bankers’
Acceptances), a Global Borrowing Base Deficiency remains as a result of a BA
Exposure, pay to the Canadian Administrative Agent an amount equal to such
remaining Global Borrowing Base Deficiency to be held as cash collateral as
provided in Section 2.21, and, if after prepaying all of the Combined Loans
(other than Bankers’ Acceptances) and providing cash collateral for all Bankers’
Acceptances pursuant to this Section, a Global Borrowing Base Deficiency remains
as a result of an LC Exposure, pay to the Canadian Administrative Agent an
amount equal to such remaining Global Borrowing Base Deficiency to be held as
cash collateral as provided in Section 2.4(i); provided however, that if the
Global Borrowing Base Deficiency is the result of a Scheduled Redetermination or
a redetermination of the Global Borrowing Base pursuant to Section 2.7(e)(ii) or
as a result of any other event directly brought about by the actions of any of
the Global Administrative Agent, the Canadian Administrative Agent, the Combined
Lenders, the Supermajority Lenders or the Required Lenders (other than an
acceleration of the Obligations, reduction, reallocation, adjustment or
termination of the Global Commitments or the “Global Commitments” (as defined in
the U.S. Credit

48



--------------------------------------------------------------------------------



 



Agreement) or the Commitments or U.S. Commitments or an exercise of rights under
Article VIII or Article VIII of the U.S. Credit Agreement or any other
enforcement of rights or remedies under the Combined Loan Documents), then the
Borrower shall, at its option, either (A) make (or cause to be made) a single
prepayment of principal and/or deposit of cash collateral in an amount equal to
such deficiency within thirty (30) days following the Deficiency Notification
Date with respect to such deficiency, (B) make (or cause to be made) six
consecutive mandatory prepayments of principal each of which shall be in an
amount equal to one-sixth (1/6th) of the amount of such Global Borrowing Base
Deficiency commencing on the first Monthly Date (provided such date is at least
thirty (30) days following the Deficiency Notification Date, otherwise
commencing on the immediately following Monthly Date) following the Deficiency
Notification Date and continuing on each Monthly Date thereafter, (C) within
ninety (90) days following the Deficiency Notification Date with respect to such
deficiency, submit (and pledge as Collateral) additional Oil and Gas Properties
owned by the Parent or any of its Subsidiaries for consideration in connection
with the determination of the Global Borrowing Base which the Global
Administrative Agent and the Required Lenders deem sufficient in their sole
discretion to eliminate such Global Borrowing Base Deficiency, or (D) within
ninety (90) days following the Deficiency Notification Date with respect to such
deficiency, eliminate such Global Borrowing Base Deficiency through a
combination of prepayments and submission of additional Oil and Gas Properties
as set forth in clauses (A) and (C) above.
          (ii) [Reserved].
          (iii) [Reserved].
          (iv) [Reserved].
          (v) Upon the occurrence of a Global Borrowing Base Deficiency
resulting from a Casualty Event pursuant to Section 2.7(g) (subject to the
Borrower’s and the applicable Subsidiaries’ rights contained in Section 2.7(g)),
the Borrower will utilize the Net Cash Proceeds of such Casualty Event to take
the action described under clause (i) above (except that prepayments shall first
be made in respect of Loans made pursuant to this Agreement); provided that if a
prepayment or deposit is required under this clause (v), then the Borrower shall
be obligated to make (or cause to be made) such prepayment and/or deposit of
cash collateral within sixty (60) days following the Deficiency Notification
Date with respect to such deficiency.
          (vi) Upon the occurrence of a Global Borrowing Base Deficiency
resulting from the issuance of any Permitted Senior Notes Debt pursuant to
Section 2.7(h), the Borrower will prepay, or cause to be prepaid, within thirty
(30) days following the Deficiency Notification Date with respect to such
deficiency, Loans in an aggregate principal amount equal to such deficiency,
together, in each case, with unpaid interest accrued thereon to the date of such
prepayment and, if after prepaying all of such Loans (other than Bankers’
Acceptances), a Global Borrowing Base Deficiency remains as a result of a BA
Exposure, pay to the Canadian Administrative Agent an amount equal to such
remaining Global Borrowing Base Deficiency to be held as cash collateral as

49



--------------------------------------------------------------------------------



 



provided in Section 2.21, and, if after prepaying all of the Combined Loans
(other than Bankers’ Acceptances) and providing cash collateral for all Bankers’
Acceptances pursuant to this Section, a Global Borrowing Base Deficiency remains
as a result of an LC Exposure, pay to the Canadian Administrative Agent an
amount equal to such remaining Global Borrowing Base Deficiency to be held as
cash collateral as provided in Section 2.4(i).
          (vii) Upon the occurrence of a Global Borrowing Base Deficiency not
resulting from a reason described in clauses (i), (v) or (vi) above, the
Borrower will prepay within sixty (60) days the Loans (other than Bankers’
Acceptances) in an aggregate principal amount equal to such Global Borrowing
Base Deficiency together, in each case, with unpaid interest thereon accrued to
the date of such prepayment and, if after prepaying all such Loans (other than
Bankers’ Acceptances), a Global Borrowing Base Deficiency remains as a result of
an LC Exposure, pay to the Global Administrative Agent an amount equal to such
remaining Global Borrowing Base Deficiency to be held as cash collateral as
provided in Section 2.4(i).
          (c) Notwithstanding any other provision of this Section 2.10, if at
any time the Credit Exposure of any Lender exceeds its Commitment (including,
without limitation, as a result of a reallocation of its Global Commitment and
adjustment of its Commitment pursuant to Section 2.1(c)), the Borrower will
forthwith prepay the Loans (other than Bankers’ Acceptances) of such Lender in
an aggregate principal amount equal to such excess, together with interest on
the principal amount paid accrued to the date of such prepayment, and if any
excess remains after prepaying all of such Loans as a result of BA Exposure, pay
to the Canadian Administrative Agent an amount equal to such remaining excess to
be held as cash collateral as provided in Section 2.21, and, if after prepaying
all of the Combined Loans (other than Bankers’ Acceptances) and providing cash
collateral for all Bankers’ Acceptances pursuant to Section 2.21, any excess
remains as a result of an LC Exposure of such Lender, pay to the Canadian
Administrative Agent an amount equal to such remaining excess to be held as cash
collateral for such Lender as provided in Section 2.4(i). The Borrower shall
make prepayments pursuant to this clause (c) prior to making prepayments
pursuant to clause (b) above.
          (d) The Borrower shall notify the Global Administrative Agent and the
Canadian Administrative Agent by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 1:00 p.m., Toronto time, three (3) Business Days before the date
of prepayment or (ii) in the case of prepayment of a Canadian Prime Borrowing or
U.S. Prime Borrowing, not later than 1:00 p.m., Toronto time, one (1) Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid (which amount shall, in the case of clause (a)
above, be in a minimum principal amount of U.S.$1,000,000 and in U.S.$1,000,000
increments in excess thereof); provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Global Commitments
as contemplated by Section 2.8, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.8. Promptly
following receipt of any such notice relating to a prepayment of a Borrowing,
the Canadian Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an

50



--------------------------------------------------------------------------------



 




advance of a Borrowing of the same Type as provided in Section 2.2. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12 and by any other amounts then due under this
Agreement (including all amounts due under Section 2.16).
     Section 2.11 Fees.
          (a) The Borrower agrees to pay to the Global Administrative Agent for
the account of each Lender a commitment fee (the “Commitment Fee”), which shall
accrue at the Applicable Margin on the daily amount equal to the Applicable
Percentage of such Lender of the Unutilized Commitment during the period from
and including the Global Effective Date to but excluding the date on which the
Global Commitments and Commitments terminate. Accrued Commitment Fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Global Commitments and Commitments
terminate, commencing on the first such date to occur after the date of this
Agreement; provided that any Commitment Fees accruing after the date on which
the Global Commitments and Commitments terminate shall be payable on demand. All
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
          (b) The Borrower agrees to pay (i) to the Canadian Administrative
Agent for the account of each Lender a participation fee with respect to its
participation in each Letter of Credit, at a per annum rate equal to the
Applicable Margin as interest on Eurodollar Loans on such Lender’s Applicable
Percentage of the stated face amount of each such outstanding Letter of Credit
during the period from and including the date such Letter of Credit is issued
(or, in the case of the Existing Letters of Credit, the Global Effective Date)
to but excluding the date such Letter of Credit expires, and (ii) to the
relevant Issuing Bank a fronting fee equal to the greater of (A) U.S.$500 and
(B) the rate of 0.125% per annum on the Equivalent Amount in U.S. Dollars of the
stated face amount of each outstanding Letter of Credit during the period from
and including the date such Letter of Credit is issued (or, in the case of the
Existing Letters of Credit, the Global Effective Date) to but excluding the date
such Letter of Credit expires, as well as any such Issuing Bank’s standard and
customary fees with respect to the administration, issuance, amendment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees shall be payable upon the issuance and on
each renewal of each Letter of Credit. Any other fees payable to any such
Issuing Bank pursuant to this paragraph shall be payable within ten
(10) Business Days after demand. All participation fees and fronting fees shall
be computed on the basis of a year of 360 days.
          (c) The Borrower agrees to pay to the Global Administrative Agent, for
the account of each Lender, as applicable, fees, including, without limitation,
an upfront fee (the “Upfront Fee”), and, if and when applicable, an extension
fee (as provided in Section 2.8(e)), in the amounts and at the times separately
agreed upon in writing between the Borrower and the Global Administrative Agent.
          (d) Unless otherwise set forth herein, all fees payable hereunder
shall be paid on the dates due, in immediately available funds in U.S. Dollars,
to the Global Administrative

51



--------------------------------------------------------------------------------



 




Agent or the Canadian Administrative Agent (or the relevant Issuing Bank, in the
case of fees payable to it), as the case may be, for distribution, in the case
of Commitment Fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances absent manifest error
(e.g., as a result of a clerical mistake).
     Section 2.12 Interest.
          (a) Subject to Sections 2.12(f), (g) and (h) and Section 10.13, Loans
comprising each Canadian Prime Borrowing shall bear interest at the Canadian
Prime Rate plus the Applicable Margin for Canadian Prime Loans, and Loans
comprising each U.S. Prime Borrowing shall bear interest at the U.S. Prime Rate
plus the Applicable Margin for U.S. Prime Rate Loans.
          (b) Subject to Sections 2.12(f), (g) and (h) and Section 10.13, the
Loans comprising each Eurodollar Borrowing shall bear interest at the Eurodollar
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Margin for Eurodollar Loans.
          (c) Notwithstanding the foregoing, but subject to Sections 2.12(f),
(g) and (h) and Section 10.13, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall until paid or waived in writing bear interest, after as well as before
judgment, at a rate per annum (the “Default Rate”) equal to (i) in the case of
overdue principal of any Loan, the lesser of (A) the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section plus 2% or
(B) the Highest Lawful Rate or (ii) in the case of any other amount, the lesser
of (A) the rate applicable to Canadian Prime Loans as provided in paragraph (a)
of this Section plus 2% or (B) the Highest Lawful Rate.
          (d) Subject to Sections 2.12(f), (g) and (h) and Section 10.13,
accrued interest on each Loan (other than a Loan consisting of the acceptance of
a Bankers’ Acceptance) shall be payable in arrears on each Interest Payment Date
for such Loan and upon termination of the Global Commitments and Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand of the Canadian Administrative Agent or the Required
Lenders, (ii) in the event of any repayment or prepayment of any Loan (whether
due to acceleration or otherwise), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
          (e) Subject to Sections 2.12(f), (g) and (h) and Section 10.13, all
interest hereunder shall be computed on the basis of a year of 360 days, except
that interest computed by reference to the Canadian Prime Rate or the U.S. Prime
Rate and interest associated with BA Loans shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). Promptly after the determination of any interest rate provided for
herein or any change therein, the Canadian Administrative Agent shall notify the
Lenders to which such interest is payable and the Borrower thereof. The
applicable Canadian Prime Rate, U.S. Base

52



--------------------------------------------------------------------------------



 




Rate or Eurodollar Rate shall be determined by the Canadian Administrative
Agent, and such determination shall be conclusive absent manifest error.
          (f) To the extent permitted by applicable law, any provision of the
Interest Act (Canada) or the Judgment Interest Act (Alberta) which restricts any
rate of interest set forth herein shall be inapplicable to this Agreement and is
hereby waived by the Borrower.
          (g) The theory of deemed reinvestment shall not apply to the
calculation of interest or payment of fees or other amounts hereunder,
notwithstanding anything contained in this Agreement, acceptance or other
evidence of indebtedness or in any other Loan Document now or hereafter taken by
any Agent or any Lender for the obligations of the Borrower under this
Agreement, or any other instrument referred to herein, and all interest and fees
payable by the Borrower to the Lenders, shall accrue from day to day, computed
as described herein in accordance with the “nominal rate” method of interest
calculation.
          (h) Where, in this Agreement, a rate of interest or fees is to be
calculated on the basis of a 360-day year, such rate is, for the purpose of the
Interest Act (Canada), equivalent to the said rate (i) multiplied by the actual
number of days in the one year period beginning on the first day of the period
of calculation and (ii) divided by 360.
     Section 2.13 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
          (a) the Global Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period;
          (b) the Global Administrative Agent is advised by the Required Lenders
that the Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period; or
          (c) the Global Administrative Agent determines in good faith (which
determination shall be conclusive) that by reason of circumstances affecting the
interbank dollar market generally, deposits in U.S. Dollars in the London
interbank dollar market are not being offered for the applicable Interest Period
and in an amount equal to the amount of the Eurodollar Loan requested by the
Borrower,
then the Global Administrative Agent shall give notice thereof to the Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Global Administrative Agent notifies the Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, which notice
the Global Administrative Agent shall give promptly after becoming aware
thereof, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing for
the affected Interest Period shall be ineffective, and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as a
Eurodollar Loan having the shortest Interest Period which is not unavailable
under clauses (a) through (c) of this Section, and if no Interest Period is
available, as a U.S. Prime Borrowing.

53



--------------------------------------------------------------------------------



 



     Section 2.14 Illegality.
          (a) Notwithstanding any other provision of this Agreement to the
contrary, if (i) by reason of the adoption of any applicable Governmental Rule
or any change in any applicable Governmental Rule or in the interpretation or
administration thereof by any Governmental Authority or compliance by any Lender
with any request or directive (whether or not having the force of law) of any
central bank or other Governmental Authority or (ii) circumstances affecting the
London interbank dollar market or the position of a Lender therein shall at any
time make it unlawful in the sole discretion of a Lender exercised in good faith
for such Lender or its Applicable Lending Office to (A) honor its obligation to
make Eurodollar Loans either generally or for a particular Interest Period
provided for hereunder, or (B) maintain Eurodollar Loans either generally or for
a particular Interest Period provided for hereunder, then such Lender shall
promptly notify the Borrower thereof in writing through the Global
Administrative Agent (who will endeavor to, but not be liable for failing to,
provide the Borrower with the basis therefor in reasonable detail) and such
Lender’s obligation to make or maintain Eurodollar Loans having an affected
Interest Period hereunder shall be suspended until such time as such Lender may
again make and maintain Eurodollar Loans having an affected Interest Period (in
which case the provisions of Section 2.14(b) hereof shall be applicable). Before
giving such notice pursuant to this Section 2.14, such Lender will designate a
different available Applicable Lending Office for the affected Eurodollar Loans
of such Lender or take such other action as the Borrower may request if such
designation or action will avoid the need to suspend such Lender’s obligation to
make Eurodollar Loans hereunder and will not, in the sole opinion of such Lender
exercised in good faith, be disadvantageous to such Lender (provided, that such
Lender shall have no obligation so to designate an Applicable Lending Office for
Eurodollar Loans located in the United States of America).
          (b) If the obligation of any Lender to make or maintain any Eurodollar
Loans shall be suspended pursuant to Section 2.14(a) hereof, all Loans having an
affected Interest Period which would otherwise be made by such Lender as
Eurodollar Loans shall be made instead as U.S. Prime Loans (and, if such Lender
so requests by written notice to the Borrower with a copy to the Global
Administrative Agent and the Canadian Administrative Agent, each Eurodollar Loan
having an affected Interest Period of such Lender then outstanding shall be
automatically converted into a U.S. Prime Loan on the last day of the Interest
Period for such Eurodollar Loans unless earlier conversion is required by
applicable law) and, to the extent that Eurodollar Loans are so made as (or
converted into) U.S. Prime Loans, all payments of principal which would
otherwise be applied to such Eurodollar Loans shall be applied instead to such
U.S. Prime Loans.
     Section 2.15 Increased Costs.
          (a) If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or any Issuing Bank; or

54



--------------------------------------------------------------------------------



 



          (ii) impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or BA Loan or Bankers’
Acceptance (or of maintaining its obligation to make any such Loan or BA Loan or
Bankers’ Acceptance ) or to increase the cost to such Lender or such Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or BA Loan
or Bankers’ Acceptance, or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Bank hereunder (whether of principal,
interest or otherwise) with respect to any Eurodollar Loan or any Letter of
Credit or any BA Loan or Bankers’ Acceptance, then the Borrower will pay, in
accordance with Section 2.15(c), to such Lender or such Issuing Bank such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered with respect to any Eurodollar Loan or any Letter of Credit or any BA
Loan or Bankers’ Acceptance.
          (b) If any Lender or any Issuing Bank determines in good faith that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then the Borrower will pay, in
accordance with Section 2.15(c), to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
          (c) A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. Except as provided in
Section 2.15(d), the Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.
          (d) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased

55



--------------------------------------------------------------------------------



 




costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
     Section 2.16 Break Funding Payments. In the event of:
          (a) the payment (including prepayment or cash collateralization, as
applicable) of any principal of any Eurodollar Loan or BA Loan or Bankers’
Acceptance other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default);
          (b) the conversion of any Eurodollar Loan or BA Loan or Bankers’
Acceptance other than on the last day of the Interest Period applicable thereto;
          (c) the failure to borrow, convert, continue or prepay any Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.10 and is revoked in accordance
therewith); or
          (d) the assignment of any Eurodollar Loan or BA Loan or Bankers’
Acceptance other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to Section 2.1(b) or 2.19;
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the London interbank market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower, the Global Administrative Agent and the Canadian Administrative Agent
and shall be conclusive absent manifest error. Except as provided in the last
sentence of this Section 2.16, the Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) Business Days after receipt
thereof. Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any such loss, cost or expense described in
this Section 2.16 incurred more than 180 days prior to the date that such Lender
or such Issuing Bank, as the case may be, notifies the Borrower of the
circumstance giving rise to such loss, cost or expense described in this
Section 2.16 and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor.

56



--------------------------------------------------------------------------------



 



     Section 2.17 Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided that
if the Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section), the Global Administrative Agent,
the Canadian Administrative Agent, each Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law; provided that if a Lender has
breached or is in breach of its representations, warranties, covenants and
obligations under Section 2.17(e), then the Borrower shall have no obligations
under clause (i) of this Section 2.17(a) with respect to payments made or to be
made to such Lender where Indemnified Taxes and/or Other Taxes arise in respect
of such payments as a consequence of such Lender’s status as a Foreign Lender.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) THE BORROWER SHALL INDEMNIFY THE GLOBAL ADMINISTRATIVE AGENT, THE
CANADIAN ADMINISTRATIVE AGENT, EACH LENDER AND EACH ISSUING BANK, WITHIN TEN
(10) BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE GLOBAL ADMINISTRATIVE AGENT, THE
CANADIAN ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK, AS THE CASE MAY
BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE
BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES
OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER
THIS SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR
OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY; PROVIDED THAT IF SUCH PAYMENTS OR LIABILITIES ARISE FROM
THE LENDER HAVING BREACHED OR BEING IN BREACH OF ITS REPRESENTATIONS,
WARRANTIES, COVENANTS AND OBLIGATIONS UNDER SECTION 2.17(e), THEN THE BORROWER
SHALL HAVE NO OBLIGATIONS UNDER THIS SECTION 2.17(c) WITH RESPECT TO SUCH
PAYMENTS OR LIABILITIES. A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR
LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR AN ISSUING BANK, OR BY EITHER
THE GLOBAL ADMINISTRATIVE AGENT OR THE CANADIAN ADMINISTRATIVE AGENT ON ITS OWN
BEHALF OR ON BEHALF OF A LENDER OR AN ISSUING BANK, SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.

57



--------------------------------------------------------------------------------



 



          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, if available, the
Borrower shall deliver to the Global Administrative Agent and the Canadian
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Global Administrative Agent and the Canadian Administrative Agent.
          (e) Each Lender represents, warrants and covenants that it is not, and
shall not be at any time during the term of this Agreement, a Foreign Lender.
          (f) If the Borrower at any time pays an amount under Section 2.17(a),
(b) or (c) to any Lender, the Global Administrative Agent, the Canadian
Administrative Agent or any Issuing Bank, and such payee receives a refund of or
credit for any part of any Indemnified Taxes or Other Taxes which such payee
determines in its reasonable judgment is made with respect to such amount paid
by the Borrower, such Lender, the Global Administrative Agent, the Canadian
Administrative Agent or any Issuing Bank, as the case may be, shall pay to the
Borrower the amount of such refund or credit promptly, and in any event within
60 days, following the receipt of such refund or credit by such payee.
          (g) If the Borrower pays any amount pursuant to Section 2.17(a) or (c)
with respect to any payment to a Lender or, with the prior written consent of
such Lender, provides any security therefor pursuant to applicable law, and the
Borrower at its expense wishes to contest the eligibility of the relevant Taxes
and furnishes to such Lender an opinion of tax counsel satisfactory to such
Lender, acting reasonably, to the effect that there exists a reasonable basis
for contesting such Taxes, the Borrower may contest such Taxes, provided that:
          (i) the Borrower has otherwise complied with this Section 2.17(g);
          (ii) the Borrower has delivered to such Lender such additional
security or assurances as such Lender may require, acting reasonably, in order
to be satisfied that such Lender will not incur any liability by reason of any
contestation, including legal fees, disbursements, interest and penalties; and
          (iii) the conduct of such proceedings (including the settlement or
compromise of same) will remain within the sole discretion of such Lender and
will forthwith be abandoned if such Lender so requires, acting reasonably,
having regard to its overall tax and related interests.
     Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 3:00 p.m., Toronto time), on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Canadian
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of

58



--------------------------------------------------------------------------------



 




calculating interest thereon. All such payments shall be made to the Canadian
Administrative Agent c/o JPMorgan Chase Bank, N.A., Toronto Branch, BCE Place,
161 Bay Street, Toronto, Ontario M5J 2S1, with a copy to JPMorgan Chase Bank,
N.A., 10 South Dearborn, 7th Floor, Mail Code: IL1-0010, Chicago, Illinois
60603, Attention: Leonida G. Mischke, except payments to be made directly to an
Issuing Bank as expressly provided herein and payments pursuant to Section 2.15,
2.16, 2.17(c) and 10.3 shall be made directly to the Persons entitled thereto
and payments pursuant to other Loan Documents shall be made to the Persons
specified therein. The Canadian Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. Except as set forth in clause (a)
of the definition of “Interest Period”, if any payment under any Loan Document
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Loan Document shall be made in the
appropriate Currency as required pursuant to the Loan Documents.
          (b) If at any time insufficient funds are received by and available to
the Canadian Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied, subject to Section 10.15 and 10.17, (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

59



--------------------------------------------------------------------------------



 



          (d) Unless the Canadian Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Canadian Administrative Agent for the account of the Lenders or an Issuing Bank
hereunder that the Borrower will not make such payment, the Canadian
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or an Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or each of the Issuing Banks, as the case may be, severally
agrees to repay to the Canadian Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Global Administrative Agent, at the greater
of the costs incurred by the Canadian Administrative Agent for making such
distributed amount and a rate determined by the Canadian Administrative Agent in
accordance with banking industry rules on interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.4(d) or (e), 2.5(b), 2.18(d) or 10.3(c) then the
Canadian Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Canadian Administrative Agent for the account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.
     Section 2.19 Mitigation Obligations; Replacement of Lenders.
          (a) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the reasonable judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) If (i) any Lender asserts that events have occurred suspending its
obligation to make or maintain Eurodollar Loans under Section 2.14 when
substantially all other Lenders have not also done so, (ii) any Lender requests
compensation under Section 2.15, (iii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, or (iv) any Lender defaults in its
obligation to fund Loans hereunder, then the Borrower may, at its sole expense,
upon notice to such Lender, the Canadian Administrative Agent and the Global
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.4), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (A) if the assignee
is not a Lender or

60



--------------------------------------------------------------------------------



 




a Lender Affiliate, the Borrower shall have received the prior written consent
of the Global Administrative Agent and the Canadian Administrative Agent and the
Issuing Banks, which consent of such Agents and the Issuing Banks shall not
unreasonably be withheld, conditioned or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) the assignee and assignor shall have entered
into an Assignment and Acceptance, and (D) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.
          (c) In addition to the foregoing provisions of Section 2.19(b), the
Borrower shall be permitted to replace any Lender who becomes a Non-Consenting
Lender (as defined below) with a replacement financial institution (which may be
an existing Lender) pursuant to an assignment and delegation, without recourse
(in accordance with and subject to the restrictions contained in Section 10.4),
of all of such Non-Consenting Lender’s interests, rights and obligations under
this Agreement to such replacement financial institution that shall assume such
obligations; provided, that (i) if the proposed assignee is not a Lender or a
Lender Affiliate, the Borrower shall have received the prior written consent of
the Global Administrative Agent and the Issuing Banks, which consent of such
Global Administrative Agent and Issuing Banks shall not unreasonably be
withheld, conditioned or delayed, (ii) such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) the assignee and assignor shall have
entered into an Assignment and Acceptance, and (iv) the assignee shall consent,
at the time of such assignment, to each matter in respect of which such
Non-Consenting Lender refused to consent. In the event that, at any time,
(A) the Borrower or the Global Administrative Agent has requested the Lenders to
(1) increase the Global Commitments in accordance with Section 2.1(b),
(2) increase, reaffirm or decrease the Global Borrowing Base in accordance with
Section 2.7, or (3) extend the Maturity Date in accordance with Section 2.8(e),
(B) the increase, reaffirmation, decrease or extension in question requires the
agreement of all Lenders, Supermajority Lenders, Required Lenders or Majority
Lenders, as the case may be, in accordance with the terms of Section 2.1(b),
Section 2.7 or Section 2.8(e), as applicable, and (C) certain Lenders, but not
Majority Lenders (in the case of Section 2.1(b)), the Supermajority Lenders (in
the case of Section 2.8(e)), the Required Lenders (in the case of a requested
increase in the Global Borrowing Base) or Majority Lenders (in the case of a
requested reaffirmation or decrease of the Global Borrowing Base) have agreed to
such increase, reaffirmation, decrease or extension, then any Lender, at such
time, who does not agree to such increase, reaffirmation, decrease or extension,
as applicable, shall be deemed a “Non-Consenting Lender.”
     Section 2.20 Currency Conversion and Currency Indemnity.
          (a) Payments in Agreed Currency. The Borrower shall make payment
relative to any Obligation in the currency (the “Agreed Currency”) in which the
Obligation was effected. If any payment is received on account of any Obligation
in any currency (the “Other

61



--------------------------------------------------------------------------------



 




Currency”) other than the Agreed Currency (whether voluntarily or pursuant to an
order or judgment or the enforcement thereof or the realization of any
Collateral or the liquidation of the Borrower or otherwise howsoever), such
payment shall constitute a discharge of the liability of the Borrower hereunder
and under the other Loan Documents in respect of such obligation only to the
extent of the amount of the Agreed Currency which the relevant Lender, Issuing
Bank or Agent, as the case may be, is able to purchase with the amount of the
Other Currency received by it on the Business Day next following such receipt in
accordance with its normal procedures and after deducting any costs and expenses
of exchange.
          (b) Conversion of Agreed Currency into Judgment Currency. If, for the
purpose of obtaining or enforcing judgment in any court in any jurisdiction, it
becomes necessary to convert into a particular currency (the “Judgment
Currency”) any amount due in the Agreed Currency, then the conversion shall be
made on the basis of the rate of exchange prevailing on the next Business Day
following the date such judgment is given and in any event the Borrower shall be
obligated to pay the Agents, Issuing Banks and the Lenders any deficiency in
accordance with Section 2.20(c). For the foregoing purposes “rate of exchange”
means the rate at which the relevant Lender, Issuing Bank or Agent, as
applicable, in accordance with its normal banking procedures is able on the
relevant date to purchase the Agreed Currency with the Judgment Currency after
deducting costs and expenses of exchange.
          (c) Circumstances Giving Rise to Indemnity. To the fullest extent
permitted by applicable law, if (i) any Lender, any Issuing Bank or any Agent
receives any payment or payments on account of the liability of the Borrower
hereunder pursuant to any judgment or order in any Other Currency, and (ii) the
amount of the Agreed Currency which the relevant Lender, Issuing Bank or Agent,
as applicable, is able to purchase on the Business Day next following such
receipt with the proceeds of such payment or payments in accordance with its
normal procedures and after deducting any costs and expenses of exchange is less
than the amount of the Agreed Currency due in respect of such liability
immediately prior to such judgment or order, then the Borrower on demand shall,
and the Borrower hereby agrees to, indemnify the Lenders, the Issuing Banks and
the Agents from and against any loss, cost or expense arising out of or in
connection with such deficiency.
          (d) Indemnity Separate Obligation. To the fullest extent permitted by
applicable law, the agreement of indemnity provided for in Section 2.20(c) shall
constitute an obligation separate and independent from all other obligations
contained in this Agreement, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by the Lenders,
the Issuing Banks or Agents or any of them from time to time, and shall continue
in full force and effect notwithstanding any judgment or order for a liquidated
sum in respect of an amount due hereunder or under any judgment or order.
     Section 2.21 Bankers’ Acceptances. Subject to the terms and conditions of
this Agreement, the Commitments may be utilized, upon the request of the
Borrower, in addition to the Loans provided for by Section 2.2 and the issuance
of Letters of Credit provided for by Section 2.4, for the acceptance by the
Lenders of Bankers’ Acceptances issued by the Borrower, provided that in no
event shall (i) the aggregate amount of all Bankers’ Acceptance Liabilities
together with the Equivalent Amount in U.S. Dollars of the aggregate Principal
Amount of the Loans and the aggregate amount of all LC Exposure exceed the
lesser of (A) the aggregate

62



--------------------------------------------------------------------------------



 



amount of the Allocated Canadian Borrowing Base then in effect and (B) the
aggregate amount of the Commitments of the Lenders, and (ii) any Bankers’
Acceptances have maturities that are not integral multiples of 30 days, nor
fewer than 30 days nor more than 180 days, from the BA Acceptance Date (and in
no event shall any Bankers’ Acceptances mature on a date after the Maturity
Date). Whenever the Borrower is required to furnish a notice to the Canadian
Administrative Agent pursuant to the following additional provisions of this
Section, it shall give a copy of such notice to the Global Administrative Agent.
The following additional provisions shall apply to Bankers’ Acceptances:
          (a) In order to facilitate and expedite the issuance and acceptance of
Bankers’ Acceptances hereunder, the Borrower agrees to the terms and conditions
of the Power of Attorney with respect to the Bankers’ Acceptance attached hereto
as Exhibit L.
          (b) When the Borrower wishes to make a Borrowing by way of Bankers’
Acceptances, the Borrower shall submit to the Canadian Administrative Agent and
the Global Administrative Agent a Bankers’ Acceptance Request by not later than
2:00 p.m., Toronto time, three (3) Business Days’ prior to the BA Acceptance
Date. Each Bankers’ Acceptance Request shall be irrevocable and binding on the
Borrower. The Borrower shall indemnify each Lender against any loss or expense
incurred by such Lender as a result of any failure by the Borrower to fulfill or
honor before the date specified as the BA Acceptance Date, the applicable
conditions set forth in Article IV, if, as a result of such failure the
requested Bankers’ Acceptance is not made on such date. Unless otherwise agreed
among the Canadian Administrative Agent, the Global Administrative Agent and the
Lenders, the aggregate amount of all Bankers’ Acceptances issued on any BA
Acceptance Date hereunder shall be accepted pro rata by all Lenders relative to
their respective Applicable Percentage, rounded, upwards or downwards, as the
case may be, to the nearest C$100,000. Upon receipt of a Bankers’ Acceptance
Request, the Canadian Administrative Agent shall advise each Lender of the
contents thereof.
          (c) [Reserved].
          (d) On each day during the period commencing with the issuance by the
Borrower of any Bankers’ Acceptance and until such Bankers’ Acceptance Liability
shall have been paid by the Borrower, the Commitment of each Accepting Lender
that is able to extend credit by way of Bankers’ Acceptances shall be deemed to
be utilized for all purposes of this Agreement in an amount equal to the
Principal Amount of such Bankers’ Acceptance.
The Commitment of any Lender providing a BA Loan rather than Bankers’
Acceptances shall be deemed utilized during this period in an amount equal to
its Applicable Percentage of the total amount of Bankers’ Acceptances and BA
Loans in each Bankers’ Acceptance Request.
          (e) The Borrower agrees to pay on the BA Maturity Date for each
Bankers’ Acceptance, to the Canadian Administrative Agent for account of each
Accepting Lender, an amount equal to the Bankers’ Acceptance Liability for such
Bankers’ Acceptance.
The Borrower hereby waives presentment for payment of Bankers’ Acceptances by
each Accepting Lender and any defense to payment of amounts due to an Accepting
Lender in respect

63



--------------------------------------------------------------------------------



 




of a Bankers’ Acceptance which might exist by reason of such Bankers’ Acceptance
being held at maturity by the Accepting Lender which accepted it and agree not
to claim from such Lenders any days of grace for the payment at maturity of
Bankers’ Acceptances.
          (f) In the event the Borrower fails to notify the Canadian
Administrative Agent in writing not later than 2:00 p.m., Toronto time, on the
Business Day prior to any BA Maturity Date that the Borrower intends to pay with
such Borrower’s own funds the Bankers’ Acceptance Liabilities due on such BA
Maturity Date or fails to make such payment, the Borrower shall be deemed, for
all purposes to have given the Canadian Administrative Agent notice of a
borrowing of a Canadian Prime Loan pursuant to Section 2.3 for an amount equal
to the Principal Amount of such Bankers’ Acceptance; provided that:
          (i) the BA Maturity Date for such Bankers’ Acceptances shall be
considered to be the date of such borrowing;
          (ii) the proceeds of such Canadian Prime Loan shall be used to pay the
amount of the Bankers’ Acceptance Liability due on such BA Maturity Date;
          (iii) if after giving effect to such Canadian Prime Loan, a Global
Borrowing Base Deficiency would exist, the Global Administrative Agent shall so
advise the Borrower and the Borrower shall comply with the provisions of
Section 2.10;
          (iv) each Lender which has made a maturing BA Loan (in accordance with
Section 2.21(g) hereof) shall continue to extend credit to the Borrower by way
of a Canadian Prime Loan (without further advance of funds to the Borrower) in
the Principal Amount equal to its Applicable Percentage of the total amount of
credit requested to be extended by Bankers’ Acceptances when the BA Loan was
made; and
          (v) the Canadian Administrative Agent shall promptly and in any event
within three (3) Business Days following the BA Maturity Date of such Bankers’
Acceptances, notify the Borrower in writing of the making of such Canadian Prime
Loan pursuant to this Section 2.21(f).
          (g) If, in the sole judgment of a Lender, such Lender is unable, as a
result of applicable law or customary market practice, to extend credit by way
of Bankers’ Acceptance in accordance with this Agreement, such Lender shall give
written notice to such effect to the Canadian Administrative Agent and the
Borrower prior to noon, Toronto time, on the date of the requested credit
extension (which notice may, if so stated therein, remain in effect with respect
to subsequent requests for extension of credit by way of Bankers’ Acceptance
until revoked by notice to the Global Administrative Agent, the Canadian
Administrative Agent and the Borrower) and shall make available to the Canadian
Administrative Agent, in accordance with Section 2.1 hereof prior to 3:00 p.m.,
Toronto time, on the date of such requested credit extension a Canadian Dollar
loan (a “BA Loan”) in the Principal Amount equal to such Lender’s Applicable
Percentage of the total amount of credit requested to be extended by way of
Bankers’ Acceptances. The Stamping Fee for that BA Loan shall be calculated on
that Principal Amount. On the BA Acceptance Date, the Borrower shall pay each
Accepting Lender and each Lender providing a BA Loan a Stamping Fee with respect
to such Bankers’ Acceptance and each BA

64



--------------------------------------------------------------------------------



 




Loan and each Lender is hereby authorized to deduct such Stamping Fee prior to
remitting the BA Net Proceeds to the Canadian Administrative Agent. For each
Bankers’ Acceptance or BA Loan, the Stamping Fee payable by the Borrower shall
be the product obtained by multiplying: (i) the applicable Bankers’ Acceptance
Stamping Fee specified in the definition of Applicable Margin in effect from
time to time by (ii) the Principal Amount of that Bankers’ Acceptance or BA
Loan; and prorating that product for the number of days in that term from and
including the BA Acceptance Date to but not including the BA Maturity Date of
that Bankers’ Acceptance or the Interest Period for the BA Loan, as the case may
be, on the basis of a year of 365 days. Such BA Loan shall have an Interest
Period equal to the term of the Bankers’ Acceptances for which it is a
substitute and shall bear interest throughout such Interest Period applicable to
that BA Loan at a rate per annum equal to the Bankers’ Acceptance Rate for such
Bankers’ Acceptances. On the maturity date of the Bankers’ Acceptances issued
concurrently with the advance of the BA Loan, the Borrower shall pay to each
Lender which made a BA Loan, in satisfaction of the BA Loan and accrued interest
thereon, an amount equal to the Principal Amount of such BA Loan, failing which
such Principal Amount shall be converted to a Canadian Prime Loan. The amount of
the proceeds of that BA Loan to be disbursed to the Borrower on the BA
Acceptance Date shall be the same amount as if that Lender had accepted and
purchased its Lender’s Applicable Percentage of the requested Bankers’
Acceptances at a discount from the Principal Amount of that Bankers’ Acceptance
calculated at a discount rate per annum equal to the Bankers’ Acceptance Rate
for the term of such Bankers’ Acceptances in the same manner that BA Net
Proceeds are calculated; provided that the Principal Amount of such BA Loan
shall be the same amount as the face amount of the Bankers’ Acceptance which
such Lender would have accepted but for this Section 2.21(g).
          (h) [Reserved].
          (i) (i) If a Lender determines in good faith, which determination
shall be final, conclusive and binding upon the Borrower absent manifest error,
and notifies the Borrower that, by reason of circumstances affecting the money
market:
          (ii) there is no market for Bankers’ Acceptances generally or of the
requested duration; or
          (iii) the demand for Bankers’ Acceptances is insufficient to allow the
sale or trading of the Bankers’ Acceptances created and purchased hereunder
generally or in connection with the requested duration;
then:
          (A) the right of the Borrower to request Bankers’ Acceptances or a BA
Loan of the affected duration from that Lender shall be suspended until such
Lender determines that the circumstances causing such suspension no longer exist
and such Lender so notifies each Borrower; and
          (B) any Bankers’ Acceptance Request for an affected duration which is
outstanding shall be canceled and the Bankers’ Acceptances or BA Loan requested
therein shall not be made and a Bankers’ Acceptance or BA Loan

65



--------------------------------------------------------------------------------



 



having the shortest duration available (or if none) a Canadian Prime Loan shall
be made in its place.
          (j) It is the intention of the Canadian Administrative Agent, the
Lenders and the Borrower that, except to the extent a Lender advises otherwise,
pursuant to the Depository Bills and Notes Act (“DBNA”), all Bankers’
Acceptances accepted by the Lenders under this Agreement shall be issued in the
form of a “depository bill” (as defined in the DBNA), deposited with the
Canadian Depository for Securities Ltd. and made payable to CDS & Co. In order
to give effect to the foregoing, the Canadian Administrative Agent shall,
subject to the approval of the Borrower and the Lenders, establish and notify
the Borrower and the Lenders of any procedure, consistent with the terms of this
Agreement and the requirements of the DBNA, as is reasonably necessary to
accomplish such intention, including, without limitation:
          (i) any instrument held by the Canadian Administrative Agent or a
Lender for the purposes of Bankers’ Acceptances shall have marked prominently
and legibly on its face and within its text, at or before the time of issue, the
words “This is a depository bill subject to the Depository Bills and Notes Act
(Canada)”;
          (ii) any reference to the authentication of the Bankers’ Acceptances
will be removed; and
          (iii) any reference to “bearer” will be removed and no Bankers’
Acceptance shall be marked with any words prohibiting negotiation, transfer or
assignment of it or of an interest in it.
          (k) If any Event of Default shall occur and be continuing on the
Business Day that the Borrower receives written notice from the Global
Administrative Agent, the Canadian Administrative Agent or the Required Lenders
(or, if the maturity of the Loans has been accelerated, Lenders with BA Exposure
representing greater than 50% of the total BA Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Canadian Administrative Agent, in the name of the Canadian
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the BA Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default described in Section 8.1(g). The Borrower shall also deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.10, and any such cash collateral so deposited and held by the Canadian
Administrative Agent hereunder shall constitute part of the Global Borrowing
Base for purposes of determining compliance with Section 2.10. Each such deposit
shall be held by the Canadian Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Canadian Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Canadian Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Canadian Administrative
Agent for the

66



--------------------------------------------------------------------------------



 




satisfaction of the obligations of the Borrower with respect to the BA Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Lenders with BA Exposure representing greater than 50% of the
total BA Exposure), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) and, if any, all interest and
profits thereon shall be returned to the Borrower within three (3) Business Days
after all Events of Default then in existence have been cured or waived. If the
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.10, such amount (to the extent not applied as aforesaid) and, if
any, all interest and profits thereon shall be returned to the Borrower, within
three (3) Business Days as required by Section 2.10, as and to the extent that,
after giving effect to such return, the Borrower would remain in compliance with
Section 2.10 and no Event of Default shall have occurred and be continuing.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     In order to induce the Global Administrative Agent, the Canadian
Administrative Agent, the other Agents, any Issuing Bank and the Lenders to
enter into this Agreement and to make Loans (including making BA Loans and
accepting Bankers’ Acceptances) and issue or participate in any Letters of
Credit hereunder, the Borrower represents and warrants to the Global
Administrative Agent, the Canadian Administrative Agent, the other Agents, any
Issuing Bank and the Lenders that each of the following statements is true and
correct:
     Section 3.1 Existence and Power. Each Loan Party (a) is a corporation,
partnership or limited liability company duly incorporated or organized (as
applicable), validly existing and, if applicable for such Loan Party in the
jurisdiction in issue, in good standing under the laws of its jurisdiction of
incorporation or organization, (b) has all requisite corporate, partnership or
limited liability company power (as applicable) required to carry on its
businesses as now conducted, and (c) is duly qualified to transact business as a
foreign corporation, partnership or limited liability company in each
jurisdiction where a failure to be so qualified would reasonably be expected to
have a Material Adverse Effect.
     Section 3.2 Loan Party and Governmental Authorization; Contravention. The
execution, delivery and performance of this Agreement and the other Loan
Documents by each Loan Party (to the extent each Loan Party is a party to this
Agreement and such Loan Documents) (a) are within such Loan Party’s corporate,
partnership or limited liability company powers, (b) when executed will be duly
authorized by all necessary corporate, partnership or limited liability company
action, (c) require no action by or in respect of, or filing with, any
Governmental Authority (other than (i) actions or filings pursuant to the
Exchange Act, (ii) actions or filings necessary to create or perfect the Liens
required hereby or by any other Combined Loan Document, (iii) actions or filings
that have been taken or made and are in full force and effect, and (iv) actions
or filings which, if not taken or made, would not reasonably be expected to have
a Material Adverse Effect), and (d) do not (i) contravene, or constitute a
default under, any provision of (A) applicable Governmental Rule, except any
contravention or default that would not reasonably be expected to have a
Material Adverse Effect, (B) the articles or certificate of incorporation,
bylaws, regulations, partnership agreement or comparable charter

67



--------------------------------------------------------------------------------



 



documents of any Loan Party, or (C) any agreement, judgment, injunction, order,
decree or other instrument binding upon any Loan Party, including, without
limitation, any Existing Subordinate Note Document or, as applicable, if and
when any Permitted Senior Notes Debt is issued and while such Permitted Senior
Notes Debt remains outstanding, any Permitted Senior Notes Document, except any
contravention or default that would not reasonably be expected to have a
Material Adverse Effect and, with respect to the Existing Convertible Debentures
and Existing Convertible Note Indenture, assuming that any repurchase of the
Existing Convertible Debentures pursuant to Section 3.06 of the Existing
Convertible Note Indenture is made (1) at a time at which immediately before and
after giving effect to such repurchase no Default, Event of Default, Global
Borrowing Base Deficiency or U.S. Borrowing Base Deficiency has occurred and is
continuing or results therefrom, (2) with the proceeds from the sale of shares
of common stock of the U.S. Borrower, or (3) in compliance with the last
sentence of Section 7.14 of the U.S. Credit Agreement, or (ii) result in the
creation or imposition of any Lien on any Borrowing Base Property or Collateral
other than the Liens securing the Combined Obligations.
     Section 3.3 Binding Effect. This Agreement constitutes, and each other Loan
Document when executed and delivered will constitute, valid and binding
obligations of each Loan Party which is a party thereto, enforceable against
each such Loan Party which executes the same in accordance with its terms except
as the enforceability thereof may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium, or similar Governmental Rules affecting creditors’
rights generally, and (b) equitable principles of general applicability (whether
enforcement is sought by proceedings at law or in equity).
     Section 3.4 Financial Information.
          (a) Except as disclosed in writing to the Lenders prior to the
execution and delivery of this Agreement, since December 31, 2005, no event or
circumstance which would reasonably be expected to have a Material Adverse
Effect has occurred.
          (b) After giving effect to the transactions contemplated by this
Agreement, the Parent and each of its Subsidiaries, on a consolidated basis, are
Solvent.
     Section 3.5 Ownership of Properties Generally. Each Loan Party has good and
defensible fee simple or leasehold title (subject to Immaterial Title
Deficiencies and Permitted Encumbrances) to all Borrowing Base Properties and
Collateral purported to be owned by it, including, without limitation, all
Borrowing Base Properties and Collateral reflected in the balance sheets
referred to in Section 3.4(a) of the U.S. Credit Agreement, and none of such
Borrowing Base Properties and Collateral is subject to any Lien other than
Permitted Encumbrances.
     Section 3.6 Mineral Interests. The real property described in the
attachment to the Certificate of Mortgaged Properties (the “Property
Description”) is an accurate and complete description of all Mortgaged
Properties owned by the Borrower and its Subsidiaries which are real property on
and as of the Closing Date, and such Mortgaged Properties, together with the
Mortgaged Properties described in the attachment to the Certificate of Mortgaged
Properties (as defined in the U.S. Credit Agreement) delivered pursuant to
Section 4.1(s) of the U.S. Credit Agreement, constitute the Required Reserve
Value. Subject only to Immaterial Title

68



--------------------------------------------------------------------------------



 



Deficiencies (as herein defined) and Permitted Encumbrances, the Borrower and
each of its Subsidiaries executing a Security Document (as applicable) have good
and defensible title to all Borrowing Base Properties owned by the Borrower and
its Subsidiaries, as applicable, free and clear of all Liens except for
Permitted Encumbrances. Without regard to any consent or non-consent provisions
of any joint operating agreement covering any of the Borrower’s or such
Subsidiary’s (as applicable) Proved Mineral Interests, subject to Immaterial
Title Deficiencies and Permitted Encumbrances, the Borrower’s percentage share
and/or the percentage share of each Subsidiary executing a Security Document (as
applicable) of (a) the costs for each Proved Mineral Interest described in the
most recent Reserve Report delivered pursuant hereto is not greater than 105% of
the decimal fraction set forth in such Reserve Report, before and after payout,
as the case may be, and described therein by the respective designations
“working interests,” “WI,” “gross working interest,” “GWI,” or similar terms;
provided, that the Borrower or any applicable Subsidiary of the Borrower shall
have the right to bear costs disproportionate to the Borrower’s or such
Subsidiary’s working interest with respect to any Mineral Interest for a period
of time in order to earn an interest in such Mineral Interest from a third party
as evidenced by a written agreement, and (b) production from, allocated to, or
attributed to each such Proved Mineral Interest is not less than the decimal
fraction set forth in such Reserve Report, before and after payout, as the case
may be, and described therein by the designations “net revenue interest,” “NRI,”
or similar terms. As used herein, the term “Immaterial Title Deficiencies” means
minor defects or deficiencies in title which do not diminish more than two
percent (2%) the aggregate value of the Borrowing Base Properties. Each well
drilled in respect of each Proved Producing Mineral Interest owned by the
Borrower and its Subsidiaries (i) is capable of, and is presently, producing
Hydrocarbons in commercially profitable quantities (except to the extent shut-in
in accordance with the applicable lease for such Proved Producing Mineral
Interest), and after giving effect to the transactions contemplated by this
Agreement, the Borrower and each of its Subsidiaries executing a Security
Document (as applicable) will be entitled to receive payments on a current basis
for its share of production, with no funds in respect of any thereof held in
suspense, other than any such funds held in suspense pending delivery of
appropriate division orders, and (ii) has been drilled, bottomed, completed, and
operated in compliance in all material respects with all applicable Governmental
Rules and no such well which is currently producing Hydrocarbons is subject to
any penalty in production by reason of such well having produced in excess of
its allowable production.
     Section 3.7 Licenses, Permits, Etc. Each Loan Party possesses such valid
franchises, certificates of convenience and necessity, operating rights,
licenses, permits, consents, authorizations, exemptions and orders of
Governmental Authorities as are necessary to carry on its business as now
conducted and as proposed to be conducted, except to the extent a failure to
obtain any such item would not reasonably be expected to have a Material Adverse
Effect.
     Section 3.8 Compliance with Law. The business and operations of the Loan
Parties have been and are being conducted in accordance with all applicable
Governmental Rules other than violations of Governmental Rules which would not
(either individually or collectively) reasonably be expected to have a Material
Adverse Effect.
     Section 3.9 Full Disclosure. All information heretofore furnished by each
Loan Party to the Global Administrative Agent, the Canadian Administrative Agent
or any Lender for purposes of or in connection with this Agreement, any Loan
Document or any transaction

69



--------------------------------------------------------------------------------



 



contemplated hereby or thereby is, and all such information hereafter furnished
by or on behalf of any Loan Party to the Global Administrative Agent, the
Canadian Administrative Agent or any Lender will be, true, complete and accurate
in every material respect; provided, that any projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of the applicable
Loan Party to be reasonable at the time made, it being recognized by the Agents
and Lenders that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period covered by
such financial information may differ from the projected results set forth
therein by a material amount. The Loan Parties have disclosed or have caused to
be disclosed to Lenders in writing any and all facts (other than facts of
general public knowledge, including those facts contained in the Parent’s
filings with the SEC) which would reasonably be expected to have a Material
Adverse Effect.
     Section 3.10 Organizational Structure; Nature of Business. The Loan Parties
are engaged only in the business of acquiring, exploring, developing and
operating Mineral Interests and the production, marketing, processing and
transporting of Hydrocarbons therefrom and businesses reasonably related or
complementary thereto.
     Section 3.11 Fiscal Year. The Borrower’s Fiscal Year is January 1 through
December 31.
     Section 3.12 No Default. Neither a Default nor an Event of Default has
occurred which is continuing, or will exist after giving effect to the
transactions contemplated by this Agreement or the other Loan Documents. Neither
the Borrower nor any Subsidiary is in default under, nor has any event or
circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default under, any
Material Agreement to which the Borrower or any Subsidiary is a party or by
which the Borrower or any Subsidiary is bound which default would reasonably be
expected to have a Material Adverse Effect.
     Section 3.13 Use of Proceeds and Letters of Credit. The proceeds of the
Loans are or will be used solely (a) to renew and restate the Existing Loan
Indebtedness, (b) to reimburse each Issuing Bank for LC Disbursements in
accordance with Section 2.4(e), or (c) to finance the acquisition, exploration,
development and operation of Mineral Interests and related Property and for any
other business activities described in Section 3.10, and for the Borrower’s and
its Subsidiaries’ working capital and general corporate purposes in the ordinary
course of business. Letters of Credit will be issued only to support business
operations described in Section 3.10 and/or general corporate purposes in the
ordinary course of business of the Borrower or any of its Subsidiaries.
     Section 3.14 Location of Business and Offices. Each Loan Party’s principal
place of business and chief executive offices are located at the addresses
specified on Schedule 3.22 to the U.S. Credit Agreement or at such other address
as specified in writing to the Global Administrative Agent, which address is at
a location permitted by the terms of the Combined Loan Documents.

70



--------------------------------------------------------------------------------



 



     Section 3.15 Subsidiaries. Except as set forth on Schedule 3.13 to the U.S.
Credit Agreement, Schedule 7.8 to the U.S. Credit Agreement or Exhibit L to the
U.S. Credit Agreement or disclosed in writing to the Global Administrative Agent
in accordance with Section 5.9, the Borrower has no Subsidiaries.
     Section 3.16 Priority; Security Matters. The Obligations are and shall be
at all times secured by valid, perfected first and prior Liens (subject only to
Permitted Encumbrances) in favor of the Global Administrative Agent, covering
and encumbering (a) the Required Reserve Value, (b) all of the issued and
outstanding Equity Interests owned by the Borrower of each existing and future
Material Subsidiary, (c) all of the issued and outstanding Equity Interests
owned by each Pledging Subsidiary of the Borrower of each existing and future
Material Subsidiary thereof and (d) all other Collateral located in Canada owned
by the Borrower or any Material Subsidiary, pursuant to the Security Documents
delivered pursuant to this Agreement or the other Loan Documents, to the extent
perfection has or will occur, by the filing of a financing statement under the
PPSA under the applicable laws of any applicable province, or by possession.
     Section 3.17 Status as Senior Indebtedness. The Loans and other Obligations
hereunder are “Bank Indebtedness,” “Senior Indebtedness” and “Designated Senior
Indebtedness” under both the Existing Subordinate Note Indenture and the
Existing Convertible Note Indenture, and this Agreement is a “Senior Secured
Credit Agreement” under the Existing Subordinate Note Indenture and one of the
“Combined Credit Agreements” under the Existing Convertible Note Indenture.
     Section 3.18 Pension Plans. The Borrower and its Material Subsidiaries have
in all respects complied with the contractual provisions and applicable laws
relating to each Pension Plan to which the Borrower or such Material Subsidiary
is a party or is otherwise bound, all amounts due and owing under any such
Pension Plan have been paid in full and no deficiency exists (whether or not
waived) under any such Pension Plan, in each case except to the extent such
failure to comply, such failure of payment in full or such deficiency would not
reasonably be expected to have a Material Adverse Effect.
     Section 3.19 Representations and Warranties in U.S. Credit Agreement. The
Borrower represents and warrants that each of the representations and warranties
contained in the U.S. Credit Agreement, including, without limitation,
Article III of the U.S. Credit Agreement, pertaining or otherwise applicable to
the Borrower or its Subsidiaries, each in its capacity as a direct or indirect
Subsidiary of the Parent, is true, correct and complete in all respects (except
with respect to such representations and warranties which expressly relate to an
earlier date, in which case such representations and warranties are true,
correct and complete as of such earlier date) and except to the extent
previously waived in writing by the Combined Lenders, the Required Lenders, the
Majority Lenders, the U.S. Lenders or the U.S. Required Lenders, as applicable.

71



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS
     Section 4.1 Initial Loan. The amendment and restatement of the Existing
Credit Agreement on the terms set forth herein, and the obligations of the
Lenders to make Loans (including making BA Loans and accepting Bankers’
Acceptances) or participate in any Letters of Credit or for any Issuing Bank to
issue Letters of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.2):
          (a) Certain Loan Documents. The Global Administrative Agent (or its
counsel) shall have received from each party thereto either a counterpart of
each of the following documents duly executed on behalf of such party or written
evidence satisfactory to the Global Administrative Agent (which may include
telecopy or electronic transmission acceptable to the Global Administrative
Agent of a signed signature page of such document) that each such party has duly
executed for delivery to the Global Administrative Agent a counterpart of each
of the following documents which documents must be acceptable to the Global
Administrative Agent in its sole and absolute discretion: this Agreement, the
Intercreditor Agreement, the Fee Letter, the Notes (to the extent requested by
any Lender), a Guaranty from each Guarantor, the Pledge Agreements required by
Section 4.1(e), and the Debentures required by Section 4.1(f), and all related
financing statements and other filings, and the other Loan Documents.
          (b) U.S. Loan Documents. The Global Administrative Agent shall have
received copies of the executed U.S. Loan Documents and all other deliveries
required by Section 4.1 of the U.S. Credit Agreement.
          (c) Opinions of Counsel. The Global Administrative Agent shall have
received opinions, dated the Global Effective Date, addressed to the Global
Administrative Agent, the Canadian Administrative Agent and all Lenders, from
(i) General Counsel of the Parent, in substantially the form attached hereto as
Exhibit B-1, (ii) McCarthy Tétrault LLP, counsel to the Borrower, in
substantially the form attached hereto as Exhibit B-2, (iii) Jones Day, U.S.
counsel to the Parent and its Subsidiaries, in substantially the form attached
hereto as Exhibit B-3, (iv) Loomis, Ewert, Parsley, Davis & Gotting, special
Michigan counsel to the Parent and its Subsidiaries, in substantially the form
attached hereto as Exhibit B-4, and (v) Marian McGrath Pearcy, special Indiana
counsel to the Parent and its Subsidiaries, in substantially the form attached
hereto as Exhibit B-5.
          (d) Organizational Documents. The Global Administrative Agent shall
have received a certificate of an Authorized Officer of each Loan Party dated as
of the Global Effective Date, certifying:
          (i) that attached to each such certificate is (A) a true and complete
copy of the Organic Documents of such Loan Party, as the case may be, as in
effect on the date of such certificate, (B) a true and complete copy of a
certificate from the applicable Governmental Authority of the jurisdiction of
such Loan Party’s organization to the effect that such entity is validly
existing in such jurisdiction, and (C) a true and complete copy of a certificate
from the appropriate Governmental Authority of each

72



--------------------------------------------------------------------------------



 



jurisdiction (without duplication) to the effect that such Loan Party is duly
qualified to transact business in such jurisdiction as a foreign entity, if the
failure to be so qualified would reasonably be expected to have a Material
Adverse Effect;
          (ii) that attached to such certificate is a true and complete copy of
resolutions duly adopted by the board of directors, management committee,
members or general partner of such Loan Party, as applicable, authorizing the
execution, delivery and performance of such of the Combined Loan Documents to
which such Loan Party is or is intended to be a party;
          (iii) that attached thereto is (A) a true and complete copy of a
certificate from the applicable Governmental Authority of the jurisdiction of
such Loan Party’s organization as to the existence and, except as to any Texas
or Alberta limited partnerships or trust formed under the laws of Alberta that
are Loan Parties, the good standing of such Loan Party, dated as of a recent
date; and (B) a true and complete copy of a certificate from the appropriate
Governmental Authority of each jurisdiction (without duplication) to the effect
that such Loan Party is in good standing in such jurisdiction as a foreign
entity, if the failure to be so qualified would reasonably be expected to have a
Material Adverse Effect; and
          (iv) as to the incumbency and specimen signature of each Authorized
Officer of such Loan Party executing such of the Combined Loan Documents to
which such Loan Party is or is intended to be a party.
          (e) Pledge Agreement — Parent. The Global Administrative Agent shall
have received counterparts of a Pledge Agreement, dated as of the Global
Effective Date, duly executed and delivered by the Parent, together with the
following:
          (i) stock certificates representing 100% of the outstanding shares of
capital stock of the Borrower (other than the QRC Class C Shares), and stock
powers and instruments of transfer, endorsed in blank, with respect to such
certificates; and
          (ii) all documents and instruments, including Uniform Commercial Code
Financing Statements (Form UCC-1), required by law or reasonably requested by
the Global Administrative Agent to be filed, registered or recorded to create or
perfect the Liens intended to be created under such Pledge Agreement.
          (f) Debentures. The Global Administrative Agent shall have received
executed counterparts of the duly executed Debentures (or amendments to the
existing Debentures previously delivered under the Existing Credit Agreement
which shall be amended contemporaneously herewith), as applicable, which
Debentures shall create a floating charge in favor of the Global Administrative
Agent for the benefit of the Lenders on substantially all of the Borrowing Base
Properties owned by the Borrower, and a Lien in and to all of the Borrower’s
present and after-acquired personal property, together with such other documents
or instruments as the Global Administrative Agent may reasonably request.
          (g) Canadian Lien Searches. The Global Administrative Agent shall have
received (i) the Canadian Lien Searches, all dated reasonably close to the
Closing Date,

73



--------------------------------------------------------------------------------



 




requested by the Global Administrative Agent and in form and substance
satisfactory to the Global Administrative Agent, (ii) evidence reasonably
satisfactory to the Global Administrative Agent that the Liens indicated by the
financing statements (or similar documents) in such Canadian Lien Searches are
Permitted Encumbrances or have been released, and (iii) title due diligence in
form and substance acceptable to the Global Administrative Agent and other
evidence of ownership regarding the ownership by the Borrower and its
Subsidiaries of the Borrowing Base Properties.
          (h) Priority; Security Interest. The Collateral and Borrowing Base
Properties owned by the Borrower and its Material Subsidiaries shall be free and
clear of all Liens, except Permitted Encumbrances. All filings, notices,
recordings and other action necessary to perfect the Liens in the Collateral
shall have been made, given or accomplished or arrangements for the completion
thereof satisfactory to the Global Administrative Agent and its counsel shall
have been made and all filing fees and other expenses related to such actions
either have been paid in full or arrangements have been made for their payment
in full which are satisfactory to the Global Administrative Agent.
          (i) Approvals and Consents. The Borrower and its Subsidiaries shall
have obtained, and the Global Administrative Agent shall have received, copies
of all material Governmental Approvals (if any) and third party consents and
approvals (if any) necessary or advisable in connection with the Financing
Transactions and the continuing operation and maintenance of the Borrowing Base
Properties owned by the Borrower and its Material Subsidiaries, and all
applicable waiting periods and appeal periods shall have expired, in each case
without the imposition of any materially burdensome conditions. There shall be
no actual government or judicial action restraining, preventing or imposing
materially burdensome conditions on the Financing Transactions.
          (j) Existing Credit Agreement. The Global Administrative Agent shall
have received evidence satisfactory to it that all Liens associated with the
Existing Credit Agreement have been amended and restated by the Security
Documents, contemporaneously with the making of the initial Loan hereunder, and
that arrangements satisfactory to the Global Administrative Agent have been made
for recording and filing such Liens.
          (k) Parent’s Global Effectiveness Notice. The Global Administrative
Agent shall have received the Parent’s Global Effectiveness Notice.
          (l) No Material Adverse Effect; Litigation. The Global Administrative
Agent shall have received a certificate, signed by an Authorized Officer of the
Parent, stating that (i) no event or condition has occurred since December 31,
2005, which would reasonably be expected to have a Material Adverse Effect and
(ii) except as set forth on Schedule 3.5 to the U.S. Credit Agreement, no
litigation, arbitration, governmental proceeding, claim for Taxes, dispute or
administrative or other proceeding shall be pending or, to the knowledge of the
Parent, threatened against the Parent or any of its Subsidiaries which would
reasonably be expected to have a Material Adverse Effect.
          (m) Certificate of Mortgaged Properties. The Global Administrative
Agent shall have received a certificate (the “Certificate of Mortgaged
Properties”), signed by an

74



--------------------------------------------------------------------------------



 




Authorized Officer of the Borrower, stating that the real property attached
thereto is an accurate and complete description of all Mortgaged Properties
owned by the Borrower which are real property located in Canada on and as of the
Closing Date.
          (n) Other Documents. The Global Administrative Agent shall have
received such other customary legal opinions, instruments and documents as any
of the Global Administrative Agent, the Lenders or their counsel may have
reasonably requested.
          (o) Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by and on behalf of the Borrower, the Parent or any other Loan
Party shall be in form and substance reasonably satisfactory to the Global
Administrative Agent and its counsel. The Global Administrative Agent and its
counsel shall have received all information, approvals, documents or instruments
as the Global Administrative Agent or its counsel may reasonably request.
          (p) Fees and Expenses. The Global Administrative Agent, the Canadian
Administrative Agent, the Arrangers, the other Agents and the Lenders shall have
received all fees, including the Upfront Fee, and other amounts due and payable
pursuant to this Agreement or any other Combined Loan Document on or prior to
the date hereof, including, to the extent invoiced at least two (2) Business
Days prior to the Global Effective Date, reimbursement or payment of all
reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party
hereunder or under any other Combined Loan Document.
The Global Administrative Agent shall notify the Parent, the Borrower, the
Canadian Administrative Agent and the Combined Lenders of the Global Effective
Date, and such notice shall be conclusive and binding. Upon satisfaction (or
waiver pursuant to Section 10.2) of each of the foregoing conditions and
notification by the Global Administrative Agent to the Parent, the Borrower, the
Canadian Administrative Agent and the Combined Lenders of the Global Effective
Date, the Existing Credit Agreement shall automatically and completely be
amended and restated on the terms set forth herein, and until such time, the
Existing Credit Agreement shall remain in full force and effect in accordance
with its terms. Notwithstanding the foregoing, the obligations of the Lenders to
make Loans and of the Issuing Banks to issue Letters of Credit hereunder shall
not become effective unless each of the foregoing conditions is satisfied (or
waived pursuant to Section 10.2) at or prior to 4:00 p.m., Toronto time, on
February 9, 2007 (and, in the event such conditions are not so satisfied or
waived, the Global Commitments and Commitments shall terminate at such time).
     Section 4.2 Each Credit Event. The obligation of each Lender to make a Loan
(including making BA Loans and accepting and purchasing Bankers’ Acceptances) on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:
          (a) Representations and Warranties. At the time of and immediately
after giving effect to such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, the representations and
warranties of each Loan Party set forth in the

75



--------------------------------------------------------------------------------



 




Combined Loan Documents to which it is a party shall be true and correct on and
as of such date after giving effect to such funding and to the intended use
thereof as if made on and as of such date (or, if stated to have been made
expressly as of an earlier date, were true and correct in all material respects
as of such date), except to the extent previously waived in writing by the
Combined Lenders, the Required Lenders, the Majority Lenders, the Lenders, the
U.S. Lenders or the U.S. Required Lenders, as applicable.
          (b) No Defaults. At the time of and immediately after giving effect to
such Borrowing or the issuance, amendment, renewal or extension of such Letter
of Credit, as applicable, no Default shall have occurred and be continuing.
          (c) No Material Adverse Effect. At the time of and immediately after
giving effect to such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, no event or events shall have occurred which
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.
          (d) Borrowing Request. The Global Administrative Agent and the
Canadian Administrative Agent shall have received a Borrowing Request for any
Borrowing. Each Borrowing and each issuance, amendment, renewal or extension of
a Letter of Credit shall be deemed to constitute a representation and warranty
by the Borrower on the date thereof as to the matters specified in paragraphs
(a), (b) and (c) of this Section.
ARTICLE V
AFFIRMATIVE COVENANTS
     The Borrower agrees with the Global Administrative Agent, the Canadian
Administrative Agent, the other Agents, any Issuing Bank and each Lender that,
until the Global Commitments and Commitments have expired or been terminated and
all Obligations shall have been paid and performed in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed and no Bankers’ Acceptances Liabilities are outstanding, the Borrower
will perform the obligations set forth in this Article.
     Section 5.1 Information. The Borrower shall deliver, or shall cause to be
delivered, to the Global Administrative Agent and the Canadian Administrative
Agent (and to otherwise make available for each Lender):
          (a) Promptly, but in no event later than five (5) Business Days (if
such Default continues to exist as of such fifth Business Day), following any
Authorized Officer of any Loan Party becoming aware of the occurrence of any
Default, a certificate of an Authorized Officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto.
          (b) Promptly, but in no event later than five (5) Business Days (if
such event or circumstance continues to exist as of such fifth Business Day)
following an Authorized Officer of any Loan Party becoming aware of same, notice
to the Global Administrative Agent of any event or circumstance that would
reasonably be expected to have a Material Adverse Effect.

76



--------------------------------------------------------------------------------



 



          (c) From time to time such additional information regarding the
financial position or business of any Loan Party or Person which has any of its
Equity Interests pledged pursuant to a Pledge Agreement as the Global
Administrative Agent, at the request of any Lender, may reasonably request.
     Section 5.2 Business of Borrower and Subsidiaries. The sole business of the
Borrower shall be the acquisition, exploration, development and operation of
Mineral Interests and the production, marketing, processing and transportation
of Hydrocarbons therefrom and businesses reasonably related or complementary
thereto; and the sole business of each Subsidiary shall be substantially similar
and/or related thereto, or shall otherwise be to act as a holding company for
any such Subsidiary.
     Section 5.3 Maintenance of Existence; Oil and Gas Properties. (a) The
Borrower shall, and shall cause each other Loan Party to, at all times
(i) maintain its corporate, partnership or limited liability company existence
in its state of incorporation or organization, and (ii) maintain its good
standing (if and when applicable in the jurisdiction in issue) and qualification
to transact business in all jurisdictions where the failure to maintain good
standing or qualification to transact business would reasonably be expected to
have a Material Adverse Effect; provided that the foregoing shall not prohibit
any action permitted under Section 7.4 of the U.S. Credit Agreement.
          (b) The Borrower will and will cause each Subsidiary to, in all
material respects, promptly: (i) pay and discharge, or make commercially
reasonable efforts to cause to be paid and discharged, when due all delay
rentals, royalties and expenses accruing under the leases or other agreements
affecting or pertaining to its Oil and Gas Properties, provided that, in the
case of delay rentals, the Borrower and/or the applicable Subsidiary shall only
be required to pay and discharge, or make commercially reasonable efforts to pay
and discharge, delay rentals as and to the extent the Borrower or such
Subsidiary determines in good faith that payment and discharge thereof is in the
Borrower’s or such Subsidiary’s, as applicable, best interest, (ii) perform, or
make reasonable and customary efforts to cause to be performed, the obligations
of the Borrower or any such Subsidiary required by each and all of the
assignments, deeds, leases, sub-leases, contracts and agreements affecting its
interests in its material Oil and Gas Properties and other material Properties,
and (iii) do all other things necessary to keep unimpaired, except for Permitted
Encumbrances, its rights with respect to its material Oil and Gas Properties and
other material Properties and prevent any forfeiture thereof or a default
thereunder, except to the extent a portion of such Properties is no longer
capable of producing Hydrocarbons in economically reasonable amounts, except for
dispositions permitted by this Agreement or any other Combined Loan Document and
except when the failure to do so would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          Section 5.4 Title Data; Title to Oil and Gas Properties. The Borrower
shall, upon the request of the Required Lenders, cause to be delivered to the
Global Administrative Agent such title due diligence regarding title to the
Borrowing Base Properties owned by the Borrower and each of its Subsidiaries and
the perfection and priority of Global Administrative Agent’s Liens therein, as
and to the extent such Borrowing Base Properties are required to be mortgaged
pursuant hereto, as are reasonably appropriate to determine the status thereof.
The Borrower shall, and shall cause each Subsidiary to, in all material respects
maintain good and defensible

77



--------------------------------------------------------------------------------



 




title (except for Immaterial Title Deficiencies and Permitted Encumbrances) to
(a) the Mortgaged Properties and (b) its and their other material Oil and Gas
Properties, and to do all things reasonably necessary to cure any material title
defects which are not Permitted Encumbrances of which an Authorized Officer of
the Borrower or any Subsidiary has knowledge or has been provided written
notice.
     Section 5.5 Right of Inspection. The Borrower will permit, and will cause
each other Loan Party to permit, any officer, employee or agent of the Global
Administrative Agent or of any Lender to visit and inspect any of the assets of
any Loan Party, examine each Loan Party’s books of record and accounts, take
copies and extracts thereof and therefrom, and discuss the affairs, finances and
accounts of each Loan Party with such Loan Party’s officers, accountants and
auditors, all upon prior written notice to the Borrower at such reasonable times
during the Borrower’s or such Loan Party’s normal business hours (and in a
manner so as, to the extent practicable, not to interfere with the normal
business operations of the Borrower or such Loan Party) and as often as the
Global Administrative Agent or any Lender may reasonably request, and upon and
during the continuance of an Event of Default all at the expense of the
Borrower. Notwithstanding the foregoing, as long as no Event of Default has
occurred and is continuing, the Borrower will not be required to bear the
expense of more than one (1) inspection in the aggregate during any calendar
year pursuant to this Section and Section 5.5 of the U.S. Credit Agreement;
provided that if an Event of Default has occurred and is continuing, the Global
Administrative Agent shall be entitled to conduct more frequent inspections at
the expense of the Borrower.
     Section 5.6 Compliance with Laws and Documents. The Borrower will, and will
cause each other Loan Party to, comply with all Governmental Rules, their
respective certificates (or articles) of incorporation, bylaws, regulations and
similar organizational documents and all Material Agreements to which any Loan
Party is a party, if a violation, alone or when combined with all other such
violations, would reasonably be expected to have a Material Adverse Effect.
     Section 5.7 Operation of Properties and Equipment.
          (a) The Borrower will, and will cause each of its Subsidiaries to,
maintain, develop and operate (or use its commercially reasonable efforts to
cause the operator to maintain and operate to the extent the Borrower is not the
operator) its Oil and Gas Properties in a good and workmanlike manner as and to
the extent the Borrower or any of its Subsidiaries, as applicable, elect in
their commercially reasonable discretion to maintain, develop and operate any
such Oil and Gas Property, except to the extent a failure to do so would not
reasonably be expected to have a Material Adverse Effect.
          (b) Subject to Section 7.5 of the U.S. Credit Agreement and to
exceptions as in the aggregate would not reasonably be expected to have a
Material Adverse Effect, the Borrower will, and will cause each of its
Subsidiaries to, at all times maintain, preserve and keep all operating
equipment used with respect to its Mineral Interests in proper repair, working
order and condition (subject to ordinary wear and tear), and make all necessary
or appropriate repairs, renewals, replacements, additions and improvements
thereto so that, in the Borrower’s commercially reasonable judgment, the
efficiency of such operating equipment shall at all times be properly preserved
and maintained; provided, that no item of operating equipment need be so

78



--------------------------------------------------------------------------------



 




repaired, renewed, replaced, added to or improved, if the Borrower shall in good
faith determine that such action is not necessary or desirable for the continued
efficient and profitable operation of the business of such Loan Party.
     Section 5.8 Performance of Obligations. The Borrower will and will cause
each Loan Party to do and perform every act and discharge all of the Obligations
as and to the extent required to be performed or discharged by the Borrower or
such Loan Party at the time or times and in the manner specified in the
applicable Loan Documents.
     Section 5.9 Additional Subsidiaries. If any additional Subsidiary of the
Borrower is created or acquired after the Global Effective Date, the Borrower
will notify the Global Administrative Agent and the Lenders thereof. On or
before the date of the designation by the Borrower or the Parent of any direct
or indirect wholly owned Material Subsidiary, the Borrower shall cause such
Material Subsidiary, and any other Material Subsidiaries resulting from such
designation, to execute and deliver to the Global Administrative Agent a
Guaranty. On or before the date of the designation by the Borrower or the Parent
of a Subsidiary as a Material Subsidiary, the Borrower or relevant Subsidiary,
as applicable, will pledge all Equity Interests in such newly designated
Material Subsidiary owned by the Borrower or such Subsidiary, and any other
Material Subsidiaries resulting from such designation, and shall execute and
deliver to the Global Administrative Agent a Pledge Agreement together with
(a) all certificates (or other evidence acceptable to the Global Administrative
Agent) evidencing the issued and outstanding Equity Interests owned by the
Borrower or such Subsidiary of any such new Material Subsidiary of every class
owned by the Borrower or such Subsidiary (as applicable) which shall be duly
endorsed or accompanied by stock powers executed in blank (as applicable), and
(b) such filings as the Global Administrative Agent shall deem reasonably
necessary or appropriate to grant, evidence and perfect the Liens required
hereunder in the issued and outstanding Equity Interests of each such new
Material Subsidiary. On or before the designation by the Borrower or the Parent
of any additional Material Subsidiary after the Global Effective Date, the
Borrower will cause such Material Subsidiary, and any other Material
Subsidiaries resulting from such designation, to execute appropriate Debentures,
to the extent required by Section 5.10, and promptly take such actions to create
and perfect Liens on such Material Subsidiary’s assets, as and to the extent
such assets are required to be mortgaged or pledged pursuant to Section 5.10, to
secure the Obligations as the Global Administrative Agent shall reasonably
request.
     Section 5.10 Further Assurances.
          (a) The Borrower will, and will cause each Loan Party to, at the
Borrower’s expense, cure promptly any defects in the execution and delivery of
this Agreement and any other Loan Document to which any of them is a party. The
Borrower, at its expense, will and will cause each Subsidiary to, promptly
execute and deliver to the Global Administrative Agent or the Canadian
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Global Administrative Agent or the Canadian
Administrative Agent to comply with or accomplish the covenants and agreements
of the Borrower or any Subsidiary, as the case may be, in this Agreement and any
other Loan Document, or to file any notices or obtain any consents, all as may
be reasonably necessary or appropriate in connection therewith.

79



--------------------------------------------------------------------------------



 



          (b) The Borrower agrees that it will, and will cause each Loan Party
to, at the Borrower’s expense, execute any and all further documents, financing
statements, agreements and instruments and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents) that may be required under any
applicable law or which the Global Administrative Agent or the Canadian
Administrative Agent may reasonably request, to effect the transactions
contemplated by the Security Documents, or to grant, preserve, protect or
perfect the Liens created or intended to be created thereby or the validity or
priority (subject only, with respect to priority, to Permitted Encumbrances) of
any such Liens, all at the expense of the Loan Parties.
          (c) The Borrower shall at all times cause the Obligations to be
secured by first and prior Liens (subject only, with respect to priority, to
Permitted Encumbrances) covering and encumbering the Required Reserve Value. On
or before each Redetermination Date after the Closing Date and at such other
times as the Global Administrative Agent or Required Lenders shall request, the
Borrower and its Subsidiaries shall execute and deliver to Administrative Agent,
for the ratable benefit of each Lender, Security Documents in form and substance
reasonably acceptable to the Global Administrative Agent and duly executed by
the Borrower and any such Subsidiary (as applicable) together with such other
assignments, conveyances, amendments, agreements and other writings, including,
without limitation, appropriate financing statements and similar filings as the
Global Administrative Agent shall deem reasonably necessary or appropriate to
grant, evidence and perfect the Liens granted pursuant to the Security Documents
with respect to Borrowing Base Properties acquired by the Borrower and its
Subsidiaries subsequent to the last date on which the Borrower or any such
Subsidiary was required to execute and deliver Debentures pursuant to
Section 4.1, Section 5.9 or this Section 5.10, or which, for any other reason
are not the subject of valid, enforceable, perfected first priority Liens
(subject only to Permitted Encumbrances) in favor of the Global Administrative
Agent for the ratable benefit of Lenders covering the Required Reserve Value.
Notwithstanding anything herein to the contrary, it is the intention of the
parties hereto that the Borrower and its Subsidiaries will not be required to
deliver security or collateral for the Obligations other than (i) as delivered
on or before the Closing Date pursuant to Article IV, (ii) as required pursuant
to Section 5.9 or this Section 5.10 or the U.S. Loan Documents and (iii) as
otherwise agreed upon in writing between the Lender Parties and the Parent, the
Borrower and/or the applicable Subsidiary after the Closing Date, provided that
the Borrower and the Material Subsidiaries shall in no event be required to
pledge, or grant any security interests in any of the following that may now or
hereafter be owned or leased by the Borrower or any Material Subsidiary, or to
which the Borrower or any Material Subsidiary is a party: (A) any vehicles,
(B) any equipment the ownership to which is evidenced by certificate(s) of title
or (C) any Hedging Agreements or computer or software licenses that are
non-assignable by their terms without the consent of the other party or parties
thereto or the licensor (or sublicensor) thereof, as applicable.
          (d) At any time the Borrower or any of its Subsidiaries is required to
execute and deliver Security Documents to the Global Administrative Agent
pursuant to Section 5.9 or this Section 5.10, the Borrower shall also deliver to
the Global Administrative Agent such customary opinions of counsel (including,
if so requested, title opinions, and in each case addressed to the Global
Administrative Agent) and other evidence of title as the Global Administrative
Agent shall deem reasonably necessary or appropriate to verify (i) the
Borrower’s or such Subsidiary’s title to the Required Reserve Value of the
Proved Mineral Interests which

80



--------------------------------------------------------------------------------



 




are subject to such Debentures, and (ii) the validity, perfection of the Liens
and priority (subject only, with respect to priority, to Permitted Encumbrances)
of the Liens created by such Debentures and such other matters regarding such
Debentures and the Loan Documents as the Global Administrative Agent shall
reasonably request.
          (e) The Borrower agrees to provide to the Global Administrative Agent,
from time to time upon reasonable request of the Global Administrative Agent,
information that is in the possession of the Borrower or its Subsidiaries or
otherwise reasonably obtainable by any of them, reasonably satisfactory to the
Global Administrative Agent as to the perfection and priority (subject only,
with respect to priority, to Permitted Encumbrances) of the Liens created or
intended to be created by the Security Documents. The Security Documents shall
remain in effect at all times unless otherwise released pursuant to the terms of
this Agreement or any other Combined Loan Document.
          (f) In connection with the foregoing, the Borrower hereby authorizes
the Global Administrative Agent and the Lenders to file one or more financing
statements or similar filings or continuation statements, and amendments
thereto, in such jurisdictions as are necessary or as the Global Administrative
Agent, in its reasonable discretion, deems advisable to perfect, prepare,
protect and maintain the Liens, and the priority thereof, created pursuant to
the Security Documents relative to all or any part of the Collateral without the
signature of the Borrower or any other Loan Party where permitted by law and
describing the collateral using words such as “all personal property” or “all
assets” or other words of similar import. A carbon, photographic or other
reproduction of the Security Documents or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law. The Global Administrative Agent will promptly send the
Borrower any financing or continuation statements it files without the signature
of the Borrower or any other Loan Party and the Global Administrative Agent will
promptly send the Borrower the filing or recordation information with respect
thereto.
     Section 5.11 Pension Plans. The Borrower and its Material Subsidiaries
shall in all respects comply with the contractual provisions and applicable laws
relating to each Pension Plan to which the Borrower or such Material Subsidiary
is a party or is otherwise bound and shall cause all amounts due and owing under
any such Pension Plan to be paid in full, in each case except to the extent
failure to comply or failure to cause to be paid would not reasonably be
expected to have a Material Adverse Effect.
     Section 5.12 Pledges of Equity Interests in non-Loan Parties. Prior to any
Investment being considered a Permitted Investment pursuant to subsections
(k) and (q) of the definition of “Permitted Investment” contained in the U.S.
Credit Agreement, the Borrower or relevant Subsidiary, as applicable, will
pledge all Equity Interests in the Person into which the Investment was or will
be made which are owned by the Borrower or such Subsidiary and shall execute and
deliver to the Global Administrative Agent a Pledge Agreement together with
(a) all certificates (or other evidence acceptable to the Global Administrative
Agent) evidencing the issued and outstanding Equity Interests owned by the
Borrower or such Subsidiary of any such Person of every class owned by the
Borrower or such Subsidiary (as applicable) which shall be duly endorsed or
accompanied by stock powers executed in blank (as applicable), and (b) such
filings as the Global Administrative Agent shall deem reasonably necessary or
appropriate to

81



--------------------------------------------------------------------------------



 



grant, evidence and perfect the Liens required hereunder in the issued and
outstanding Equity Interests of each such Person.
     Section 5.13 Covenants in U.S. Credit Agreement. Until the payment in full
in cash of all Obligations and the termination or expiration of all Commitments
and Letters of Credit and Bankers’ Acceptances, the Borrower covenants and
agrees that it will perform, comply with, observe and fulfill, each of the
covenants, agreements and obligations contained in the U.S. Credit Agreement
(or, if the U.S. Credit Agreement has been terminated, the covenants, agreements
and obligations in effect immediately prior to the termination of the U.S.
Credit Agreement), including, without limitation, Article V and Article VII of
the U.S. Credit Agreement, pertaining or otherwise applicable to such Borrower
in its capacity as a Subsidiary of the Parent. The Borrower hereby irrevocably
and unconditionally agrees to be bound by such covenants, agreements and
obligations applicable to it in such capacity as if such Borrower were a party
to the U.S. Credit Agreement and such covenants, agreements and obligations
applicable to it in such capacity are hereby reaffirmed by the Borrower.
ARTICLE VI
[RESERVED]
ARTICLE VII
NEGATIVE COVENANTS
     The Borrower agrees with the Global Administrative Agent, the Canadian
Administrative Agent, the other Agents, any Issuing Bank and each Lender that,
until the Global Commitments and Commitments have expired or been terminated and
all Obligations shall have been paid and performed in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed and no Bankers’ Acceptances Liabilities are outstanding, the Borrower
will perform the obligations set forth in this Article.
     Section 7.1 Incurrence of Debt. The Borrower will not, nor will the
Borrower permit any other Loan Party to, incur, become or remain liable for any
Indebtedness, other than:
          (a) the Combined Obligations;
          (b) the guarantee by the Borrower or any Material Subsidiary of any
Contractual Obligation of any Material Subsidiary so long as such guarantee only
guarantees not more than the percentage of such Contractual Obligation that
equals the percentage of common equity owned directly or indirectly by the
Borrower or any Material Subsidiary, as applicable, in such Material Subsidiary
at the time such guaranty is executed;
          (c) Indebtedness of the Parent evidenced by and/or arising out of the
Falcon Seaboard Settlement Agreement;
          (d) Indebtedness of any Material Subsidiary to the Borrower or any
other Material Subsidiary or any Indebtedness permitted pursuant to
Section 7.1(d) of the U.S. Credit Agreement;

82



--------------------------------------------------------------------------------



 



          (e) Indebtedness outstanding on the date hereof listed on Schedule 7.1
to the U.S. Credit Agreement and any refinancings, renewals or extensions
thereof (without increasing, or shortening the maturity of, the principal amount
thereof);
          (f) Indebtedness of a Person which becomes a Subsidiary of the Parent
after the date hereof, provided that (i) such Indebtedness existed at the time
such Person became a Subsidiary and was not created in anticipation thereof and
(ii) immediately after giving effect to the acquisition of such Person by the
Parent or a Subsidiary of the Parent, no Default or Event of Default shall have
occurred and be continuing; provided, further, that all Indebtedness incurred
under this clause (f), together with all Indebtedness incurred pursuant to
clause (l) below, does not exceed U.S.$20,000,000 in the aggregate;
          (g) endorsements of negotiable instruments for collection in the
ordinary course of business;
          (h) Indebtedness consisting of performance bonds or surety or appeal
bonds provided by the Parent or any Subsidiary of the Parent in the ordinary
course of business;
          (i) Non-Recourse Debt in an aggregate amount outstanding at any time
not to exceed U.S.$5,000,000;
          (j) Hedging Obligations existing or arising under Oil and Gas Hedge
Transactions to the extent such Oil and Gas Hedge Transactions are not
prohibited by Section 7.11 of the U.S. Credit Agreement;
          (k) Indebtedness constituting “Permitted Investments” under the U.S.
Credit Agreement, provided that with respect to subsections (k) and (q) of the
definition of “Permitted Investments” under the U.S. Credit Agreement,
references to “Section 5.17 and Section 5.18” shall be deemed to be references
to “Section 5.10 and Section 5.12” of this Agreement;
          (l) Indebtedness incurred to finance the acquisition, construction or
improvement of fixed or capital assets (including, without limitation, Capital
Lease Obligations) secured by Liens permitted by subsection (o) of the
definition of “Permitted Encumbrances” contained herein; provided that all
Indebtedness incurred under this clause (l), together with all Indebtedness
incurred pursuant to clause (f) above, does not exceed U.S.$20,000,000 in the
aggregate;
          (m) Indebtedness in an aggregate amount outstanding at any time not to
exceed U.S.$40,000,000;
          (n) the Existing Subordinate Debt; provided, however, that the
aggregate principal amount of such Existing Subordinate Debt does not exceed
U.S.$500,000,000;
          (o) the Permitted Senior Notes Debt; provided, however, that the
aggregate principal amount of such Permitted Senior Notes Debt does not exceed
U.S.$300,000,000;

83



--------------------------------------------------------------------------------



 



          (p) Indebtedness associated with worker’s compensation claims,
unemployment insurance laws or similar legislation incurred in the ordinary
course of business; and
          (q) Taxes, assessments or other governmental charges which are not yet
due or are being contested in good faith in accordance with Section 5.7 of the
U.S. Credit Agreement;
provided, that, the Borrower may not incur any new Indebtedness (other than
(i) the renewal, extension, refinancing or replacement of the Existing
Subordinate Debt or any Permitted Senior Notes Debt and (ii) Guarantees by any
Subsidiaries thereof to the extent the same is incurred in accordance with
Section 7.14 of the U.S. Credit Agreement) described in clauses (f), (i), (j)
and (o) above at any time that a Default, Event of Default, Global Borrowing
Base Deficiency or U.S. Borrowing Base Deficiency has occurred and is
continuing.
For the avoidance of doubt, to the extent any Indebtedness could be attributable
to more than one subsection of this Section 7.1, the Borrower or any other Loan
Party may categorize all or any portion of such Indebtedness to any one or more
subsections of this Section 7.1 as it elects and unless as otherwise expressly
provided, in no event shall the same portion of any Indebtedness be deemed to
utilize or be attributable to more than one subsection of this Section 7.1.
     Section 7.2 Negative Pledge. The Borrower will not, nor will the Borrower
permit any other Loan Party to, create, assume or suffer to exist any Lien on
any of their respective assets, other than Permitted Encumbrances. Subject to
Sections 9-406 through 9-409 of the Uniform Commercial Code as amended and in
effect from time to time, the Borrower will not, nor will the Borrower permit
any other Loan Party to, create, assume or suffer to exist or enter into or
become bound by any agreement (other than this Agreement and the other Combined
Loan Documents or pursuant to agreements creating purchase money security
interests or governing Capital Lease Obligations, in each case to the extent the
same are permitted pursuant to the Combined Loan Documents) that prohibits or
otherwise restricts the right of the Borrower or any other Loan Party to create,
assume or suffer to exist any Lien on any of their respective assets in favor of
the Global Administrative Agent for the ratable benefit of Lenders.
     Section 7.3 Amendments to Organizational Documents. The Borrower will not,
nor will the Borrower permit any other Loan Party to, enter into or permit any
modification or amendment of, or waive any material right or obligations of any
Person under, its Organic Documents (other than amendments, modifications and
waivers which would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect).
     Section 7.4 Use of Proceeds. The proceeds of the Loans and Letters of
Credit will not be used for any purpose other than in the manner described in
Section 3.13.
     Section 7.5 Transactions with Affiliates. The Borrower will not, nor will
the Borrower permit any of its Subsidiaries to, engage in any transaction with
any Affiliate (other than Borrower or any Subsidiary of Borrower), except for
(a) Permitted Investments, (b) such transactions which are on material terms and
conditions materially as favorable to such party as could be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate,

84



--------------------------------------------------------------------------------



 



or (c) such transactions as are otherwise permitted under this Agreement or any
other Combined Loan Document.
     Section 7.6 Fiscal Year. The Borrower will not, and the Borrower will not
permit any other Loan Party to, change its Fiscal Year.
     Section 7.7 Change in Business. The Borrower will not, nor will the
Borrower permit any other Loan Party to, engage in any business other than the
businesses described in Section 3.10 hereof.
ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”:
          (a) the Borrower shall fail to pay when due any principal on any Loan
(including BA Loans) or shall fail to pay when due any reimbursement obligation
in respect of any Bankers’ Acceptance;
          (b) the Borrower shall fail to pay when due accrued interest on any
Loan (including BA Loans and Bankers’ Acceptances), or any reimbursement
obligation made under any Letter of Credit or any fees or any other amount
payable hereunder, and such failure shall continue for a period of five (5) days
following the due date thereof;
          (c) the Borrower shall fail to observe or perform any covenant or
agreement contained in Article VII or Section 5.13 (as it relates to Article VII
of the U.S. Credit Agreement) of this Agreement;
          (d) any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement or any other Loan Document (other than
those referenced in Section 8.1(a), (b) and (c)) and such failure continues for
a period of thirty (30) days after the earlier of (i) the date any Authorized
Officer of any Loan Party acquires knowledge of such failure, or (ii) written
notice of such failure has been given to any Loan Party by Global Administrative
Agent or any Lender;
          (e) any representation, warranty, certification or statement made or
deemed to have been made by any Loan Party in any certificate, financial
statement or other document delivered pursuant to this Agreement or any other
Combined Loan Document shall prove to have been incorrect in any material
respect when made;
          (f) any Loan Party shall fail to make one or more payments when due on
any Indebtedness of such Person (including, without limitation, any payment due
under a Hedging Agreement, but excluding any payment due under any Combined Loan
Document) in a principal amount equal to or greater than U.S.$15,000,000
individually or $30,000,000 in the aggregate beyond any applicable grace period
provided with respect thereto which shall continue uncured or unwaived, or any
other event or condition shall occur and be continuing which event or

85



--------------------------------------------------------------------------------



 




condition (i) results in the acceleration of the maturity of any such
Indebtedness, or (ii) entitles the holder of such Indebtedness to accelerate the
maturity thereof;
          (g) any Loan Party shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency, corporate or other similar
Governmental Rule now or hereafter in effect, including, without limitation,
under the Bankruptcy and Insolvency Act (Canada), the Companies Creditors
Arrangement Act (Canada) or the Winding-up and Restructuring Act (Canada), or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due or shall admit in writing its
inability to pay its debts as they become due or shall admit to any of the
circumstances, facts or events in clause (g) or (h) of this Section 8.1, or
shall take any corporate, partnership or limited liability company action to
authorize any of the foregoing;
          (h) an involuntary case or other proceeding shall be commenced against
any Loan Party seeking liquidation, reorganization, dissolution, winding up, or
other similar relief (including re-composition or readjustment) with respect to
it or its debts under any bankruptcy, insolvency, corporate or other similar
Governmental Rule now or hereafter in effect, including, without limitation,
under the Bankruptcy and Insolvency Act (Canada), the Companies Creditors
Arrangement Act (Canada) or the Winding-up and Restructuring Act (Canada), or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed, undischarged,
unbonded or unstayed for a period of sixty (60) consecutive days; or an order
for relief shall be entered against any Loan Party under the Bankruptcy and
Insolvency Act (Canada) or other similar Governmental Rules as now or hereafter
in effect;
          (i) one (1) or more final judgments or orders (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage and a copy of such acknowledgement has been delivered to the Global
Administrative Agent) for the payment of money aggregating in excess of
U.S.$15,000,000 shall be rendered against any Loan Party and such judgment or
order shall continue unsatisfied or unstayed for sixty (60) days;
          (j) [reserved];
          (k) this Agreement or any other Combined Loan Document shall cease to
be in full force and effect or shall be declared null and void or the validity
or enforceability thereof shall be contested or challenged by any Loan Party, or
any Loan Party shall deny that it has any further liability or obligation under
any of the Combined Loan Documents to which it is a party, or any Lien created
by the Combined Loan Documents shall for any reason (other than the release
thereof in accordance with the Combined Loan Documents) cease to be a valid,
first priority, perfected Lien (subject only, with respect to priority, to
Permitted Encumbrances) upon any of the Collateral purported to be covered
thereby;

86



--------------------------------------------------------------------------------



 



          (l) any circumstance or event shall occur that has had since
December 31, 2005, or that would reasonably be expected to have a Material
Adverse Effect with respect to the Borrower and its Subsidiaries, taken as a
whole;
          (m) a Change of Control shall occur;
          (n) a “Default” or “Event of Default” (each as defined in each
material Existing Subordinate Note Document, including, without limitation, the
Existing Subordinate Note Indenture and the Existing Convertible Note Indenture,
and each material Permitted Senior Notes Document) shall occur and be
continuing;
          (o) any “Default” or “Event of Default” as defined in the U.S. Loan
Documents shall occur; provided that if such “Default” or “Event of Default” is
cured or waived under the U.S. Loan Documents, then such “Default” or “Event of
Default” shall no longer constitute a Default or an Event of Default,
respectively, under this Agreement; or
          (p) any Guarantor fails to make payment under the Guaranty executed by
such Guarantor in accordance with the terms thereof; or any Guaranty is for any
reason (other than satisfaction in full of all Combined Obligations and the
termination of the Commitments and the U.S. Commitments) partially or wholly
revoked or invalidated, or otherwise ceases to be in full force and effect in
any material respect, or any Guarantor or any other Loan Party contests in any
manner the validity or enforceability thereof or denies that such Guarantor has
any further liability or obligation thereunder.
     Section 8.2 Action if Bankruptcy. If any of the Events of Default specified
in Section 8.1(g) or (h) shall occur, then without any notice to any Loan Party
or any other act by the Global Administrative Agent or Lenders, the Global
Commitments and Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations hereunder shall automatically be and become immediately due
and payable, without demand, protest or presentment or notice of any kind, all
of which are hereby expressly waived by the Borrower and its Subsidiaries.
Without limiting the foregoing, the Agents and the Lenders shall be entitled to
exercise any and all other remedies available to them under the Loan Documents
and applicable law.
     Section 8.3 Action if Other Event of Default. If any of the Events of
Default (other than any Event of Default specified in Section 8.1(g) or (h))
shall occur for any reason, whether voluntary or involuntary, and be continuing,
the Required Lenders may, by notice to the Parent and the Borrower, declare
(a) the Global Commitments and Commitments (if not theretofore terminated) to be
terminated and/or (b) all of the outstanding principal amount of the Loans
(including BA Loans and Bankers’ Acceptances) and all other Obligations
hereunder to be due and payable, whereupon the Global Commitments and
Commitments shall terminate and the full unpaid amount of such Loans and other
obligations shall be and become immediately due and payable, without demand,
protest or presentment or notice of any kind, all of which are hereby waived by
the Borrower and its Subsidiaries. Without limiting the foregoing, the Agents
and the Lenders shall be entitled to exercise any and all other remedies
available to them under the Loan Documents and applicable law.

87



--------------------------------------------------------------------------------



 



ARTICLE IX
AGENTS
     Each of the Lenders, the Issuing Banks and the other Agents hereby
irrevocably appoints JPMorgan Chase Bank, N.A., as the Global Administrative
Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as the Canadian Administrative
Agent, BNP Paribas and Bank of America, N.A., as Co-Global Syndication Agents,
and Fortis Capital Corp., The Bank of Nova Scotia and Deutsche Bank Trust
Company Americas, as Co-Global Documentation Agents, and authorizes each such
Agent to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
     Any bank serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not an
Agent hereunder.
     The Agents shall not have any duties or obligations except those expressly
set forth in the Loan Documents. Without limiting the generality of the
foregoing, (a) the Agents shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) each
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise
following its receipt of written instructions from the Required Lenders (or such
other number or percentage of the Combined Lenders as shall be necessary under
the circumstances as provided in Section 10.2), and (c) except as expressly set
forth in the Loan Documents, the Agents shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Parent, the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as such Agent or any of its Related Parties in any
capacity. Each Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Combined Lenders as shall be necessary under the
circumstances as provided in Section 10.2) or in the absence of its own gross
negligence or willful misconduct; PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF
THE PARTIES HERETO THAT EACH OF THE AGENTS BE INDEMNIFIED IN THE CASE OF ITS OWN
NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE
IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL. Each
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to such Agent by the Borrower or a Lender, and
such Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV

88



--------------------------------------------------------------------------------



 



or elsewhere in any Loan Document, other than to confirm receipt of items
expressly required to be delivered to such Agent.
     The Global Administrative Agent, the Canadian Administrative Agent and the
other Agents shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. The Global Administrative Agent, the
Canadian Administrative Agent and the other Agents also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. The Global
Administrative Agent, the Canadian Administrative Agent and the other Agents may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     Any Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. Any
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of such Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.
     Subject to the appointment and acceptance of a successor Global
Administrative Agent or Canadian Administrative Agent as provided in this
paragraph, the Global Administrative Agent or Canadian Administrative Agent may
resign at any time by notifying the Combined Lenders and the Borrower. Upon any
such resignation, the Required Lenders shall have the right, with the consent of
the Parent and the Borrower (unless an Event of Default has occurred and is
continuing), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders, with such consent of the Parent and the
Borrower (unless an Event of Default has occurred and is continuing), and shall
have accepted such appointment within 30 days after the retiring Global
Administrative Agent or the retiring Canadian Administrative Agent gives notice
of its resignation, then the retiring Global Administrative Agent or retiring
Canadian Administrative Agent may, with the consent of the Parent and the
Borrower (unless an Event of Default has occurred and is continuing) on behalf
of the Combined Lenders and the Issuing Banks, appoint a successor Global
Administrative Agent or successor Canadian Administrative Agent, respectively,
which shall be a commercial bank organized under the laws of the United States
of America or the laws of Canada, respectively, having combined capital and
surplus of at least U.S.$100,000,000, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Global Administrative Agent or Canadian
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Global Administrative Agent or retiring Canadian Administrative Agent,
as the case may be, and the retiring Global Administrative Agent or retiring
Canadian Administrative Agent shall be discharged from its duties and
obligations hereunder (other than its obligations under Section 10.12). The fees
payable by the Borrower to a successor Global Administrative Agent or successor
Canadian Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and

89



--------------------------------------------------------------------------------



 



such successor. After the Global Administrative Agent’s or Canadian
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.3 shall continue in effect for the benefit of such retiring Global
Administrative Agent or retiring Canadian Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Global Administrative Agent or
the Canadian Administrative Agent, respectively.
     Each Lender acknowledges that it has, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the Intercreditor Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
     Each of the Lenders, for itself and on behalf of any of its Affiliates, the
Issuing Banks, and the other Agents hereby irrevocably appoints the Global
Administrative Agent and the Canadian Administrative Agent to act as its agent
under the Intercreditor Agreement and authorizes the Global Administrative Agent
and the Canadian Administrative Agent to execute the Intercreditor Agreement on
its behalf and to take such actions on its behalf and to exercise such powers as
are delegated to the Global Administrative Agent or the Canadian Administrative
Agent by the terms hereof and thereof, together with such actions and powers as
are reasonably incidental thereto.
     Without limiting the provisions of Section 7.5(b) of the U.S. Credit
Agreement, each of the Lenders, for itself and on behalf of any of its
Affiliates, and the Issuing Banks hereby authorize the Global Administrative
Agent to release any Collateral or Guaranties that are permitted to be sold or
released pursuant to the Loan Documents, and the Global Administrative Agent
agrees to promptly release any such items upon written request from the
Borrower. Each Lender and each Issuing Bank hereby authorizes the Global
Administrative Agent to execute and deliver to the Borrower, at the Borrower’s
sole cost and expense, any and all releases of Liens, releases of Guaranties,
termination statements, or other documents reasonably requested by the Borrower
in connection with (i) any sale or disposition of Collateral, or (ii) any
Subsidiary ceasing to be a Material Subsidiary hereunder, or otherwise pursuant
to any other transaction permitted by this Agreement or the other Combined Loan
Documents.
ARTICLE X
MISCELLANEOUS
     Section 10.1 Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

90



--------------------------------------------------------------------------------



 



  (i)   if to the Borrower, to:

Quicksilver Resources Canada Inc.
One Palliser Square, Suite 2000
125-9th Avenue, SE
Calgary, Alberta T2G OP8
Canada
Attention: Bob McGregor
Telephone: (403) 537-2467
Telecopy: (403) 537-3236
Email: bmcgregor@qrinc.ca

      with a copy to:

Quicksilver Resources Inc.
777 West Rosedale Street
Suite 300
Fort Worth, Texas 76104
Attention: MarLu Hiller
Telephone: (817) 665-4860
Telecopy: (817) 665-5016
Email: mhiller@qrinc.com

  (ii)   if to the Global Administrative Agent, to:

JPMorgan Chase Bank, N.A.
10 South Dearborn, 7th Floor
Mail Code: IL1-0010
Chicago, Illinois 60603
Attention: Leonida G. Mischke
Telephone: (312) 385-7055
Telecopy: (312) 385-7096
Email: leonida.g.mischke@jpmchase.com

      and, with respect to non-Borrowing related matters, with a copy to:

JPMorgan Chase Bank, N.A.
1717 Main Street, 4th Floor
TX1-2448
Dallas, Texas 75201
Attention: J. Scott Fowler
Telephone: (214) 290-2162
Telecopy: (214) 290-2332
Email: scott.fowler@jpmorgan.com

91



--------------------------------------------------------------------------------



 



  (iii)   if to the Canadian Administrative Agent, to:

JPMorgan Chase Bank, N.A., Toronto Branch
BCE Place
161 Bay Street, Suite 4240
Toronto, Ontario, M5J 2S1
Attention: Michael Tam
Telephone: (416) 365-5261
Telecopy: (416) 363-7574
Email: michael_n_tam@jpmorgan.com

      with a copy to:

JPMorgan Chase Bank, N.A.
10 South Dearborn, 7th Floor
Mail Code: IL1-0010
Chicago, Illinois 60603
Attention: Leonida G. Mischke
Telephone: (312) 385-7055
Telecopy: (312) 385-7096
Email: leonida.g.mischke@jpmchase.com

      and, with respect to non-Borrowing related matters, with a copy to:

JPMorgan Chase Bank, N.A.
1717 Main Street, 4th Floor
TX1-2448
Dallas, Texas 75201
Attention: J. Scott Fowler
Telephone: (214) 290-2162
Telecopy: (214) 290-2332
Email: scott.fowler@jpmorgan.com

  (iv)   if to any other Agent or Lender, to it at its address (or telecopy
number) provided to the Global Administrative Agent, the Canadian Administrative
Agent and the Borrower or as set forth in its Administrative Questionnaire; and
    (v)   if to any U.S. Lender, to it at its address (or telecopy number)
provided to the Global Administrative Agent and the Parent or as set forth in
its “Administrative Questionnaire” as defined in the U.S. Credit Agreement.

Upon receipt by the Canadian Administrative Agent thereof, the Global
Administrative Agent shall promptly provide the Global Administrative Agent and
the Borrower with a copy of each Lender’s Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the

92



--------------------------------------------------------------------------------



 



Global Administrative Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Global
Administrative Agent and the applicable Lender. The Global Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by written notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
     Section 10.2 Waivers; Amendments.
          (a) No failure or delay by the Global Administrative Agent, the
Canadian Administrative Agent, any Issuing Bank or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Global Administrative
Agent, the Canadian Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Global Administrative Agent, the Canadian
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
          (b) Neither this Agreement nor any of the Combined Loan Documents nor
any provision hereof or thereof may be waived, amended or modified except, in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Majority Lenders or by the Borrower and the
Global Administrative Agent and the Canadian Administrative Agent with the
consent of the Majority Lenders, or, in the case of any other Combined Loan
Document, pursuant to an agreement or agreements in writing entered into by the
relevant Loan Parties thereto and the Majority Lenders or by the relevant Loan
Parties thereto and the Global Administrative Agent and the Canadian
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Global Commitment or Commitment of any
Lender without the written consent of such Lender (other than, in the case of a
Commitment of a Lender, pursuant to a reallocation in accordance with
Section 2.1(c)), (ii) reduce, or otherwise release the Borrower from its
obligation to pay, the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any

93



--------------------------------------------------------------------------------



 




such payment, or postpone the Maturity Date, without the written consent of each
Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section 10.2, or Section 2.7 or Section 2.10, or the definition of “Combined
Lenders” or “Majority Lenders” or “Required Lenders” or “Supermajority Lenders”
or “U.S. Required Lenders” or “U.S. Supermajority Lenders” or any other
provision of any Combined Loan Document specifying the number or percentage of
Lenders, U.S. Lenders, or Combined Lenders required to determine or redetermine
the Global Borrowing Base or required to waive, amend or modify any rights of
the Combined Lenders thereunder or make any determination or grant any consent
thereunder, without the written consent of each Combined Lender, (vi) release
any Loan Party from its Guaranty (except as expressly provided in such
Guaranty), or limit its liability in respect of such Guaranty, without the
written consent of each Combined Lender, (vii) except as expressly provided
herein, in the Intercreditor Agreement or in the Security Documents (as defined
herein and in the U.S. Credit Agreement), release all or any part of the
Collateral from the Liens of the Security Documents (as defined herein and in
the U.S. Credit Agreement), without the written consent of each Combined Lender,
or (viii) amend or modify Section 2.1(c) without the written consent of each
Combined Lender; provided further that no such agreement shall amend, waive,
modify or otherwise affect the rights or duties of any Agent (as defined herein
and in the U.S. Credit Agreement) or any Issuing Bank (as defined herein and in
the U.S. Credit Agreement) without the prior written consent of such Agent (as
defined herein and in the U.S. Credit Agreement) or such Issuing Bank (as
defined herein and in the U.S. Credit Agreement), as the case may be; and
provided further that, without limiting the provisions of Section 7.5(b) of the
U.S. Credit Agreement or the last paragraph of Article IX, the Global
Administrative Agent shall have the right to execute and deliver any release of
Lien (or other similar instrument) without the consent of any Lender to the
extent such release is required to permit the Borrower or a Subsidiary to
consummate a transaction permitted by this Agreement or the other Combined Loan
Documents, or as otherwise required as a result of any Subsidiary ceasing to be
a Material Subsidiary. Notwithstanding anything to the contrary contained in the
Combined Loan Documents, the Parent and/or any of its Subsidiaries shall be
permitted at any time to consummate, or cause to be consummated, the MLP
Transactions (as defined in the U.S. Credit Agreement) or any part thereof
without any further consent or approval of any of the Agents or Combined
Lenders, provided such transactions are consummated in accordance and material
compliance with the description set forth in Exhibit N to the U.S. Credit
Agreement.
     Section 10.3 Expenses; Indemnity; Damage Waiver.
          (a) The Borrower shall pay (i) all legal, printing, recording,
syndication, travel, advertising and other reasonable and substantiated
out-of-pocket expenses incurred by the Global Administrative Agent, the Canadian
Administrative Agent and the Arrangers, including the reasonable and
substantiated fees, charges and disbursements of one (1) outside U.S. counsel,
one (1) outside Canadian counsel (on a solicitor and his own client full
indemnity basis) and applicable local counsel for the Global Administrative
Agent, the Canadian Administrative Agent and the Arrangers, in connection with
the syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of this Agreement, the Loan Documents and
each other document or instrument relevant to this Agreement or the Loan
Documents and any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all

94



--------------------------------------------------------------------------------



 




reasonable out-of-pocket expenses incurred by an Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder, (iii) the filing, recording, refiling or
rerecording of the Pledge Agreements and any other Security Documents and/or any
Uniform Commercial Code financing statements relating thereto and all
amendments, supplements and modifications to, and all releases and terminations
of, any thereof and any and all other documents or instruments of further
assurance required to be filed or recorded or refiled or rerecorded by the terms
hereof or of the Pledge Agreements and any other Security Documents, and
(iv) all reasonable and substantiated out-of-pocket expenses incurred by the
Agents, any Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Agents, any Issuing Bank or any Lender (on
a solicitor and his own client full indemnity basis), reasonably incurred in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable and substantiated out-of-pocket expenses reasonably incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.
          (b) EXCEPT TO THE EXTENT REIMBURSEMENT OF EXPENSES IS LIMITED BY
SECTION 10.3(a) TO REIMBURSEMENT OF EXPENSES OF ONLY CERTAIN PARTIES, THE
BORROWER SHALL INDEMNIFY THE AGENTS, EACH ISSUING BANK, THE ARRANGERS AND EACH
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING
THE REASONABLE OUT-OF-POCKET FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR
ANY INDEMNITEE (ON A SOLICITOR AND HIS OWN CLIENT FULL INDEMNITY BASIS),
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT OR
ANY OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY THE
PARTIES TO THE LOAN DOCUMENTS OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE
CONSUMMATION OF THE FINANCING TRANSACTIONS OR ANY OTHER TRANSACTIONS
CONTEMPLATED HEREBY, (ii) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY AN ISSUING BANK TO HONOR A DEMAND
FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT), (iii) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (iv) ANY ACTUAL OR PROSPECTIVE
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY AND RELEASE
SHALL NOT, AS TO ANY

95



--------------------------------------------------------------------------------



 




INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (A) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE (IT BEING UNDERSTOOD THAT IT
IS THE INTENTION OF THE PARTIES HERETO THAT EACH OF THE INDEMNITEES BE
INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE),
REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR
PASSIVE, IMPUTED, JOINT OR TECHNICAL), (B) RELATE TO CLAIMS BETWEEN OR AMONG ANY
OF THE LENDERS, THE AGENTS, THE ARRANGERS OR ANY OF THEIR AFFILIATES,
SHAREHOLDERS, PARTNERS OR MEMBERS, OR (C) ARE IN RESPECT OF ANY PROPERTY FOR ANY
OCCURRENCE ARISING FROM THE ACTS OR OMISSIONS OF ANY AGENT OR ANY LENDER DURING
THE PERIOD AFTER WHICH SUCH PERSON, ITS SUCCESSORS OR ASSIGNS SHALL HAVE
OBTAINED POSSESSION OF SUCH PROPERTY (WHETHER BY FORECLOSURE OR DEED IN LIEU OF
FORECLOSURE, AS MORTGAGEE-IN-POSSESSION OR OTHERWISE).
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by the Borrower to the Global Administrative Agent, the Canadian
Administrative Agent or an Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Global Administrative Agent,
the Canadian Administrative Agent or such Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Global Administrative Agent, the Canadian Administrative Agent or
such Issuing Bank in its capacity as such.
          (d) To the extent permitted by applicable law, no party hereto shall
assert, and each party hereby waives, any claim against any other party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Financing Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.
          (e) All amounts due under this Section shall be payable not later than
thirty (30) days after written demand is received by Borrower therefor.
     Section 10.4 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Global Administrative Agent, each Issuing Bank and each Combined Lender (and
any attempted assignment or transfer by the Borrower without such

96



--------------------------------------------------------------------------------



 




consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the Global
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Global Commitment, Commitment and the Loans at the time owing to it) to any
Person who is not a Foreign Lender; provided that (i) except in the case of an
assignment to a Lender, a Lender Affiliate or an Approved Fund, each of the
Borrower (unless an Event of Default has occurred and is continuing) and the
Global Administrative Agent and the Canadian Administrative Agent (and, in the
case of an assignment of all or a portion of a Global Commitment or Commitment
or any Lender’s obligations in respect of its LC Exposure, the Issuing Banks)
must give their prior written consent to such assignment (which consents shall
not be unreasonably withheld, conditioned or delayed), (ii) except in the case
of an assignment to a Lender, a Lender Affiliate or an Approved Fund, or an
assignment of the entire remaining amount of the assigning Lender’s Global
Commitment, Commitment or Loans, the amount of the Global Commitment, Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Global Administrative Agent) shall be not less than
U.S.$10,000,000 unless each of the Borrower (unless an Event of Default has
occurred and is continuing), the Global Administrative Agent and the Canadian
Administrative Agent otherwise consent, (iii) in the case of an assignment to a
Lender, a Lender Affiliate, or an Approved Fund of an amount less than the
entire remaining amount of the assigning Lender’s Global Commitment, Commitment
or Loans, the amount of the Global Commitment, Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Global Administrative Agent) shall be not less than U.S.$5,000,000, (iv) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, except that
this clause (iv) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of its Commitments or Loans in conformity with the Intercreditor
Agreement, (v) the parties to each assignment shall execute and deliver to the
Global Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of U.S.$3,500 to the Global Administrative Agent,
(vi) the assignee, if it shall not be a Lender, shall deliver to the Global
Administrative Agent an Administrative Questionnaire, (vii) after giving effect
to any assignment under clause (ii), the assigning Lender shall have a Global
Commitment of at least U.S.$10,000,000 and after giving effect to any assignment
under clause (iii), the assigning Lender shall have a Global Commitment of at
least U.S.$5,000,000, unless, in each case, each of the Borrower and the Global
Administrative Agent otherwise consents, and (viii) any assignee Lender shall
have the same Designation (which Designation may be changed in accordance with
Section 2.1(c)) as the assigning Lender to the extent of the Global Commitment,
Commitments and Loans so assigned by such assigning Lender; and provided further
that any consent of the Borrower otherwise required under this paragraph shall
not be required if an Event of Default under Section 8.1 has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the

97



--------------------------------------------------------------------------------



 




effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and to the other Loan Documents and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
and the other Loan Documents (and, in the case of an Assignment and Acceptance
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Section 2.15, Section 2.16, Section 2.17,
Section 2.18, Section 2.20 and Section 10.3 and be subject to the terms of
Section 10.12). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (e) of this Section.
          (c) The Global Administrative Agent and the Canadian Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices in Chicago and Toronto, respectively, a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Global Commitment and Commitment
of, and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Global Administrative Agent, the Canadian Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement and the other Loan Documents, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. In connection with any changes to the Register, if
necessary, the Global Administrative Agent will reflect the revisions on
Schedule 2.1 and forward a copy of such revised Schedule 2.1 to the Borrower,
each Issuing Bank and each Lender.
          (d) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Global Administrative Agent and the Canadian
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register and will provide prompt written
notice to the Borrower of the effectiveness of such assignment. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (e) Any Lender may, without the consent of the Borrower, the Global
Administrative Agent, the Canadian Administrative Agent or any Issuing Bank,
sell participations to one or more banks or other entities which are entities in
Canada for purposes of the Income Tax Act (Canada) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Global Commitment, Commitment and the Loans owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other

98



--------------------------------------------------------------------------------



 




parties hereto for the performance of such obligations, and (iii) the Borrower,
the Global Administrative Agent, the Canadian Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
second proviso to Section 10.2(b) that affects such Participant. Subject to
paragraph (f) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Section 2.15, Section 2.16 and Section 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.8 and
Section 10.12 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.15, Section 2.16 or Section 2.17 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.
          (g) Any Lender may at any time pledge or assign a Lien in all or any
portion of its rights under this Agreement to secure obligations of such Lender
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
     Section 10.5 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Agent, any Issuing Bank, the
Arrangers or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Global Commitments and Commitments have not
expired or terminated. The provisions of Section 2.15, Section 2.16,
Section 2.17, Section 2.18, Section 2.20, Section 10.3 and Section 10.12 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Global
Commitments and Commitments or the termination of this Agreement or any
provision hereof.

99



--------------------------------------------------------------------------------



 



     Section 10.6 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the Global
Administrative Agent and the Canadian Administrative Agent and when the Global
Administrative Agent and the Canadian Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy (or other electronic transmission acceptable to the Global
Administrative Agent) shall be effective as delivery of a manually executed
counterpart of this Agreement.
     Section 10.7 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 10.8 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each of the Agents, the Issuing Banks, the Lenders and their
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of, the Borrower or any of its Subsidiaries against any
and all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured; provided, however, that any such set-off and application shall be
subject to the provisions of Section 2.18 and the Intercreditor Agreement. As
security for such obligations, the Borrower hereby grants to the Agents, each
Issuing Bank and each Lender a continuing security interest in any and all
balances, credits, deposits, accounts or moneys of the Borrower and its
Subsidiaries then or thereafter maintained with any of the Agents, such Issuing
Bank and such Lenders. The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.
     Section 10.9 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
          (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ALBERTA AND OF CANADA APPLICABLE
THEREIN.
          (b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE JURISDICTION OF THE COURTS OF THE
PROVINCE OF ALBERTA, AND ANY

100



--------------------------------------------------------------------------------



 



APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS OF THE PROVINCE OF
ALBERTA; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE GLOBAL ADMINISTRATIVE
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH OF THE PARTIES HERETO AGREES THAT, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          (c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
          (d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE PROVINCE OF ALBERTA. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT
OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.
     Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE

101



--------------------------------------------------------------------------------



 



FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 10.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 10.12 Confidentiality. In the event that a Loan Party provides to
the Global Administrative Agent, the Canadian Administrative Agent, the Issuing
Banks or the Lenders confidential information belonging to such Loan Party or
any of its Subsidiaries (whether before or after the date of this Agreement),
then the Global Administrative Agent, the Canadian Administrative Agent, the
Issuing Banks and the Lenders shall thereafter use such information only in
connection with, or as contemplated by, this Agreement, the other Combined Loan
Documents and the transactions contemplated hereby and thereby and shall
maintain such information in confidence in accordance with the standards of care
and diligence that each utilizes in maintaining its own confidential
information. This obligation of confidence shall not apply to such portions of
the information which (a) are in the public domain due to no breach hereof by
the Global Administrative Agent, the Canadian Administrative Agent, the Issuing
Banks or any of the Lenders, (b) hereafter become part of the public domain
without the Global Administrative Agent, the Canadian Administrative Agent, the
Issuing Banks or the Lenders breaching their obligation of confidence to such
Loan Party as required hereby or by any other Combined Loan Document, (c) are
previously known by the Global Administrative Agent, the Canadian Administrative
Agent, the Issuing Banks or the Lenders from some source other than such Loan
Party, (d) are hereafter developed by the Global Administrative Agent, the
Canadian Administrative Agent, the Issuing Banks or the Lenders without using
such Loan Party’s information, (e) are hereafter obtained by or available to the
Global Administrative Agent, the Canadian Administrative Agent, the Issuing
Banks or the Lenders from a third party who owes no obligation of confidence to
such Loan Party with respect to such information, (f) are disclosed with such
Loan Party’s consent, (g) must be disclosed either pursuant to any Governmental
Rule or to Persons regulating the activities of the Global Administrative Agent,
the Canadian Administrative Agent, the Issuing Banks or the Lenders, or (h) as
may be required by law or regulation or order of any Governmental Authority in
any judicial, arbitration or governmental proceeding. Further, the Global
Administrative Agent, the Canadian Administrative Agent, an Issuing Bank or a
Lender may disclose any such information to any other Lender, any independent
petroleum engineers or consultants, any independent certified public or
chartered accountants, any legal counsel employed by such Person in connection
with this Agreement or any other Combined Loan Document, including without
limitation, the enforcement or exercise of all rights and remedies thereunder,
or any assignee or participant (including prospective assignees and
participants) in the Loans; provided, however, that the Global Administrative
Agent, the Canadian Administrative Agent, the Issuing Banks or the Lenders shall
receive a confidentiality agreement from the Person to whom such information is
disclosed such that said Person shall have the same obligation to maintain the
confidentiality of such information as is imposed upon the Global Administrative
Agent, the Canadian Administrative Agent, the Issuing Banks or the Lenders
hereunder.

102



--------------------------------------------------------------------------------



 



     Section 10.13 Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of the Borrower
and the Guarantors to a Lender, any Issuing Bank or any Agent under this
Agreement or any Combined Loan Document shall be subject to the limitation that
payments of interest shall not be required to the extent that receipt thereof
would be contrary to provisions of law applicable to such Lender, such Issuing
Bank or Agent limiting rates of interest which may be charged or collected by
such Lender, such Issuing Bank or Agent. Accordingly, if the transactions
contemplated hereby or thereby would be illegal, unenforceable, usurious or
criminal under laws applicable to a Lender, any Issuing Bank or any Agent
(including the laws of any jurisdiction whose laws may be mandatorily applicable
to such Lender or Agent notwithstanding anything to the contrary in this
Agreement or any other Combined Loan Document then, in that event,
notwithstanding anything to the contrary in this Agreement or any other Combined
Loan Document, it is agreed as follows:
               (i) the provisions of this Section shall govern and control;
               (ii) the aggregate of all consideration which constitutes
interest under applicable law that is contracted for, taken, reserved, charged
or received under this Agreement or any Combined Loan Document or otherwise in
connection with this Agreement or any Combined Loan Document by such Lender,
such Issuing Bank or such Agent shall under no circumstances exceed the maximum
amount of interest allowed by applicable law (such maximum lawful interest rate,
if any, with respect to each Lender, each Issuing Bank and the Agents herein
called the “Highest Lawful Rate”), and any excess shall be cancelled
automatically and if theretofore paid shall be credited to the Borrower by such
Lender, such Issuing Bank or such Agent (or, if such consideration shall have
been paid in full, such excess refunded to the Borrower);
               (iii) all sums paid, or agreed to be paid, to such Lender, such
Issuing Bank or such Agent for the use, forbearance and detention of the
indebtedness of the Borrower to such Lender, such Issuing Bank or such Agent
hereunder or under any Combined Loan Document shall, to the extent permitted by
laws applicable to such Lender, such Issuing Bank or such Agent, as the case may
be, be amortized, prorated, allocated and spread throughout the full term of
such indebtedness until payment in full so that the actual rate of interest is
uniform throughout the full term thereof;
               (iv) if at any time the interest provided pursuant to this
Section or any other clause of this Agreement or any other Combined Loan
Document, together with any other fees or compensation payable pursuant to this
Agreement or any other Combined Loan Document and deemed interest under laws
applicable to such Lender, such Issuing Bank or such Agent, exceeds that amount
which would have accrued at the Highest Lawful Rate, then the amount of interest
and any such fees or compensation to accrue to such Lender, such Issuing Bank or
such Agent pursuant to this Agreement or such other Combined Loan Document shall
be limited, notwithstanding anything to the contrary in this Agreement or any
other Combined Loan Document, to that amount which would have accrued at the
Highest Lawful Rate, but any subsequent reductions, as applicable, shall not
reduce the interest to accrue to such Lender, such Issuing Bank or such Agent
pursuant to this Agreement or such other Combined Loan Document below the
Highest

103



--------------------------------------------------------------------------------



 



Lawful Rate until the total amount of interest accrued pursuant to this
Agreement or such other Combined Loan Document, as the case may be, and such
fees or compensation deemed to be interest equals the amount of interest which
would have accrued to such Lender or Agent if a varying rate per annum equal to
the interest provided pursuant to any other relevant Section hereof (other than
this Section) or thereof, as applicable, had at all times been in effect, plus
the amount of fees which would have been received but for the effect of this
Section; and
               (v) with the intent that the rate of interest herein shall at all
times be lawful, and if the receipt of any funds owing hereunder or under any
other agreement related hereto (including any of the other Combined Loan
Documents) by such Lender, such Issuing Bank or such Agent would cause such
Lender to charge the Borrower a criminal rate of interest, the Lenders, the
Issuing Banks and the Agents agree that they will not require the payment or
receipt thereof or a portion thereof which would cause a criminal rate of
interest to be charged by such Lender, such Issuing Bank or such Agent, as
applicable, and if received such affected Lender, such Issuing Bank or Agent
will return such funds to the Borrower so that the rate of interest paid by the
Borrower shall not exceed a criminal rate of interest from the date this
Agreement was entered into.
     Notwithstanding any provision herein to the contrary, in no event will the
aggregate “interest” (as defined in section 347 of the Criminal Code (Canada))
payable under this Agreement exceed the maximum effective annual rate of
interest on the “credit advanced” (as defined in that section) permitted under
that section and, if any payment, collection or demand pursuant to this
Agreement in respect of “interest” (as defined in that section) is determined to
be contrary to the provisions of that section, such payment, collection or
demand will be deemed to have been made by mutual mistake of the Borrower, any
Guarantor, the Lenders, the Issuing Bank and the Agent, as the case may be, and
the amount of such excess payment or collection will be refunded to the Borrower
or such Guarantor, as the case may be. For purposes of this Agreement, the
effective annual rate of interest will be determined in accordance with
generally accepted actuarial practices and principles over the term of the Loans
on the basis of annual compounding of the lawfully permitted rate of interest
and, in the event of dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by the Global Administrative Agent will be
prima facie evidence, for the purposes of such determination.
     Section 10.14 [Reserved].
     Section 10.15 Collateral Matters; Hedging Agreements. The benefit of the
Security Documents and of the provisions of this Agreement relating to the
Collateral shall also extend to and be available to those Lenders or their
Affiliates that are counterparties to the Hedging Agreements on a pro rata basis
in respect of any Hedging Obligations of the Borrower or any of its Subsidiaries
that are in effect at such time as such Person (or its Affiliate) is a Lender,
but only while such Person or its Affiliate is a Lender; provided that it is the
intention of the parties hereto that repayment of the Hedging Obligations of the
Borrower and its Subsidiaries under any Hedging Agreement with a Combined
Lender, or any Affiliate of a Combined Lender from realization of any Collateral
shall be subject to the terms of the Intercreditor Agreement and Security
Documents.

104



--------------------------------------------------------------------------------



 



     Section 10.16 Arrangers; Co-Global Documentation Agents; Co-Global
Syndication Agents; Other Agents. None of the Persons identified on the facing
page or the signature pages of this Agreement as a “Co-Lead Arranger and Joint
Bookrunner” or “Co-Global Documentation Agent” or “Co-Global Syndication Agent”
or any other Agent (other than the Global Administrative Agent) shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Combined Loan Document other than, except in the case of the
Arrangers, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Arrangers, the Co-Global Documentation Agents, the
Co-Global Syndication Agents or any other Agent shall have or be deemed to have
any fiduciary relationship with any Lender, and none of the Global
Administrative Agent, the Canadian Administrative Agent, the Arrangers, the
Co-Global Documentation Agents, the Co-Global Syndication Agents or any other
Agent shall have or be deemed to have any fiduciary relationship with the
Borrower or any of its Subsidiaries. The Borrower and each Lender acknowledges
that it has not relied, and will not rely, on any of the Arrangers, the
Co-Global Documentation Agents, the Co-Global Syndication Agents or any other
Agent in deciding to enter into this Agreement or in taking or not taking any
action hereunder or under the Combined Loan Documents.
     Section 10.17 Intercreditor Agreement; Security Documents; Designation.
Each Lender on behalf of itself and any Affiliate which is a counterparty to a
Hedging Agreement acknowledges and agrees that the Global Administrative Agent
has entered into the Intercreditor Agreement and the Security Documents on
behalf of itself, the other Agents, Lenders and Affiliates thereof that are
parties to a Hedge Transaction, and each of them (by their signature hereto or
acceptance of the benefits of the Security Documents) hereby agree to be bound
by the terms of the Intercreditor Agreement and such Security Documents,
acknowledge receipt of copies of the Intercreditor Agreement and such Security
Documents and consent to the rights, powers, remedies, indemnities and
exculpations given to the Global Administrative Agent thereunder. For so long as
the Intercreditor Agreement shall be in effect, the terms and conditions of this
Agreement and the other Loan Documents are subject to the terms of the
Intercreditor Agreement. In the event of any inconsistency between this
Agreement or any other Loan Document and the terms of the Intercreditor
Agreement, the Intercreditor Agreement shall control. In the event of any
inconsistency between this Agreement and the terms of any other Loan Document
(other than the Intercreditor Agreement), this Agreement shall control. Each
Lender by its signature hereto agrees to its Designation as set forth on
Schedule 2.1.
     Section 10.18 [Reserved].
     Section 10.19 Status as Senior Indebtedness. The Loans and other
Obligations hereunder are “Senior Indebtedness” and “Designated Senior
Indebtedness” under both the Existing Subordinate Note Indenture and the
Existing Convertible Note Indenture.
     Section 10.20 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

105



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.
[SIGNATURES BEGIN ON FOLLOWING PAGE]

106



--------------------------------------------------------------------------------



 



            QUICKSILVER RESOURCES CANADA INC. ,
as Borrower
      By:   /s/ Philip W. Cook              Philip W. Cook,             Vice
President, Finance     

[Signature Page To Canadian Amended and Restated Credit Agreement]

107



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as Global
Administrative Agent
      By:   /s/ J. Scott Fowler         J. Scott Fowler,        Senior Vice
President     

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian
Administrative Agent and as a Lender
      By:   /s/ Michael N. Tam         Michael N. Tam,        Senior Vice
President     

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS, as a Co-Global Syndication Agent
      By:   /s/ Brian M. Malone         Brian M. Malone,        Managing
Director              By:   /s/ Russell Otts         Russell Otts,        Vice
President     

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS (CANADA), as a Lender
      By:   /s/ Edward Pak         Edward Pak,        Vice President           
  By:   /s/ Krista McLeod         Krista McLeod,        Assistant Vice
President     

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Co-Global Syndication Agent
      By:   /s/ Ronald E. McKaig         Ronald E. McKaig,        Senior Vice
President     

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A. (by its Canada branch), as a Lender
      By:   /s/ Medina Sales de Andrade         Medina Sales de Andrade,       
Vice President     

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as a Co-Global Documentation Agent
      By:   /s/ Andrew Kellock         Andrew Kellock,        Associate
Director              By:   /s/ Stacey Strike         Stacey Strike,       
Director     

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as a Lender
      By:   /s/ Andrew Kellock         Andrew Kellock,        Associate
Director              By:   /s/ Stacey Strike         Stacey Strike,       
Director     

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            FORTIS CAPITAL CORP., as a Co-Global Documentation Agent
      By:   /s/ Darrell Holley         Darrell Holley,        Managing Director 
            By:   /s/ Michele Jones         Michele Jones, Senior Vice
President             

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            FORTIS CAPITAL (CANADA) LTD., as a Lender
      By:   /s/ Darrell Holley         Darrell Holley,        Managing Director 
            By:   /s/ Doug Clark         Doug Clark,        Senior Vice
President     

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Co-Global Documentation
Agent
      By:   /s/ Evelyn Thierry         Evelyn Thierry,        Vice President   
          By:   /s/ Paul O’Leary         Paul O’Leary,        Vice President   
 

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG CANADA BRANCH, as a Lender
      By:   /s/ Robert Johnston         Robert Johnston,        Vice President 
            By:   /s/ Marcellus Leung         Marcellus Leung,        Assistant
Vice President     

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF MONTREAL, as a Lender
      By:   /s/ Mary Lou Allen         Mary Lou Allen,        Vice President   
 

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., CANADIAN BRANCH, as a Lender
      By:   /s/ Niyousha Zarinpour         Niyousha Zarinpour,        Authorized
Signature     

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            SOCIÉTÉ GÉNÉRALE (CANADA BRANCH), as a Lender
      By:   /s/ Benoit Desmarais         Benoit Desmarais,        Managing
Director              By:   /s/ Paul Primavesi         Paul Primavesi,       
Vice-President     

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A., CANADA BRANCH, as a Lender
      By:   /s/ Phil Taylor         Phil Taylor,        Senior Vice President   
 

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO FINANCIAL CORPORATION CANADA, as a Lender
      By:   /s/ Nick Scarfo         Nick Scarfo,        Vice President     

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            TORONTO DOMINION BANK, as a Lender
      By:   /s/ Ian Murray         Ian Murray,        Authorized Signatory     

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, CANADA BRANCH, as a Lender
      By:   /s/ Omer Ahmed         Omer Ahmed,        Portfolio Manager     

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Kevin Jephcott         Kevin Jephcott,        Principal Officer 
   

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CANADIAN IMPERIAL BANK OF COMMERCE, as a Lender
      By:   /s/ Randy Geislinger         Randy Geislinger,        Executive
Director              By:   /s/ David Swain         David Swain,        Managing
Director     

[Signature Page To Canadian Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, TORONTO BRANCH, as a Lender
      By:   /s/ Alain Daoust         Alain Daoust,        Director             
By:   /s/ Bruce F. Wetherly         Bruce F. Wetherly,        Director     

[Signature Page To Canadian Amended and Restated Credit Agreement]

 